Exhibit 10.1

EXECUTION COPY

Deal CUSIP: 98075FAC4

Revolving Loan CUSIP: 98075FAD2

CREDIT AGREEMENT

Dated as of July 10, 2013

among

WOODWARD, INC.,

as the Company

THE FOREIGN SUBSIDIARY BORROWERS FROM TIME TO TIME PARTIES HERETO

THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

JPMORGAN CHASE BANK, N.A.

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Co-Syndication Agents

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE I: DEFINITIONS

     1   

1.1. Certain Defined Terms

     1   

1.2. References

     31   

ARTICLE II: REVOLVING LOAN FACILITIES

     31   

2.1. Revolving Loans

     31   

2.2. Swing Line Loans

     32   

2.3. Rate Options for all Advances; Maximum Interest Periods

     34   

2.4. Optional Payments; Mandatory Prepayments

     34   

2.5. Reduction of Commitments

     35   

2.6. Method of Borrowing

     35   

2.7. Method of Selecting Types, Currency and Interest Periods for Advances

     36   

2.8. Minimum Amount of Each Advance

     36   

2.9. Method of Selecting Types, Currency and Interest Periods for Conversion and
Continuation of Advances

     36   

2.10. Default Rate

     37   

2.11. Method of Payment

     37   

2.12. Evidence of Debt

     38   

2.13. Telephonic Notices

     39   

2.14. Promise to Pay; Interest and Facility Fees; Interest Payment Dates;
Interest and Fee Basis; Taxes

     39   

2.15. Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions

     47   

2.16. Lending Installations

     47   

2.17. Non-Receipt of Funds by the Administrative Agent

     47   

2.18. Termination Date

     48   

2.19. Replacement of Certain Lenders

     48   

2.20. Judgment Currency

     49   

2.21. Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent
of Reimbursement Obligations

     49   

2.22. Increase of Aggregate Revolving Loan Commitment

     50   

2.23. Subsidiary Borrowers and Foreign Subsidiary Borrowers

     52   

2.24. Defaulting Lenders

     53   

ARTICLE III: THE LETTER OF CREDIT FACILITY

     55   

3.1. Obligation to Issue Letters of Credit

     55   

3.2. Transitional Letters of Credit

     55   

3.3. Types and Amounts

     55   

3.4. Conditions

     56   

3.5. Procedure for Issuance of Letters of Credit

     57   

3.6. Letter of Credit Participation

     57   

 

ii



--------------------------------------------------------------------------------

3.7. Reimbursement Obligation

     58   

3.8. Letter of Credit Fees

     58   

3.9. Issuing Bank Reporting Requirements

     59   

3.10. Indemnification; Exoneration

     59   

3.11. Cash Collateral

     60   

ARTICLE IV: CHANGE IN CIRCUMSTANCES

     61   

4.1. Yield Protection

     61   

4.2. Changes in Capital Adequacy Regulations

     61   

4.3. Availability of Types of Advances

     62   

4.4. Funding Indemnification

     62   

4.5. Lender Statements; Survival of Indemnity

     62   

ARTICLE V: CONDITIONS PRECEDENT

     63   

5.1. Initial Advances and Letters of Credit

     63   

5.2. Each Advance and Letter of Credit

     64   

5.3. Designation of a Foreign Subsidiary Borrower

     64   

ARTICLE VI: REPRESENTATIONS AND WARRANTIES

     65   

6.1. Organization; Corporate Powers

     65   

6.2. Authority; Enforceability

     65   

6.3. No Conflict; Governmental Consents

     66   

6.4. Financial Statements

     66   

6.5. No Material Adverse Change

     66   

6.6. Taxes

     67   

6.7. Litigation; Loss Contingencies and Violations

     67   

6.8. Subsidiaries

     67   

6.9. ERISA

     67   

6.10. Accuracy of Information

     67   

6.11. Securities Activities

     68   

6.12. Material Agreements

     68   

6.13. Compliance with Laws

     68   

6.14. Assets and Properties

     68   

6.15. Statutory Indebtedness Restrictions

     68   

6.16. Labor Matters

     68   

6.17. Environmental Matters

     69   

6.18. Insurance

     69   

6.19. Solvency

     69   

6.20. OFAC

     70   

ARTICLE VII: COVENANTS

     70   

7.1. Reporting

     70   

7.2. Affirmative Covenants

     74   

7.3. Negative Covenants

     77   

7.4. Financial Covenants

     88   

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII: DEFAULTS

     89   

8.1. Defaults

     89   

ARTICLE IX: ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES

     92   

9.1. Termination of Revolving Loan Commitments; Acceleration

     92   

9.2. Preservation of Rights

     92   

9.3. Amendments

     93   

ARTICLE X: GENERAL PROVISIONS

     94   

10.1. Survival of Representations

     94   

10.2. Governmental Regulation

     94   

10.3. Intentionally Omitted

     94   

10.4. Headings

     94   

10.5. Entire Agreement

     94   

10.6. Several Obligations; Benefits of this Agreement

     94   

10.7. Expenses; Indemnification

     94   

10.8. Numbers of Documents

     96   

10.9. Confidentiality

     96   

10.10. Severability of Provisions

     96   

10.11. Nonliability of Lenders

     96   

10.12. GOVERNING LAW

     96   

10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL

     97   

10.14. Subordination of Intercompany Indebtedness

     99   

10.15. USA PATRIOT Act

     99   

10.16. No Duties Imposed on Co-Syndication Agents, Documentation Agents or
Arrangers

     100   

10.17. Accounting

     100   

ARTICLE XI: THE ADMINISTRATIVE AGENT

     101   

11.1. Appointment; Nature of Relationship

     101   

11.2. Powers

     101   

11.3. General Immunity

     101   

11.4. No Responsibility for Loans, Creditworthiness, Recitals, Etc.

     101   

11.5. Action on Instructions of Lenders

     102   

11.6. Employment of Administrative Agent and Counsel

     102   

11.7. Reliance on Documents; Counsel

     102   

11.8. The Administrative Agent’s Reimbursement and Indemnification

     102   

11.9. Rights as a Lender

     102   

11.10. Lender Credit Decision

     103   

11.11. Successor Administrative Agent

     103   

11.12. No Duties Imposed Upon Arrangers

     103   

11.13. Notice of Default

     104   

11.14. Delegation to Affiliates

     104   

11.15. Intercreditor Agreement and Subsidiary Guaranties

     104   

 

iv



--------------------------------------------------------------------------------

ARTICLE XII: SETOFF; RATABLE PAYMENTS

     104   

12.1. Setoff

     104   

12.2. Ratable Payments; Failure to Fund

     104   

12.3. Application of Payments

     105   

12.4. Relations Among Lenders

     106   

12.5. Representations and Covenants Among Lenders

     106   

ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     107   

13.1. Successors and Assigns; Designated Lenders

     107   

13.2. Participations

     108   

13.3. Assignments

     109   

13.4. Dissemination of Information

     111   

13.5. Tax Certifications

     111   

ARTICLE XIV: NOTICES

     111   

14.1. Giving Notice

     111   

14.2. Change of Address

     112   

ARTICLE XV: COUNTERPARTS

     112   

ARTICLE XVI: COMPANY GUARANTEE

     112   

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

          

Exhibits

EXHIBIT A    —    Revolving Loan Commitments       (Definitions)
EXHIBIT A-1            —      Eurocurrency Payment Offices       (Definitions)
EXHIBIT B    —      Form of Borrowing/Election Notice       (Section 2.2,
Section 2.7 and Section 2.9) EXHIBIT C    —      Form of Request for Letter of
Credit       (Section 3.4) EXHIBIT D    —      Form of Assignment Agreement   
   (Definitions and Section 13.3) EXHIBIT E    —      Form of Borrower’s
Counsel’s Opinion       (Section 5.1) EXHIBIT F    —      List of Closing
Documents       (Section 5.1) EXHIBIT G    —      Form of Officer’s Certificate
      (Sections 5.2 and 7.1(A)(iii)) EXHIBIT H    —      Form of Compliance
Certificate       (Sections 5.2 and 7.1(A)(iii)) EXHIBIT I-1    —      Domestic
Subsidiary Guaranty       (Definitions) EXHIBIT I-2    —      Form of Foreign
Subsidiary Guaranty       (Definitions) EXHIBIT I-3       Foreign Subsidiary
Guaranty (Definitions) EXHIBIT J    —      Form of Revolving Loan Note       (If
Requested) (Section 2.12(D)) EXHIBIT K    —      Intercreditor Agreement      
(Definitions) EXHIBIT L    —      Form of Designation Agreement       (Section
13.1(B)) EXHIBIT M-1    —      Form of Increasing Lender Supplement      
(Section 2.22) EXHIBIT M-2    —      Form of Augmenting Lender Supplement      
(Section 2.22) EXHIBIT N-1    —      Form of Borrowing Subsidiary Agreement   
   (Section 2.23) EXHIBIT N-2    —      Form of Borrowing Subsidiary Termination
      (Section 2.23)

 

vi



--------------------------------------------------------------------------------

 

          

Schedules

Schedule 1.1.1    —    Permitted Existing Indebtedness (Definitions)
Schedule 1.1.2    —      Permitted Existing Investments (Definitions) Schedule
1.1.3    —      Permitted Existing Liens (Definitions) Schedule 1.1.4    —     
Permitted Existing Contingent Obligations (Definitions) Schedule 1.1.5        
   —      Agreed Jurisdictions (Definitions) Schedule 3.2    —      Transitional
Letters of Credit (Section 3.2) Schedule 6.3    —      Conflicts; Governmental
Consents (Section 6.3) Schedule 6.8    —      Subsidiaries, Significant Domestic
Incorporated Subsidiaries and Significant Foreign Subsidiaries; Options and
Warrants (Section 6.8) Schedule 6.9    —      ERISA (Section 6.9) Schedule 6.17
   —      Environmental Matters (Section 6.17)

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of July 10, 2013, is entered into by and among
Woodward, Inc., a Delaware corporation, as a Borrower, Woodward Aken GmbH, a
limited liability company under the laws of the Federal Republic of Germany, as
a Foreign Subsidiary Borrower, the other Foreign Subsidiary Borrowers from time
to time parties hereto, the institutions from time to time parties hereto as
Lenders, whether by execution of this Agreement or an Assignment Agreement
pursuant to Section 13.3, and Wells Fargo Bank, National Association, as
Administrative Agent for itself and the other Lenders.

In consideration of the mutual covenants herein, as well as other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I: DEFINITIONS

1.1. Certain Defined Terms. The following terms used in this Agreement shall
have the following meanings, applicable both to the singular and the plural
forms of the terms defined.

As used in this Agreement:

“2008 Note Agreement” means that certain Note Purchase Agreement, dated as of
October 1, 2008, by and among the Company, as the issuer of the 2008 Senior
Notes, and the 2008 Senior Noteholders, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“2008 Senior Noteholder” means a Person holding a 2008 Senior Note.

“2008 Senior Notes” means, collectively, (i) the Series B Senior Notes due
October 1, 2013 in an aggregate initial principal amount of $100,000,000,
(ii) the Series C Senior Notes due October 1, 2015 in an aggregate initial
principal amount of $50,000,000 and (iii) the Series D Senior Notes due
October 1, 2018 in an aggregate initial principal amount of $100,000,000, in
each case as the same may be amended, restated, supplemented or otherwise
modified from time to time, issued by the Company pursuant to the 2008 Note
Agreement.

“2009 Note Agreement” means that certain Note Purchase Agreement, dated as of
April 3, 2009, by and among the Company, as the issuer of the 2009 Senior Notes,
and the 2009 Senior Noteholders, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“2009 Senior Noteholder” means a Person holding a 2009 Senior Note.

“2009 Senior Notes” means, collectively, (i) the Series E Senior Notes due
April 3, 2016 in an aggregate initial principal amount of $57,000,000 and
(ii) the Series F Senior Notes due April 3, 2019 in an aggregate initial
principal amount of $43,000,000, in each case as the same may be amended,
restated, supplemented or otherwise modified from time to time, issued by the
Company pursuant to the 2009 Note Agreement.



--------------------------------------------------------------------------------

“2013 Note Agreement” means that certain Note Purchase Agreement, anticipated to
be entered into by and among the Company, as the issuer of the 2013 Senior
Notes, and the 2013 Senior Noteholders, in connection with the issuance and sale
of the 2013 Senior Notes anticipated to occur on or prior to October 1, 2013
(but in any event no later than November 1, 2013), as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

“2013 Senior Noteholder” means a Person holding a 2013 Senior Note.

“2013 Senior Notes” means, collectively, (i) the Series G Senior Notes and
(ii) the Series H Senior Notes, in an aggregate initial principal amount for all
of the Series G Senior Notes and the Series H Senior Notes anticipated to be not
in excess of $150,000,000, as the same may be amended, restated, supplemented or
otherwise modified from time to time, anticipated to be issued by the Company
pursuant to the 2013 Note Agreement.

“Accounting Changes” is defined in Section 10.17 hereof.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (other than transactions involving solely the Company and
its Subsidiaries) (i) acquires all or substantially all of the assets of any
firm, corporation or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding Equity Interests of
another Person.

“Administrative Agent” means Wells Fargo, including its Affiliates and
Subsidiaries, in its capacity as contractual representative for itself and the
Lenders pursuant to Article XI hereof and any successor Administrative Agent
appointed pursuant to and in accordance with Article XI hereof.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to any Borrower of the same Type and, in the
case of Eurocurrency Rate Advances, in the same currency and for the same
Interest Period.

“Affected Lender” is defined in Section 2.19 hereof.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than or equal to twenty percent (20%) or more of any class
of voting securities (or other voting interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of Capital Stock, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be increased or reduced from time to time
pursuant to the terms hereof. The initial Aggregate Revolving Loan Commitment is
Six Hundred Million and 00/100 Dollars ($600,000,000.00).

“Agreed Currencies” means (i) Dollars, and (ii) so long as such currency remains
an Eligible Currency, British Pounds Sterling, Japanese Yen, Canadian Dollars,
euro and Swiss Francs.

“Agreed Jurisdictions” means those jurisdictions set forth on Schedule 1.1.5
hereto, or otherwise approved by the Administrative Agent and 100% of the
Lenders as jurisdictions in which Foreign Subsidiary Borrowers may be organized.

“Agreement” means this Credit Agreement, as it may be amended, restated or
otherwise modified and in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time in the United States of America.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greatest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus one-half of one percent (0.5%) per
annum and (iii) the Eurocurrency Base Rate for a one-month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that, for the avoidance of doubt, the
Eurocurrency Base Rate for any day shall be based on the rate which would then
be applicable for any Eurocurrency Rate Loan made on such date (if any such Loan
would be made at all). Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Base Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate, or Eurocurrency Base Rate,
respectively.

“Applicable Eurocurrency Margin” means, as at any date of determination, the
rate per annum then applicable to Eurocurrency Rate Loans determined in
accordance with the provisions of Section 2.14(D)(ii) hereof.

“Applicable Facility Fee Percentage” means, as at any date of determination, the
rate per annum then applicable in the determination of the amount payable under
Section 2.14(C)(i) hereof determined in accordance with the provisions of
Section 2.14(D)(ii) hereof.

“Applicable Floating Rate Margin” means, as of any date of determination, the
rate per annum then applicable to Floating Rate Loans determined in accordance
with the provisions of Section 2.14(D)(ii) hereof.

“Applicable L/C Fee Percentage” means, as at any date of determination, a rate
per annum used to calculate Letter of Credit fees equal to the Applicable
Eurocurrency Margin then in effect.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC, J.P. Morgan Securities LLC, and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., each in its capacity as a joint lead
arranger and joint book runner for the loan transaction evidenced by this
Agreement.

“Assignment Agreement” means an assignment and acceptance agreement entered into
in connection with an assignment pursuant to Section 13.3 hereof in
substantially the form of Exhibit D.

“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person) to any Person
other than the Company or any of its Subsidiaries other than (i) the sale of
inventory in the ordinary course of business, and (ii) the sale or other
disposition of any obsolete, excess, damaged, redundant, unnecessary or worn-out
equipment disposed of in the ordinary course of business.

“Augmenting Lender” is defined in Section 2.22 hereof.

“Authorized Officer” means any of the President, Chief Executive Officer, Chief
Financial Officer or Treasurer of any Borrower, acting singly, or such other
Person as is authorized or designated in writing to act on behalf of such
Person.

“Authorized Signer” means any of the President, Chief Executive Officer, Chief
Financial Officer, Treasurer, Director of Investor Relations and Treasury or
Global Treasury Manager of any Borrower, acting singly, or such other Person as
is authorized or designated in writing to act on behalf of such Person.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

4



--------------------------------------------------------------------------------

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which the Company or any other
member of the Controlled Group is, or within the immediately preceding six
(6) years was, an “employer” as defined in Section 3(5) of ERISA.

“Borrower” means the Company, Woodward Germany, any Foreign Subsidiary Borrower
or any other Subsidiary Borrower made a party hereto in accordance with
Section 2.23, in each case together with its successors and permitted assigns,
including a debtor-in-possession on behalf of such Borrower.

“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.

“Borrowing/Election Notice” is defined in Section 2.7 hereof.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit N-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit N-2.

“British Pounds Sterling” means the lawful currency of Great Britain.

“Business Day” means:

 

  (a) for the purpose of determining the Eurocurrency Base Rate, (i) if
determined in accordance with clause (x) of the definition thereof, a day other
than a Saturday or Sunday on which banks are open for the transaction of
domestic and foreign exchange business in London, England, and (ii) if
determined in accordance with clause (y) of the definition thereof, a day other
than a Saturday or Sunday on which banks are open for the transaction of
domestic and foreign exchange business in Toronto, Canada;

 

  (b) for the purpose of any payment to be made in Dollars, a day other than a
Saturday or Sunday on which (i) banks are open in New York, New York for the
conduct of substantially all of their commercial lending activities, including
the transaction of domestic and foreign exchange business, (ii) interbank wire
transfers can be made on the Fedwire system, and (iii) dealings in Dollars are
carried on in the London interbank markets; and

 

  (c) for any other purpose, means a day (i) other than a Saturday or Sunday on
which banks are open in London and New York, New York for the conduct of
substantially all of their commercial lending activities, including the
transaction of domestic and foreign exchange business, and interbank wire
transfers can be made on the Fedwire system, and (ii) with respect to
borrowings, payment or rate selection of Loans denominated in (A) euro, a day on
which such clearing system as is determined by the Administrative Agent to be
suitable for clearing or settlement of euro is open for business and (B) an
Agreed Currency other than Dollars and euro, a day on which the applicable
Eurocurrency Payment Office related to such currency is open for the transaction
of domestic and foreign exchange business.

 

5



--------------------------------------------------------------------------------

“Canadian Dollars” means the lawful currency of Canada.

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a limited liability company, membership interests,
(iv) in the case of a partnership, partnership interests (whether general or
limited) and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; provided, however, that “Capital Stock” shall not
include any debt securities convertible into equity securities prior to such
conversion.

“Capitalized Lease” of a Person means any lease of property (real, personal or a
combination thereof) by such Person as lessee which would be capitalized on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the governments of the United States and backed by
the full faith and credit of the United States government; (ii) domestic and
Eurocurrency certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated BBB (or
better) by S&P or Fitch or Baa (or better) by Moody’s, and which certificates of
deposit and time deposits are fully protected against currency fluctuations for
any such deposits with a term of more than ninety (90) days; (iii) shares of
money market, mutual or similar funds having assets in excess of $100,000,000
and the investments of which are limited to investment grade securities (i.e.,
securities rated BBB (or better) by S&P or Fitch or Baa (or better) by Moody’s;
and (iv) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-2 (or better) by S&P, P-2 (or better) by Moody’s, or F-2 (or better)
by Fitch; provided that the maturities of such Cash Equivalents (other than as
described in clause (iii) above) shall not exceed three hundred sixty-five
(365) days from the date of acquisition thereof.

“Change” is defined in Section 4.2 hereof.

 

6



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 4.2, by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, including
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934), becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
provided that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of thirty percent (30%) or more of the combined voting power of the
Company’s outstanding Capital Stock ordinarily having the right to vote at an
election of directors; or

(b) the majority of the board of directors of the Company fails to consist of
Continuing Directors; or

(c) the Company conveys, transfers or leases all or substantially all of its
property to any Person (other than in a transaction in which the conditions set
forth in clauses (a) and (b) would not be violated as they relate to the
successor to the Company following such transaction, so long as the successor
assumes all obligations and liabilities of the Company hereunder).

“Closing Date” means July 10, 2013.

“Co-Syndication Agents” means each of JPMorgan Chase Bank, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means Woodward, Inc., a Delaware corporation.

 

7



--------------------------------------------------------------------------------

“Connection Income Tax” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes.

“Consolidated Assets” means the total assets of the Company and its Subsidiaries
on a consolidated basis (determined in accordance with Agreement Accounting
Principles).

“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ equity (including capital stock, additional paid-in
capital and retained earnings) on the consolidated balance sheet for the Company
and its consolidated Subsidiaries determined in accordance with Agreement
Accounting Principles.

“Consolidated Tangible Assets” means, at a particular date, Consolidated Assets,
less the value (net of applicable reserves and accumulated amortization) of all
goodwill, tradenames, trademarks, patents and other like intangible assets, all
as determined in accordance with Agreement Accounting Principles.

“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance,
asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any such
substance, and includes but is not limited to these terms as defined in
Environmental, Health or Safety Requirements of Law.

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, providing for the guarantee of, or having
the same economic effect as providing a guarantee of, any Indebtedness of
another or other obligation or liability of another, including, without
limitation, any such Indebtedness, obligation or liability of another directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), co-made or discounted or sold with recourse by
that Person, or in respect of which that Person is otherwise directly or
indirectly liable, including Contractual Obligations (contingent or otherwise)
arising through any agreement to purchase, repurchase, or otherwise acquire such
Indebtedness, obligation or liability or any security therefor, or to provide
funds for the payment or discharge thereof (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), or to maintain
solvency, assets, level of income, or other financial condition, or to make
payment other than for value received. The amount of any Contingent Obligation
shall be equal to the present value of the portion of the obligation so
guaranteed or otherwise supported, in the case of known recurring obligations,
and the maximum reasonably anticipated liability in respect of the portion of
the obligation so guaranteed or otherwise supported assuming such Person is
required to perform thereunder, in all other cases; provided that Contingent
Obligations shall not include endorsements for collection in the ordinary course
of business.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the date of this Agreement, or (b) was
nominated for election or elected to such board of directors with the approval
of the Continuing Directors who were members of such board at the time of such
nomination or election.

 

8



--------------------------------------------------------------------------------

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.

“Controlled Group” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swing Line
Bank or any other Lender.

“Customary Permitted Liens” means:

(i) Liens with respect to the payment of taxes, assessments or governmental
charges in all cases which are not yet due and payable or (if foreclosure,
distraint, sale or other similar proceedings shall not have been commenced or
any such proceeding after being commenced is stayed) which are being, or will
promptly be, contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained, which reserves and
provisions shall be maintained in accordance with generally accepted accounting
principles as in effect from time to time, if and to the extent that such
generally accepted accounting principles so require;

(ii) statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen or workmen and other similar Liens imposed by law
created in the ordinary course of business for amounts not yet due or which are
being, or will promptly be, contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained, which reserves
and provisions shall be maintained in accordance with generally accepted
accounting principles as may be in effect from time to time, if and to the
extent that such generally accepted accounting principles so require;

(iii) Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC) incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds;

(iv) Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary use or occupancy of the real property or with the ordinary
conduct of the business of the Company or any of its Subsidiaries;

 

9



--------------------------------------------------------------------------------

(v) Liens of attachment or judgment with respect to judgments, writs or warrants
of attachment, or similar process against the Company or any of its
Subsidiaries, which do not constitute a Default under Section 8.1(H) hereof;

(vi) any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business;

(vii) Liens on deposits of cash and Cash Equivalents made to secure permitted
Indebtedness in connection with Hedging Agreements permitted hereunder;

(viii) Liens in favor of customs and revenues authorities which secure payment
of customs duties in connection with the importation of goods; provided such
Lien attaches solely to such goods being so imported and in respect of which
such duties are owing;

(ix) any interest, Lien or title of a licensor, sublicensor, lessor or sublessor
under any license or lease agreement in the property being leased or licensed as
permitted hereunder;

(x) Liens which arise under Article 4 of the UCC on items in collection and
documents and proceeds related thereto, as arising in the ordinary course of
business;

(xi) Liens arising under contracts to sell goods in the ordinary course of
business, including pursuant to Article 2 of the UCC;

(xii) rights of setoff or banker’s liens upon deposits of cash in favor of banks
or other depository institutions, but not securing any Indebtedness for money
borrowed; and

(xiii) rights of third parties to receive assets to be transferred by the
Company or any Subsidiary to such third parties pursuant to Asset Sales
permitted under this Agreement.

“Default” means an event described in Article VIII hereof.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Revolving Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Line Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit (except for any
obligations under such other agreements subject to a good faith dispute),
(c) has failed, within three Business Days after written request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Revolving
Loans and participations in then outstanding Letters of Credit and Swing Line
Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

10



--------------------------------------------------------------------------------

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 13.1(B).

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 13.1(B).

“Designation Agreement” is defined in Section 13.1(B).

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Revolving Loan Termination Date.

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars.

“Domestic Incorporated Subsidiary” means a Subsidiary of the Company organized
under the laws of a jurisdiction located in the United States of America.

“Domestic Subsidiary Borrower” means a Subsidiary Borrower organized under the
laws of a jurisdiction located in the United States of America.

“Domestic Subsidiary Guarantors” means (i) all of the Company’s Significant
Domestic Incorporated Subsidiaries as of the Closing Date and (ii) all new
Significant Domestic Incorporated Subsidiaries which become Domestic Subsidiary
Guarantors in accordance with Section 7.2(K).

 

11



--------------------------------------------------------------------------------

“Domestic Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as
of July 10, 2013, attached hereto as Exhibit I-1, executed by the Domestic
Subsidiary Guarantors in favor of the Administrative Agent, for the ratable
benefit of the Lenders, the Swing Line Bank and the Issuing Banks (as the same
may be amended, restated, supplemented or otherwise modified (including to add
new Domestic Subsidiary Guarantors) from time to time), unconditionally
guaranteeing all of the indebtedness, obligations and liabilities of the Company
and the Foreign Subsidiary Borrowers arising under or in connection with the
Loan Documents.

“Drawn Foreign Amount” means on any date the aggregate principal amount of
Obligations outstanding under the Agreement that are owed or guaranteed by the
Foreign Subsidiaries and the aggregate stated face amount of Letters of Credit
issued under the Agreement for the account of Foreign Subsidiaries.

“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) Net Income, plus (ii) Interest Expense to the extent deducted in computing
Net Income, plus (iii) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus
(iv) depreciation expense to the extent deducted in computing Net Income, plus
(v) amortization expense, including, without limitation, amortization of
goodwill and other intangible assets to the extent deducted in computing Net
Income, plus (vi) any unusual non-cash charges to the extent deducted in
computing Net Income, plus (vii) non-cash stock based compensation paid during
such period to the extent deducted in computing Net Income, minus (viii) any
unusual non-cash gains to the extent added in computing Net Income. EBITDA shall
be calculated on a pro forma basis giving effect to Permitted Acquisitions and
Asset Sales on a last twelve (12) months’ basis using, for any such Permitted
Acquisition, historical financial statements containing reasonable adjustments
satisfactory to the Administrative Agent, broken down by fiscal quarter in the
Company’s reasonable judgment.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
United States Securities and Exchange Commission.

“Eligible Currency” means any currency other than Dollars with respect to which
the Administrative Agent or any Borrower has not given notice in accordance with
Section 2.21 and that is readily available, freely traded, in which deposits are
customarily offered to banks in the London interbank market, convertible into
Dollars in the international interbank market available to the Lenders in such
market and as to which an Equivalent Amount may be readily calculated. If, after
the designation by the Lenders at the request of any Borrower of any currency as
an Agreed Currency, currency control or other exchange regulations are imposed
in the country in which such currency is issued with the result that different
types of such currency are introduced, such country’s currency is, in the
determination of the Administrative Agent, no longer readily available or freely
traded or (ii) as to which, in the determination of the Administrative Agent, an
Equivalent Amount is not readily calculable (each of clause (i) and (ii), a
“Disqualifying Event”), then the Administrative Agent shall promptly notify the
Lenders and the Borrowers, and such country’s currency shall no longer be an
Agreed Currency until such time as the Disqualifying Event(s) no longer exist,
but in any event within five (5) Business Days of receipt of such notice from
the Administrative Agent, the Borrowers shall repay all Loans in such currency
to which the Disqualifying Event applies or convert such Loan into Loans in
Dollars or another Agreed Currency, subject to the other terms contained in
Articles II and IV.

 

12



--------------------------------------------------------------------------------

“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and
(i) is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.

“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equivalent Amount” of any currency at any date shall mean the equivalent in
Dollars of such currency, calculated on the basis of the arithmetic mean of the
buy and sell spot rates of exchange of the Administrative Agent or an Affiliate
of the Administrative Agent in the London interbank market (or other market
where the Administrative Agent’s foreign exchange operations in respect of such
currency are then being conducted) for such other currency as reported by
Reuters or any other generally recognized financial information service at or
about 11:00 a.m. (local time applicable to the transaction in question) on the
date on which such amount is to be determined, rounded up to the nearest amount
of such currency as determined by the Administrative Agent from time to time;
provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent or an
Affiliate of the Administrative Agent may use any reasonable method it deems
appropriate (after consultation with the Borrower) to determine such amount, and
such determination shall be conclusive absent manifest error.

 

13



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.

“ERISA Event” means (a) a Reportable Event, (b) the failure with respect to any
Plan to satisfy the “minimum funding standard” (as defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Company or any other member of the Controlled Group of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Company or any other member of the Controlled Group from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(f) the incurrence by the Company or any other member of the Controlled Group of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan or (g) the receipt by the Company or any other member of
the Controlled Group of any notice, or the receipt by any Multiemployer Plan
from the Company or any other member of the Controlled Group of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“euro” means the lawful currency of the member states of the European Union
which adopted the Council Regulation E.C. No. 1103/97 dated 17 June 1997 passed
by the Council of the European Union, or, if different, the then lawful currency
of the member states of the European Union that participate in the third stage
of the Economic and Monetary Union.

“Eurocurrency Base Rate” means, (x) with respect to a Eurocurrency Rate Loan for
the relevant Interest Period ( other than Eurocurrency Rate Loans denominated in
Canadian Dollars), the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page on such applicable screen) for deposits in the
Agreed Currency as of 11:00 a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period (or, in the case of any Eurocurrency Rate
Loan denominated in British Pounds Sterling, on the first day of such Interest
Period), and having a maturity equal to such Interest Period, as adjusted for
Reserves, if applicable, provided that, if no such rate is available to the
Administrative Agent, the applicable Eurocurrency Base Rate for the relevant
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which Wells Fargo or one of its Affiliate banks offers to
place deposits in the Agreed Currency with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, in the approximate amount of
Wells Fargo’s relevant Eurocurrency Rate Loan and having a maturity equal to
such Interest Period, as adjusted for Reserves; and (y) with respect to any
Eurocurrency Rate Loan denominated in Canadian Dollars for the relevant Interest
Period, an interest rate per annum determined by the Administrative Agent on the
basis of an average rate applicable to Canadian Dollar bankers’ acceptances
having a maturity comparable to the applicable Interest Period appearing on the
“Reuters Screen CDOR Page” (as defined in the International Swap Dealer
Association, Inc.’s definitions, as amended, restated, supplemented or otherwise
modified from time to time), or any successor page, at approximately 10:00 a.m.,
Toronto time, two (2) Business Days prior to the first day of such Interest
Period; provided that if, for any reason, such rate does not appear on the
Reuters Screen CDOR Page on such day, then the “Eurocurrency Base Rate” on such
day for any Eurocurrency Rate Loan denominated in Canadian Dollars shall be
calculated as the rate or the arithmetic average of the rates (rounded upwards
to the nearest basis point) for such period quoted by one or more of the banks
listed in Schedule I of the Bank Act (Canada) as are selected by the
Administrative Agent as its discount rate for the purchase of Canadian Dollar
bankers’ acceptances in an amount substantially equal to such Eurocurrency Rate
Loan with a term comparable to such Interest Period at approximately 10:00 a.m.,
Toronto time, two (2) Business Days prior to the first day of such Interest
Period.

 

14



--------------------------------------------------------------------------------

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, any agency, branch or Affiliate of the Administrative
Agent, specified as the “Eurocurrency Payment Office” for such Agreed Currency
on Exhibit A-1 hereto or such other agency, branch, Affiliate or correspondence
bank of the Administrative Agent, as it may from time to time specify to the
Borrowers and each Lender as its Eurocurrency Payment Office.

“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Loan or Advance
for the relevant Interest Period, the Eurocurrency Base Rate applicable to such
Interest Period plus the Applicable Eurocurrency Margin then in effect.

“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.

“Eurocurrency Rate Loan” means a Loan made on a fully syndicated basis pursuant
to Section 2.1, which bears interest at the Eurocurrency Rate.

“Excluded Hedging Obligation” means, with respect to any Subsidiary Guarantor
or, with respect to the Company but only in its capacity as guarantor of any
Hedging Obligations of its Subsidiaries pursuant to Article XVI hereof (each a
“Guarantor”), any Hedging Obligation if, and to the extent that, all or a
portion of the guarantee of such Guarantor of such Hedging Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Guarantor’s failure for any reason to constitute an ECP at the time the
guarantee of such Guarantor becomes or would become effective with respect to
such Hedging Obligation or (b) in the case of a Hedging Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the guarantee of such Guarantor
becomes or would become effective with respect to such related Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such guarantee is or
becomes illegal.

 

15



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Company or any Subsidiary hereunder, (a) income
or franchise taxes, in each case (i) imposed on (or measured by) its net income
by the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or
(ii) that are Other Connection Taxes, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of any Non-U.S.
Lender, any United States withholding tax that (i) is resulting from any law in
effect on the date such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to any withholding tax pursuant to Section 2.14(E), or (ii) is
attributable to such Non-U.S. Lender’s failure to comply with Section 2.14(E)
and (d) any U.S. federal withholding taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of January 4, 2012, by and among the Company, Woodward
Germany, certain lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any date that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means each of the following fee letters, each dated June 17, 2013,
and as each may be amended, restated, supplemented or otherwise modified from
time to time: (i) Fee Letter among the Borrower, Wells Fargo and Wells Fargo
Securities, LLC; (ii) Fee Letter among the Borrower, JPMorgan Chase Bank, N.A.,
and J.P. Morgan Securities LLC; and (iii) Fee Letter between the Borrower and
The Bank of Tokyo-Mitsubishi UFJ, Ltd.;

“Fitch” means Fitch Investors Service, L.P., together with its successors and
assigns.

“Fixed-Rate Loan” means any Eurocurrency Rate Loan bearing a fixed rate of
interest for the applicable Interest Period.

 

16



--------------------------------------------------------------------------------

“Floating Rate” means, for any day for any Loan or Advance, a rate per annum
equal to the Alternate Base Rate for such day, changing when and as the
Alternate Base Rate changes, plus the Applicable Floating Rate Margin then in
effect.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.

“Foreign Guarantor” is defined in Section 7.3(D)(v).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Incorporated
Subsidiary.

“Foreign Subsidiary Borrower” means Woodward Germany and any Foreign Subsidiary
that has been designated as a Foreign Subsidiary Borrower pursuant to
Section 2.23 and that has not ceased to be a Foreign Subsidiary Borrower
pursuant to such Section.

“Foreign Subsidiary Guarantor” means, with respect to any Foreign Subsidiary
Borrower, each of such Foreign Subsidiary Borrower’s Significant Foreign
Subsidiaries to the extent that, in the reasonable judgment of the Company and
the Administrative Agent, such guaranty would not result in any unreasonably
adverse tax obligations as a result thereof, and to the extent such guaranty is
not prohibited by applicable laws or regulations, and “Foreign Subsidiary
Guarantors” means all such guarantors, collectively.

“Foreign Subsidiary Guaranty” means any of those certain Foreign Subsidiary
Guaranties, in the form attached hereto as Exhibit I-2, executed by the Foreign
Subsidiary Guarantors in favor of the Administrative Agent, for the ratable
benefit of the Lenders, the Swing Line Bank and the Issuing Banks, including,
without limitation, the Foreign Subsidiary Guaranty dated as of July 10, 2013
and attached hereto as Exhibit I-3 (as each of the same may be amended,
restated, supplemented or otherwise modified) whereby Foreign Subsidiary
Guarantors unconditionally guarantee all of the indebtedness, obligations and
liabilities of their Foreign Subsidiary Borrower (parent corporation) arising
under or in connection with the Loan Documents.

“Foreign Subsidiary Investment Limitation” means (i) at any time the Leverage
Ratio is equal to or greater than 2.50 to 1.00 but less than 3.00 to 1.00,
aggregate Investments by the Company and its Subsidiaries in Foreign
Subsidiaries, measured by the cash value at the time of Investment, shall not
exceed $400,000,000 plus the Drawn Foreign Amount, and (ii) at any time the
Leverage Ratio is equal to or greater than 3.00 to 1.00, aggregate Investments
by the Company and its Subsidiaries in Foreign Subsidiaries, measured by the
cash value at the time of Investment, shall not exceed $200,000,000 plus the
Drawn Foreign Amount; provided, however, for any period during which at least
65% of the aggregate voting Equity Interests of a Foreign Subsidiary have been
pledged (on a first priority basis and pursuant to agreements, documents and
instruments reasonably acceptable to the Required Lenders and the other
requisite creditors needed to approve amendments or modifications to the
Intercreditor Agreement) to secure the Obligations and the obligations owing
under and in connection with the financings subject to the Intercreditor
Agreement, Investments in such Foreign Subsidiary shall not be included in any
determination of compliance with the then applicable Foreign Subsidiary
Investment Limitation; provided, further that any amounts of cash or property
distributed as a dividend or otherwise from any Foreign Subsidiary to the
Company or any Significant Domestic Incorporated Subsidiary shall be deemed to
reduce the aggregate Investments in Foreign Subsidiaries by such amount. In
addition to the foregoing, if, within sixty (60) days after any Investment is
made in a Foreign Subsidiary and (i) a pledge as described in the first proviso
of this definition is entered into with respect to the Equity Interests of the
Foreign Subsidiary into which such Investment is made, (ii) the Foreign
Subsidiary into which such Investment is made becomes a Foreign Guarantor, or
(iii) the Company or any of its Subsidiaries issues additional Equity Interests,
the proceeds of which are used to pay down outstanding Indebtedness in an amount
sufficient to reduce the Leverage Ratio to a level that permits such Investment,
then such Investment shall not be subject to this Foreign Subsidiary Investment
Limitation.

 

17



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Acts” is defined in Section 3.10(A) hereof.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.

“Hedging Agreements” is defined in Section 7.3(M) hereof.

“Hedging Arrangements” is defined in the definition of “Hedging Obligations”
below.

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.

“Increasing Lender” is defined in Section 2.22 hereof.

“Incremental Term Loan” is defined in Section 2.22 hereof.

“Incremental Term Loan Amendment” is defined in Section 2.22 hereof.

 

18



--------------------------------------------------------------------------------

“Indebtedness” of a person means, without duplication, such Person’s
(i) obligations for borrowed money, including, without limitation, subordinated
indebtedness, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such person’s business payable on terms customary in the trade and other than
earn-outs or other similar forms of contingent purchase prices),
(iii) obligations, whether or not assumed, secured by Liens on or payable out of
the proceeds or production from property or assets now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) Capitalized Lease Obligations,
(vi) Contingent Obligations with respect to the Indebtedness of other Persons,
(vii) obligations with respect to letters of credit, (viii) Off-Balance Sheet
Liabilities, (ix) Receivables Facility Attributed Indebtedness, (x) Disqualified
Stock, and (xi) net Hedging Obligations, calculated on a marked-to-market basis.
The amount of Indebtedness of any Person at any date shall be without
duplication (i) the outstanding balance at such date of all unconditional
obligations as described above and the maximum liability of any such Contingent
Obligations at such date and (ii) in the case of Indebtedness of others secured
by a Lien to which the property or assets owned or held by such Person is
subject, the lesser of the fair market value at such date of any asset subject
to a Lien securing the Indebtedness of others and the amount of the Indebtedness
secured.

“Indemnified Matters” is defined in Section 10.7(B) hereof.

“Indemnitees” is defined in Section 10.7(B) hereof.

“Initial Obligor Group” means each member of the Obligor Group as of the Closing
Date.

“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement, dated as of July 10, 2013 (the form of which is attached hereto as
Exhibit K), by and among the Administrative Agent, the 2008 Senior Noteholders,
the 2009 Senior Noteholders, and any other credit provider to the Company which
may become party thereto from time to time (including the 2013 Senior
Noteholders), as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

“Interest Expense” means, without duplication, for any period, the total
interest expense of the Company and its consolidated Subsidiaries, whether paid
or accrued (including the interest component of Capitalized Leases, commitment,
facility and letter of credit fees, Off-Balance Sheet Liabilities and net
payments or receipts (if any) pursuant to Hedging Arrangements relating to
interest rate protection), all as determined in conformity with Agreement
Accounting Principles.

“Interest Period” means, with respect to a Eurocurrency Rate Loan, a period of
one (1), two (2), three (3), six (6), or, if requested by a Borrower and
consented to by the Administrative Agent, twelve (12) months, commencing on a
Business Day selected by such Borrower on which a Eurocurrency Rate Advance is
made to such Borrower pursuant to this Agreement. Such Interest Period shall end
on (but exclude) the day which corresponds numerically to such date one (1), two
(2), three (3) or six (6) months (or, if applicable, twelve (12) months)
thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth (or, if applicable,
twelfth) succeeding month, such Interest Period shall end on the last Business
Day of such next, second, third or sixth (or, if applicable, twelfth) succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

 

19



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person, and (iii) any
loan, advance (other than deposits with financial institutions, prepaid
expenses, accounts receivable, advances to employees and similar items made or
incurred in the ordinary course of business) or capital contribution by that
Person to any other Person, including all Indebtedness to such Person arising
from a sale of property by such Person other than in the ordinary course of its
business.

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

“Issuing Banks” means each of Wells Fargo, JPMorgan Chase Bank, N.A. or, in each
case, any of its Affiliates, or any other Lender in its separate capacity as an
issuer of Letters of Credit pursuant to Section 3.1. The designation of any
Lender as an Issuing Bank after the date hereof shall be subject to the prior
written consent of such Lender and of the Administrative Agent, which consent of
the Administrative Agent shall not be unreasonably withheld or delayed.

“Japanese Yen” means the lawful currency of Japan.

“Joint Venture” means any Person in which the Company and its Subsidiaries,
collectively, own up to (but not more than) 50% of the Capital Stock thereof.

“Last Twelve-Month Period” means, with respect to any fiscal quarter, the
four-fiscal quarter period ending on the last day of such fiscal quarter.

“L/C Documents” is defined in Section 3.4 hereof.

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

“L/C Interest” shall have the meaning ascribed to such term in Section 3.6
hereof.

“L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the Dollar Amount then available for drawing under each of
the Letters of Credit and (ii) the aggregate outstanding Dollar Amount of all
Reimbursement Obligations at such time. The L/C Obligations of any Lender at any
time shall be its Pro Rata Share of the total L/C Obligations at such time.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement or parties to Assignment Agreements delivered pursuant to
Section 13.3, including the Issuing Banks, the Swing Line Banks and each of
their respective successors and assigns.

 

20



--------------------------------------------------------------------------------

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.

“Letter of Credit” means the standby letters of credit (i) to be issued by the
Issuing Banks pursuant to Section 3.1 hereof or (ii) deemed issued by an Issuing
Bank pursuant to Section 3.2 hereof.

“Leverage Ratio” is defined in Section 7.4(A) hereof.

“Leverage Ratio Increase Period” means any period during which the maximum
Leverage Ratio is increased pursuant to Section 7.4(A) upon satisfaction of the
Leverage Ratio Increase Requirements.

“Leverage Ratio Increase Requirements” means, in connection with any request by
the Company to increase the maximum Leverage Ratio permitted under
Section 7.4(A) as described therein, the following:

(i) the Company delivers such request in writing to the Administrative Agent at
least three (3) Business Days prior to the date on which such request is to be
given effect;

(ii) such request is delivered in connection with a Permitted Acquisition that
meets the following criteria: (1) such Permitted Acquisition is for net
consideration of at least $50,000,000, and (2) the Leverage Ratio exceeds 3.00
to 1.00 after giving effect to such Permitted Acquisition (as demonstrated by
the Company on a pro forma basis to the Administrative Agent’s satisfaction);

(iii) the maximum permitted leverage ratio under each of the 2008 Note
Agreement, the 2009 Note Agreement and the 2013 Note Agreement is at least equal
to the maximum Leverage Ratio as increased pursuant to the conditions set forth
herein (and continues to be at least equal to such increased maximum Leverage
Ratio for the duration of the increase); and

(iv) if the Leverage Ratio has previously been increased as permitted under
Section 7.4(A), then immediately prior to such request to increase the maximum
Leverage Ratio, the maximum Leverage Ratio in effect pursuant to Section 7.4(A)
was not in excess of 3.50 to 1.00 for the two fiscal quarters most recently
ended.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, as applicable, and in the case of the Swing
Line Bank, any Swing Line Loan made pursuant to Section 2.2 hereof, and
collectively, all Revolving Loans and Swing Line Loans, whether made or
continued as or converted to Floating Rate Loans or Fixed-Rate Loans.

 

21



--------------------------------------------------------------------------------

“Loan Account” is defined in Section 2.12(A) hereof.

“Loan Documents” means this Agreement, any promissory notes executed pursuant to
Section 2.12(D), the Domestic Subsidiary Guaranty, the Foreign Subsidiary
Guaranty, the Intercreditor Agreement, and all other documents, instruments,
notes and agreements executed in connection therewith or contemplated thereby,
in each case, as the same may be amended, restated or otherwise modified and in
effect from time to time.

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
financial condition, operations, assets, or properties of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company or any of its
Subsidiaries to perform its material obligations under the Loan Documents, or
(c) the ability of the Lenders or the Administrative Agent to enforce the
material Obligations.

“Moody’s” means Moody’s Investors Service, Inc., together with its successors
and assigns.

“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any member of the
Controlled Group.

“Net Domestic Indebtedness” means, as of any date of determination, the excess,
if any, of (i) Indebtedness of the Company, its Domestic Incorporated
Subsidiaries and its Foreign Subsidiaries that are not Foreign Subsidiary
Borrowers as of such date over (ii) the Unrestricted Domestic Cash Amount as of
such date.

“Net Foreign Subsidiary Borrower Indebtedness” means, as of any date of
determination, the excess, if any, of (i) Indebtedness of the Foreign Subsidiary
Borrowers as of such date over (ii) the Unrestricted Foreign Subsidiary Borrower
Cash Amount as of such date.

“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with Agreement Accounting
Principles; provided, that (i) no income (or loss) of any Joint Venture shall be
included in Net Income other than cash dividends or other distributions actually
paid to Company or any of its Subsidiaries by such Joint Venture during such
period, and (ii) there shall be excluded from Net Income the income of any
Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary.

“Net Indebtedness” means, as of any date of determination, the sum of Net
Foreign Subsidiary Borrower Indebtedness and Net Domestic Indebtedness.

“Non-Required Lender” is defined in the definition of “Required Lender”.

 

22



--------------------------------------------------------------------------------

“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Company or any of its
Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank, the
Arrangers, any Co-Syndication Agent, any Affiliate of the Administrative Agent
or any Lender, the Issuing Bank, or any Indemnitee, of any kind or nature,
present or future, arising under this Agreement, the L/C Documents, the Domestic
Subsidiary Guaranty, the Foreign Subsidiary Guaranty, or any other Loan
Document, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all Hedging Obligations owing
under Hedging Agreements to any Lender or any Affiliate of any Lender, all
interest, charges, expenses, fees, attorneys’ fees and disbursements,
paralegals’ fees (in each case whether or not allowed), and any other sum
chargeable to the Company or any of its Subsidiaries under this Agreement or any
other Loan Document; provided, however, that the definition of ‘Obligations’
shall not create any guarantee by the Company or any Subsidiary Guarantor of any
Excluded Hedging Obligations of such party for purposes of determining any
obligations of any such party.

“Obligor Group” means (a) the Borrowers and (b) the Subsidiary Guarantors.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of a person means (a) any Receivables Facility
Attributed Indebtedness and repurchase obligations or liabilities of such Person
or any of its Subsidiaries with respect to Receivables or notes receivable sold
by such Person or any of its Subsidiaries, (b) any liabilities of such Person or
any of its Subsidiaries under any sale and leaseback transactions which do not
create liabilities on the consolidated balance sheet of such Person, (c) any
liabilities of such Person or any of its Subsidiaries under any financing lease
or so-called “synthetic” lease transaction, or (d) any obligations of such
Person or any of its Subsidiaries arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which,
in the case of the foregoing clauses (a) through (d), does not constitute a
liability on the consolidated balance sheets of such Person and its
Subsidiaries.

“Original Currency” is defined in Section 2.11(b) hereof.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, or any Issuing Bank, Taxes imposed as a result of a present or former
connection between such Person and the jurisdiction imposing such Tax (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes” is defined in Section 2.14(E)(ii) hereof.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

 

23



--------------------------------------------------------------------------------

“Participants” is defined in Section 13.2(A) hereof.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 25, 2001)), as in effect from time to time.

“Payment Date” means the last day of each March, June, September and December
and the Termination Date; provided, that if any such date falls on a day other
than a Business Day, the Payment Date shall be the immediately succeeding
Business Day.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” is defined in Section 7.3(G) hereof.

“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 1.1.4 to this
Agreement.

“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 1.1.1 to this Agreement.

“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.

“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.

“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness permitted by this Agreement that (i) does not
exceed the aggregate maximum principal amount of and maximum unused commitments
under (in each case, giving effect to any permitted increases expressly provided
for therein), and accrued interest and any applicable premium and associated
fees and expenses of, the Indebtedness being replaced, renewed, refinanced or
extended, (ii) does not have a Weighted Average Life to Maturity at the time of
such replacement, renewal, refinancing or extension that is less than the
Weighted Average Life to Maturity of the Indebtedness being replaced, renewed,
refinanced or extended, (iii) does not rank at the time of such replacement,
renewal, refinancing or extension senior to the Indebtedness being replaced,
renewed, refinanced or extended, and (iv) does not contain terms (including,
without limitation, terms relating to security, covenants, subordination, event
of default and remedies) materially less favorable to the Company than those
applicable to the Indebtedness being replaced, renewed, refinanced or extended.

“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Company or any member of the Controlled Group is, or within
the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA (but excluding Multi-Employer Plans).

 

24



--------------------------------------------------------------------------------

“Pricing Grid Leverage Ratio” means the Leverage Ratio; provided, that when
determining the Unrestricted Domestic Cash Amount and Unrestricted Foreign
Subsidiary Borrower Cash Amount components thereof, up to $100,000,000 in the
aggregate may be deducted in the calculation of Net Domestic Indebtedness and
Net Foreign Subsidiary Borrower Indebtedness (as opposed to the individual
$20,000,000 limitations that are otherwise set forth in such definitions).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (x) such Lender’s Revolving Loan Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) by (y) the Aggregate Revolving Loan Commitment at such time;
provided, however, if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then “Pro Rata Share” means the
percentage obtained by dividing (x) the sum of (A) such Lender’s Revolving
Loans, plus (B) such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of
(A) the aggregate outstanding amount of all Revolving Loans, plus (B) the
aggregate outstanding amount of all Swing Line Loans and all Letters of Credit.
Notwithstanding the foregoing, in the case of Section 2.24, when a Defaulting
Lender shall exist, each Defaulting Lender’s Revolving Loan Commitment,
Revolving Loans and share of Swing Line Loans and Letters of Credit shall be
disregarded as contemplated by Section 2.24 when determining “Pro Rata Share”
hereunder.

“Purchasers” is defined in Section 13.3(A).

“Rate Option” means the Eurocurrency Rate or the Floating Rate, as applicable.

“Receivable(s)” means and includes all of the Company’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Company or such Subsidiary
to payment for goods sold or leased or for services rendered in the ordinary
course of the Company’s or such Subsidiary’s business (except those evidenced by
instruments or chattel paper), whether or not they have been earned by
performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

“Register” is defined in Section 13.3(D) hereof.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

 

25



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reimbursement Obligation” is defined in Section 3.7 hereof.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.

“Replacement Lender” is defined in Section 2.19 hereof.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days after such event occurs.

“Request for Letter of Credit” is defined in Section 3.4(A) hereof.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Credit Obligations and unused Revolving Loan Commitments
representing more than 50% of the sum of the total Revolving Credit Obligations
and unused Revolving Loan Commitments at such time.

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act, the Securities Exchange Act of 1934,
Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, rules, regulations and executive orders administered and enforced by OFAC,
and any certificate of occupancy, zoning ordinance, building, environmental or
land use requirement or permit or environmental, labor, employment, occupational
safety or health law, rule or regulation, including Environmental, Health or
Safety Requirements of Law.

 

26



--------------------------------------------------------------------------------

“Reserves” shall mean the maximum reserve requirement, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) with respect
to “Eurocurrency liabilities” or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurocurrency
Rate Loans is determined or category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents, or any similar reserves required by any other Governmental
Authority including, without limitation, requirements imposed by the Bank of
England, the Financial Services Authority or the European Central Bank.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company now or hereafter
outstanding, except a dividend payable solely in the Company’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the
Company or any of its Subsidiaries now or hereafter outstanding, other than in
exchange for, or out of the proceeds of, the substantially concurrent sale
(other than to a Subsidiary of the Company) of other Equity Interests of the
Company (other than Disqualified Stock), (iii) any redemption, purchase,
retirement, defeasance, prepayment or other acquisition for value, direct or
indirect, of any Indebtedness subordinated to the Obligations, (iv) any payment
of a claim for the rescission of the purchase or sale of, or for material
damages arising from the purchase or sale of, any Indebtedness (other than the
Obligations) or any Equity Interests of the Company, or any of its Subsidiaries,
or of a claim for reimbursement, indemnification or contribution arising out of
or related to any such claim for damages or rescission and (v) any transaction
that has an effect substantially similar to the effect of any of the
transactions described in the foregoing clauses (i) through (iv).

“Revolving Credit Availability” means, at any particular time, the amount by
which (x) the Aggregate Revolving Loan Commitment at such time exceeds (y) the
Dollar Amount of the Revolving Credit Obligations outstanding at such time.

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal Dollar Amount of the Revolving Loans at such time, plus
(ii) the outstanding principal amount of the Swing Line Loans at such time, plus
(iii) the Dollar Amount of outstanding L/C Obligations at such time.

“Revolving Loan” is defined in Section 2.1 hereof.

“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit and to participate in Swing Line Loans in an aggregate amount not
exceeding the amount set forth on Exhibit A to this Agreement opposite its name
thereon under the heading “Revolving Loan Commitment” or the signature page of
the Assignment Agreement by which it became a Lender, as such amount may be
modified from time to time pursuant to the terms of this Agreement or to give
effect to any applicable Assignment Agreement.

“Revolving Loan Termination Date” means July 10, 2018.

 

27



--------------------------------------------------------------------------------

“S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, together with its successors and assigns.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or on the consolidated list of
persons, groups, and entities subject to EU financial sanctions currently
available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, (b) (i) an
agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a Person located in or citizen or
resident of a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC, (c) a Person more than fifty percent (50%) owned by a
Person described in clause (a), or (d) a Person engaged in activities
sanctionable under sanction laws enacted by the European Union (and its Member
States), the Security Council or any other legislative body of the United
Nations, under the US Comprehensive Iran Sanctions, Accountability and
Divestment Act and the regulations and rules promulgated thereunder, under the
US Iran Threat Reduction and Syria Human Rights Act and the regulations and
rules promulgated thereunder, or under the US Iran Freedom and
Counter-Proliferation Act and the regulations and rules promulgated thereunder.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Significant Domestic Incorporated Subsidiary” means any Domestic Incorporated
Subsidiary whose assets or sales represent more than 10% of the Company’s and
its Subsidiaries’ Consolidated Assets or consolidated sales, with any
determination of Consolidated Assets and consolidated sales based upon amounts
shown in the Company’s most recently delivered annual consolidated financial
statements.

“Significant Foreign Subsidiary” means the Foreign Subsidiary Borrowers and any
other Foreign Subsidiary of the Company whose assets represent more than 10% of
the Company’s and its Subsidiaries’ Consolidated Assets, with such determination
of such Foreign Subsidiary’s assets and the Consolidated Assets being based upon
amounts shown in the Company’s most recently delivered annual consolidated
financial statements; provided that (i) with respect to any such Foreign
Subsidiary which as of the Closing Date had, and thereafter continues to have,
assets representing more than 3% of the Company’s and its Subsidiaries’
Consolidated Assets, such Foreign Subsidiary shall be deemed a Significant
Foreign Subsidiary and (ii) solely for purposes of determining those Foreign
Subsidiaries of Foreign Subsidiary Borrowers that shall be required to become
Foreign Subsidiary Guarantors in accordance with Section 5.3(E), “Significant
Foreign Subsidiary” shall be deemed to mean those Foreign Subsidiaries of the
Company whose assets represent more than 3% of the Company’s and its
Subsidiaries’ Consolidated Assets (as determined as set forth above).

“Significant Subsidiary” means either a Significant Domestic Incorporated
Subsidiary or a Significant Foreign Subsidiary.

 

28



--------------------------------------------------------------------------------

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Stock Repurchase Plan” means a formalized share repurchase plan or program
approved by the board of directors of the Company and providing for the
repurchase of the Capital Stock of the Company from its shareholders (either
directly or through open market purchases).

“Subsidiary” of a Person means (i) any corporation more than fifty percent
(50%) of the outstanding securities having ordinary voting power of which shall
at the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization more than fifty percent (50%) of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Subsidiary” means a Subsidiary of the Company.

“Subsidiary Guarantors” means the Domestic Subsidiary Guarantors and the Foreign
Subsidiary Guarantors, together with their respective successors and assigns.

“Swing Line Bank” means Wells Fargo or any other Lender as a successor Swing
Line Bank pursuant to the terms hereof.

“Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans to any Borrower up to a maximum principal amount of $50,000,000
at any one time outstanding.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
shall be its Pro Rata Share of the total Swing Line Exposure at such time.

“Swing Line Loan” means a Loan made available to a Borrower by the Swing Line
Bank pursuant to Section 2.2 hereof.

“Swing Line Repayment Date” is defined in Section 2.2(D).

“Swiss Francs” means the lawful currency of Switzerland.

“Taxes” is defined in Section 2.14(E)(i) hereof.

“Termination Date” means the earlier of (a) the Revolving Loan Termination Date,
and (b) the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.5 hereof or the Revolving Loan Commitments
pursuant to Section 9.1 hereof.

 

29



--------------------------------------------------------------------------------

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA with respect to such Plan; (iii) the imposition of an obligation under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA; (iv) the institution by the PBGC of proceedings to terminate or
appoint a trustee to administer a Benefit Plan; (v) any event or condition which
would constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Benefit Plan; or (vi) the
partial or complete withdrawal of the Company or any member of the Controlled
Group from a Multiemployer Plan.

“Transferee” is defined in Section 13.4.

“Transitional Letter of Credit” is defined in Section 3.2.

“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Fixed-Rate Loan.

“Unfunded Liabilities” means (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under all Single Employer Plans exceeds the fair market value of all such Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plans, and (ii) in the case of Multiemployer Plans, the
withdrawal liability that would be incurred by the Controlled Group if all
members of the Controlled Group completely withdrew from all Multiemployer
Plans.

“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.

“Unrestricted Domestic Cash Amount” means, as of any date of determination, that
portion of the Company’s and its consolidated Subsidiaries’ (other than Foreign
Subsidiary Borrowers’) aggregate cash and Cash Equivalents in excess of
$10,000,000 that is in the United States of America and that is not encumbered
by or subject to any Lien (including, without limitation, any Lien permitted
hereunder), setoff (other than ordinary course setoff rights of a depository
bank arising under a bank depository agreement for customary fees, charges and
other account-related expenses due to such depository bank thereunder),
counterclaim, recoupment, defense or other right in favor of any Person;
provided, however, that notwithstanding the actual amount of the Unrestricted
Domestic Cash Amount, no more than $20,000,000 of the Unrestricted Domestic Cash
Amount may be deducted in the calculation of Net Domestic Indebtedness.

“Unrestricted Foreign Subsidiary Borrower Cash Amount” means, as of any date of
determination, that portion of the Foreign Subsidiary Borrowers’ aggregate cash
and Cash Equivalents in excess of $10,000,000 that is not encumbered by or
subject to any Lien (including, without limitation, any Lien permitted
hereunder), setoff (other than ordinary course setoff rights of a depository
bank arising under a bank depository agreement for customary fees, charges and
other account-related expenses due to such depository bank thereunder),
counterclaim, recoupment, defense or other right in favor of any Person;
provided, however, that notwithstanding the actual amount of the Unrestricted
Foreign Subsidiary Borrower Cash Amount, no more than $20,000,000 of the
Unrestricted Foreign Subsidiary Borrower Cash Amount may be deducted in the
calculation of Net Foreign Subsidiary Borrower Indebtedness.

 

30



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association, in its individual
capacity, and its successors.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Woodward Germany” means Woodward Aken GmbH, a limited liability company under
the laws of the Federal Republic of Germany.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles as in
effect from time to time.

1.2. References. Any references to Subsidiaries of the Company set forth herein
with respect to representations and warranties which deal with historical
matters shall be deemed to include the Company and its Subsidiaries and shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.

ARTICLE II: REVOLVING LOAN FACILITIES

2.1. Revolving Loans.

(A) Upon the satisfaction of the conditions precedent set forth in Sections 5.1
and 5.2, from and including the Closing Date and prior to the Termination Date,
each Lender severally and not jointly agrees, on the terms and conditions set
forth in this Agreement, to make revolving loans to the Borrowers from time to
time, in Dollars or Eurocurrency Rate Loans in any Agreed Currency, in a Dollar
Amount not to exceed such Lender’s Pro Rata Share of Revolving Credit
Availability at such time (each individually, a “Revolving Loan” and,
collectively, the “Revolving Loans”); provided, however, that, after giving
effect to any such Revolving Loan, (i) the Dollar Amount of the Revolving Credit
Obligations shall not exceed the Aggregate Revolving Loan Commitment and
(ii) the Dollar Amount of the aggregate outstanding principal amount of
Revolving Loans made hereunder in a currency other than Dollars or made to the
Foreign Subsidiary Borrowers shall not exceed $200,000,000. Subject to the terms
of this Agreement, the Borrowers may borrow, repay and reborrow Revolving Loans
at any time prior to the Termination Date. At the relevant Borrower’s option (so
long as such option is exercised in accordance with Sections 2.7 and 2.9 and the
other terms and conditions of this Agreement), Revolving Loans shall be either
Floating Rate Loans or Eurocurrency Rate Loans. On the Termination Date, the
Borrowers shall repay in full the outstanding principal balance of the Revolving
Loans. Each Advance under this Section 2.1 shall consist of Revolving Loans made
by each Lender ratably in proportion to such Lender’s respective Pro Rata Share.

 

31



--------------------------------------------------------------------------------

(B) Borrowing/Election Notice. In accordance with Section 2.13, the applicable
Borrower (or the Company on behalf of the applicable Borrower) may
telephonically request Advances hereunder, provided, however, that (i) notices
relating to Loans in an Agreed Currency other than Dollars may not be delivered
telephonically and (ii) immediately following any telephonic request the
applicable Borrower (or the Company on behalf of the applicable Borrower) shall
deliver to the Administrative Agent a written confirmation of such telephonic
request. If a telephonic request is not made with respect to any Advance in
accordance with Section 2.13, then the applicable Borrower (or the Company on
behalf of the applicable Borrower) shall deliver to the Administrative Agent a
Borrowing/Election Notice, signed by it, in accordance with the terms of
Section 2.7, in order to request such Advance. In either case, the
Administrative Agent shall promptly notify each Lender of such request.

(C) Making of Revolving Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.7 in respect of Revolving Loans, the Administrative Agent
shall notify each Lender by telex or telecopy, or other similar form of
transmission, of the requested Revolving Loan. Each Lender shall make available
its Revolving Loan in accordance with the terms of Section 2.6. The
Administrative Agent will promptly make the funds so received from the Lenders
available to the applicable Borrower at the Administrative Agent’s office in
Charlotte, North Carolina or the Administrative Agent’s Eurocurrency Payment
Office corresponding with the applicable Borrower on the applicable Borrowing
Date and shall disburse such proceeds in accordance with such Borrower’s
disbursement instructions set forth in such Borrowing/Election Notice. The
failure of any Lender to deposit the amount described above with the
Administrative Agent on the applicable Borrowing Date shall not relieve any
other Lender of its obligations hereunder to make its Revolving Loan on such
Borrowing Date.

2.2. Swing Line Loans.

(A) Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 5.1 and 5.2, from and including the Closing Date
and prior to the Termination Date, the Swing Line Bank agrees, on the terms and
conditions set forth in this Agreement, to make swing line loans to the Company
from time to time, in Dollars, in an amount not to exceed the Swing Line
Commitment (each, individually, a “Swing Line Loan” and collectively, the “Swing
Line Loans”); provided, however, at no time shall the Dollar Amount of the
Revolving Credit Obligations exceed the Aggregate Revolving Loan Commitment; and
provided, further, that at no time shall the sum of (a) the Swing Line Lender’s
Pro Rata Share of the Swing Line Loans, plus (b) the outstanding Dollar Amount
of Revolving Loans made by the Swing Line Bank pursuant to Section 2.1, exceed
the Swing Line Bank’s Revolving Loan Commitment at such time. Subject to the
terms of this Agreement, the Borrowers may borrow, repay and reborrow Swing Line
Loans at any time prior to the Termination Date.

(B) Borrowing/Election Notice. The Company shall deliver to the Administrative
Agent and the Swing Line Bank a Borrowing/Election Notice, signed by it, not
later than 1:00 p.m. (Chicago time) on the Borrowing Date of each Swing Line
Loan, specifying (i) the applicable Borrowing Date (which date shall be a
Business Day and which may be the same date as the date the Borrowing/Election
Notice is given), and (ii) the aggregate amount of the requested Swing Line Loan
which shall be an amount not less than $100,000.

 

32



--------------------------------------------------------------------------------

(C) Making of Swing Line Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.2(B) in respect of Swing Line Loans, the Administrative
Agent shall notify each Lender by telex or telecopy, or other similar form of
transmission, of the requested Swing Line Loan. Not later than 2:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Bank shall make
available its Swing Line Loan, in funds immediately available in Chicago to the
Administrative Agent at its address specified pursuant to Article XIV. The
Administrative Agent will promptly make the funds so received from the Swing
Line Bank available to the Company on the Borrowing Date at the Administrative
Agent’s aforesaid address.

(D) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by
the applicable Borrower on or before the later to occur of (x) the fifth
(5th) Business Day after the Borrowing Date for such Swing Line Loan and
(y) such other Business Day as may be agreed to in writing by the Company and
the Swing Line Lender (the “Swing Line Repayment Date”). The Company may at any
time pay, without penalty or premium, all outstanding Swing Line Loans or, in a
minimum amount of $100,000 and increments of $100,000 in excess thereof, any
portion of the outstanding Swing Line Loans, upon same-day notice to the
Administrative Agent and the Swing Line Bank. In addition, the Administrative
Agent (i) may at any time in its sole discretion with respect to any outstanding
Swing Line Loan, or (ii) shall on the Swing Line Repayment Date require each
Lender (including the Swing Line Bank) to make a Revolving Loan in the amount of
such Lender’s Pro Rata Share of such Swing Line Loan, for the purpose of
repaying such Swing Line Loan. No later than 2:00 p.m. (Chicago time) on the
date of any notice received pursuant to this Section 2.2(D), each Lender shall
make available its required Revolving Loan or Revolving Loans, in funds
immediately available in Chicago to the Administrative Agent at its address
specified pursuant to Article XIV. Revolving Loans made pursuant to this
Section 2.2(D) shall initially be Floating Rate Loans and thereafter may be
continued as Floating Rate Loans or converted into Eurocurrency Rate Loans in
the manner provided in Section 2.9 and subject to the other conditions and
limitations therein set forth and set forth in this Article II. Unless a Lender
shall have notified the Swing Line Bank, prior to its making any Swing Line
Loan, that any applicable condition precedent set forth in Sections 5.1 and 5.2
had not then been satisfied, such Lender’s obligation to make Revolving Loans
pursuant to this Section 2.2(D) to repay Swing Line Loans shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Administrative Agent, the Swing Line Bank or any other Person, (b) the
occurrence or continuance of a Default or Unmatured Default, (c) any adverse
change in the condition (financial or otherwise) of the Company and/or its
Subsidiaries, or (d) any other circumstances, happening or event whatsoever. In
the event that any Lender fails to make payment to the Administrative Agent of
any amount due under this Section 2.2(D), the Administrative Agent shall be
entitled to receive, retain and apply against such obligation the principal and
interest otherwise payable to such Lender hereunder until the Administrative
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied. In addition to the foregoing, if for any reason any Lender
fails to make payment to the Administrative Agent of any amount due under this
Section 2.2(D), such Lender shall be deemed, at the option of the Administrative
Agent, to have unconditionally and irrevocably purchased from the Swing Line
Bank, without recourse or warranty, an undivided interest and participation in
the applicable Swing Line Loan in the amount of such Revolving Loan, and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received. On the Termination Date, the Company shall repay in full the
outstanding principal balance of the Swing Line Loans.

 

33



--------------------------------------------------------------------------------

2.3. Rate Options for all Advances; Maximum Interest Periods. The Swing Line
Loans shall be Floating Rate Advances or shall bear interest at such other rate
as may be agreed to between the Company and the Swing Line Bank at the time of
the making of any such Swing Line Loan. The Revolving Loans may be Floating Rate
Advances or Eurocurrency Rate Advances, or a combination thereof, selected by
the applicable Borrower in accordance with Section 2.9; provided, however, that
Revolving Loans denominated in any Agreed Currency other than Dollars may only
be Eurocurrency Rate Advances. The applicable Borrower may select, in accordance
with Section 2.9, Rate Options and Interest Periods applicable to portions of
the Revolving Loans; provided, that there shall be no more than eight
(8) Interest Periods in effect with respect to all of the Loans at any time.

2.4. Optional Payments; Mandatory Prepayments.

(A) Optional Payments. Each Borrower may from time to time and at any time upon
at least one (1) Business Day’s prior written notice repay or prepay, without
penalty or premium all or any part of its outstanding Floating Rate Advances in
an aggregate minimum amount of $1,000,000 and in integral multiples of $100,000
in excess thereof; provided that Swingline Advances may be paid on same-day
notice. Eurocurrency Rate Advances may be voluntarily repaid or prepaid prior to
the last day of the applicable Interest Period, subject to the indemnification
provisions contained in Section 4.4 in an aggregate minimum amount of $5,000,000
and in integral multiples of $1,000,000 in excess thereof (or, if less, in the
full amount of any Loan), provided, that a Borrower may not so prepay
Eurocurrency Rate Advances unless it shall have provided at least three
(3) Business Days’ prior written notice to the Administrative Agent of such
prepayment if the Agreed Currency is Dollars and four (4) Business Days’ prior
written notice to the Administrative Agent if the Agreed Currency is a Currency
other than Dollars.

(B) Mandatory Prepayments of Revolving Loans.

(i) If at any time and for any reason (other than fluctuations in currency
exchange rates) the Dollar Amount of the Revolving Credit Obligations are
greater than the Aggregate Revolving Loan Commitment, the Borrowers shall
immediately make a mandatory prepayment of the Obligations in an amount equal to
such excess.

(ii) If at any time:

 

34



--------------------------------------------------------------------------------

  (x) the Dollar Amount of the Revolving Credit Obligations exceeds one hundred
five percent (105%) of the Aggregate Revolving Loan Commitment, whether as a
result of fluctuations in currency exchange rates, or otherwise, the Borrowers
for the ratable benefit of the Lenders shall immediately prepay Loans in an
aggregate amount such that after giving effect thereto the Dollar Amount of the
Revolving Credit Obligations is less than or equal to the Aggregate Revolving
Loan Commitment; or

 

  (y) the Dollar Amount of the aggregate outstanding principal amount of
Revolving Loans made pursuant to Section 2.1(A) in a currency other than Dollars
exceeds $200,000,000, whether as a result of fluctuations in currency exchange
rates or otherwise, the Borrowers shall on such date prepay loans in an amount
sufficient to eliminate such excess.

2.5. Reduction of Commitments. The Borrowers may permanently reduce the
Aggregate Revolving Loan Commitment in whole, or in part ratably among the
Lenders, in an aggregate minimum amount of $5,000,000 with respect thereto and
integral multiples of $1,000,000 in excess of that amount with respect thereto
(unless the Aggregate Revolving Loan Commitment is reduced in whole), upon at
least three (3) Business Days’ prior written notice to the Administrative Agent
(or at least four (4) Business Days if a concurrent prepayment in an Agreed
Currency other than Dollars is requested), which notice shall specify the amount
of any such reduction; provided, however, that the amount of the Aggregate
Revolving Loan Commitment may not be reduced below the aggregate principal
Dollar Amount of the outstanding Revolving Credit Obligations. All accrued
facility fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Loans hereunder.

2.6. Method of Borrowing. Not later than 1:00 p.m. (Chicago time) on each
Borrowing Date, each Lender shall make available its Revolving Loan in
immediately available funds in the Agreed Currency to the Administrative Agent
at its address specified pursuant to Article XIV, unless the Administrative
Agent has notified the Lenders that such Loan is to be made available to the
applicable Borrower at the Administrative Agent’s Eurocurrency Payment Office,
in which case each Lender shall make available its Loan or Loans, in funds
immediately available to the Administrative Agent at its Eurocurrency Payment
Office, not later than 1:00 p.m. (local time in the city of the Administrative
Agent’s Eurocurrency Payment Office) (except for Loans denominated in Canadian
Dollars, in which case such funds shall be made immediately available no later
than 3:00 p.m. London time) in the Agreed Currency designated by the
Administrative Agent. The Administrative Agent will promptly make the funds so
received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address or, with respect to any Loan to a
Foreign Subsidiary Borrower, into a designated account in such Foreign
Subsidiary Borrower’s jurisdiction of organization, as applicable.

 

35



--------------------------------------------------------------------------------

2.7. Method of Selecting Types, Currency and Interest Periods for Advances. The
applicable Borrower (or the Company on the applicable Borrower’s behalf) shall
select the Type of Advance and, in the case of each Eurocurrency Rate Advance,
the Interest Period and Agreed Currency applicable to each Advance from time to
time. The applicable Borrower shall give the Administrative Agent irrevocable
notice in substantially the form of Exhibit B hereto (a “Borrowing/Election
Notice”) not later than 12:00 noon (Chicago time) (a) on the Borrowing Date of
each Floating Rate Advance, and (b) three (3) Business Days before the Borrowing
Date for each Eurocurrency Rate Advance to be made in Dollars, and (c) four
(4) Business Days before the Borrowing Date for each Eurocurrency Rate Advance
to be made in any Agreed Currency other than Dollars or each Eurocurrency Rate
Advance to be made to a Foreign Subsidiary Borrower, specifying: (i) the
Borrowing Date (which shall be a Business Day) of such Advance; (ii) the
aggregate amount of such Advance; (iii) the Type of Advance selected; and
(iv) in the case of each Eurocurrency Rate Advance, the Interest Period and
Agreed Currency applicable thereto. Each Floating Rate Advance and all
Obligations other than Loans shall bear interest from and including the date of
the making of such Advance, in the case of Loans, and the date such Obligation
is due and owing in the case of such other Obligations, to (but not including)
the date of repayment thereof at the Floating Rate changing when and as such
Floating Rate changes. Changes in the rate of interest on that portion of any
Advance maintained as a Floating Rate Loan will take effect simultaneously with
each change in the Alternate Base Rate. Each Eurocurrency Rate Advance shall
bear interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined as applicable to such Eurocurrency Rate Advance.

2.8. Minimum Amount of Each Advance. Each Advance (other than an Advance to
repay Swing Line Loans or a Reimbursement Obligation) shall be in the minimum
amount of $5,000,000 (or the approximate Equivalent Amount of any Agreed
Currency other than Dollars) and in multiples of $1,000,000 (or the approximate
Equivalent Amount of any Agreed Currency other than Dollars) if in excess
thereof; provided, however, that any Floating Rate Advance may be in the amount
of the unused Aggregate Revolving Loan Commitment.

2.9. Method of Selecting Types, Currency and Interest Periods for Conversion and
Continuation of Advances.

(A) Right to Convert. Each Borrower may elect from time to time, subject to the
provisions of Section 2.3 and this Section 2.9, to convert all or any part of a
Loan of any Type into any other Type or Types of Loan; provided that any
conversion of any Eurocurrency Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto.

(B) Automatic Conversion and Continuation. Floating Rate Loans shall continue as
Floating Rate Loans unless and until such Floating Rate Loans are converted into
Eurocurrency Rate Loans. Eurocurrency Rate Loans in Dollars shall continue as
Eurocurrency Rate Loans in Dollars until the end of the then applicable Interest
Period therefor, at which time such Eurocurrency Rate Loans shall be
automatically converted into Floating Rate Loans unless the applicable Borrower
shall have given the Administrative Agent notice in accordance with
Section 2.9(D) requesting that, at the end of such Interest Period, such
Eurocurrency Rate Loans continue as a Eurocurrency Rate Loan. Unless a
Borrowing/Election Notice shall have timely been given in accordance with the
terms of this Section 2.9, Eurocurrency Rate Advances in an Agreed Currency
other than Dollars shall automatically continue as Eurocurrency Rate Advances in
the same Agreed Currency with an Interest Period of one (1) month.

(C) No Conversion Post-Default; Limited Conversion Post-Unmatured Default.
Notwithstanding anything to the contrary contained in Section 2.9(A) or
Section 2.9(B), (x) no Loan may be converted into or continued as a Eurocurrency
Rate Loan (except with the consent of the Required Lenders) when any Default has
occurred and is continuing and (y) no Loan may be converted into or continued as
a Eurocurrency Rate Loan with an Interest Period greater than one month (except
with the consent of the Required Lenders) when any Unmatured Default has
occurred and is continuing.

 

36



--------------------------------------------------------------------------------

(D) Borrowing/Election Notice. Subject to clause (B) above, each Borrower shall
give the Administrative Agent an irrevocable Borrowing/Election Notice of each
conversion of a Floating Rate Loan into a Eurocurrency Rate Loan or continuation
of a Eurocurrency Rate Loan not later than 12:00 noon (Chicago time) (x) three
(3) Business Days prior to the date of the requested conversion or continuation,
with respect to any Loan to be converted or continued as a Eurocurrency Rate
Loan in Dollars, and (y) four (4) Business Days prior to the date of the
requested conversion or continuation with respect to any Loan in an Agreed
Currency other than Dollars to be converted or continued as a Eurocurrency Rate
Loan or any Eurocurrency Rate Loan to be continued and made to a Foreign
Subsidiary Borrower, specifying: (i) the requested date (which shall be a
Business Day) of such conversion or continuation; (ii) the amount and Type of
the Loan to be converted or continued; and (iii) the amount of Eurocurrency Rate
Loan(s) into which such Loan is to be converted or continued, the Agreed
Currency, and the duration of the Interest Period applicable thereto.

2.10. Default Rate. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, (ii) in the case of any other amount, 2%
plus the rate applicable to Floating Rate Loans as provided in paragraph (a) of
this Section and (iii) in the case of the fee described in Section 3.8(A), 2%
plus the then Applicable L/C Fee Percentage.

2.11. Method of Payment. (a) All payments of principal, interest, fees,
commissions and L/C Obligations hereunder shall be made, without setoff,
deduction or counterclaim (unless indicated otherwise in Section 2.14(E)), in
immediately available funds to the Administrative Agent (i) at the
Administrative Agent’s address specified pursuant to Article XIV with respect to
Advances or other Obligations denominated in Dollars and (ii) at the
Administrative Agent’s applicable Eurocurrency Payment Office with respect to
any Advance or other Obligations denominated in an Agreed Currency other than
Dollars or payments made by a Foreign Subsidiary Borrower, or at any other
Lending Installation of the Administrative Agent specified in writing by the
Administrative Agent to the applicable Borrower, by 1:00 p.m. (Chicago time) or,
with respect to payments covered by clause (ii), 1:00 p.m. local time in the
city of the applicable Eurocurrency Payment Office on the date when due and
shall be made ratably among the Lenders (unless such amount is not to be shared
ratably in accordance with the terms hereof). Each Advance shall be repaid or
prepaid in the Agreed Currency in which it was made in the amount borrowed and
interest payable thereon shall also be paid in such currency. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds which the Administrative Agent received at its address specified
pursuant to Article XIV or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. Any payment owing by a
Borrower to a Lender shall be deemed to have been paid to such Lender by such
Borrower upon the Administrative Agent’s receipt of such payment from such
Borrower. Each Borrower authorizes the Administrative Agent to charge the
account of such Borrower maintained with Wells Fargo for each payment of
principal, interest, fees, commissions and L/C Obligations as it becomes due
hereunder; provided, that the Administrative Agent promptly notifies the
Borrower thereof. Each reference to the Administrative Agent in this
Section 2.11 shall also be deemed to refer, and shall apply equally, to each
Issuing Bank, in the case of payments required to be made by a Borrower to any
Issuing Bank pursuant to Article III.

 

37



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such Agreed
Currency with the result that different types of such Agreed Currency (the “New
Currency”) are introduced and the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or the applicable Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall be made to the Administrative Agent in such
amount and such type of the New Currency or Dollars as shall be equivalent to
the amount of such payment otherwise due hereunder in the Original Currency. In
addition, notwithstanding the foregoing provisions of this Section, if, after
the making of any Advance in any currency other than Dollars, the applicable
Borrower is not able to make payment to the Administrative Agent for the account
of the Lenders in the type of currency in which such Advance was made because of
the imposition of any such currency control or exchange regulation, then such
Advance shall instead be repaid when due in Dollars in a principal amount equal
to the Dollar Amount (as of the date of repayment) of such Advance.

2.12. Evidence of Debt.

(A) Loan Account. Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) evidencing the indebtedness
of the Borrowers to such Lender owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(B) Register. The Register maintained by the Administrative Agent pursuant to
Section 13.3(D) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder, (iii) the effective date and amount of each Assignment Agreement
delivered to and accepted by it and the parties thereto pursuant to
Section 13.3, (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, and
(v) all other appropriate debits and credits as provided in this Agreement,
including, without limitation, all fees, charges, expenses and interest.

(C) Entries in Loan Account and Register. The entries made in the Loan Account,
the Register and the other accounts maintained pursuant to subsections (A) or
(B) of this Section shall be conclusive and binding for all purposes, absent
manifest error, gross negligence or willful misconduct, unless the applicable
Borrower objects to information contained in the Loan Accounts, the Register or
the other accounts within forty-five (45) days of such Borrower’s receipt of
such information; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.

 

38



--------------------------------------------------------------------------------

(D) Notes Upon Request. Any Lender may request that the Loans made by it each be
evidenced by a promissory note in substantially the form of Exhibit J to
evidence such Lender’s Revolving Loans. In such event, the applicable Borrower
shall prepare, execute and deliver to such Lender such a promissory note for
such Loans payable to the order of such Lender. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.3) be represented by one or more promissory
notes in such form payable to the order of the payee named therein.

2.13. Telephonic Notices. Each Borrower authorizes the Lenders and the
Administrative Agent to extend Advances, effect selections of Types of Advances
and to transfer funds based on telephonic notices made by any person or persons
the Administrative Agent or any Lender in good faith believes to be acting on
behalf of such Borrower. Each Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation, signed by an Authorized Signer (or
such other Person designated in writing to the Administrative Agent by an
Authorized Signer so long as such other Person is also permitted to make such
delivery under such Borrower’s organizational documents), of each telephonic
notice. If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error, gross
negligence or willful misconduct. In case of disagreement concerning such
notices, if the Administrative Agent has recorded telephonic borrowing notices,
such recordings will be made available to each Borrower upon such Borrower’s
request therefor.

2.14. Promise to Pay; Interest and Facility Fees; Interest Payment Dates;
Interest and Fee Basis; Taxes.

(A) Promise to Pay. Each Borrower unconditionally promises to pay when due the
principal amount of each Loan incurred by it and all other Obligations incurred
by it, and to pay all unpaid interest accrued thereon, in accordance with the
terms of this Agreement and the other Loan Documents.

(B) Interest Payment Dates. Interest accrued on each Floating Rate Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the date hereof, upon any prepayment whether by acceleration or otherwise, and
at maturity (whether by acceleration or otherwise). Interest accrued on each
Fixed-Rate Loan shall be payable on the last day of its applicable Interest
Period, on any date on which such Fixed-Rate Loan is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each Fixed-Rate
Loan having an Interest Period longer than three months shall also be payable on
the last day of each three-month interval during such Interest Period. Interest
accrued on the principal balance of all other Obligations shall be payable in
arrears (i) on each Payment Date, commencing on the first such Payment Date
following the incurrence of such Obligations, (ii) upon repayment thereof in
full or in part, and (iii) if not theretofore paid in full, at the time such
other Obligations become due and payable (whether by acceleration or otherwise).

 

39



--------------------------------------------------------------------------------

(C) Fees.

(i) The Company shall pay to the Administrative Agent, for the account of the
Lenders in accordance with their Pro Rata Shares, from and after the date of
this Agreement until the date on which the Aggregate Revolving Loan Commitment
shall be terminated in whole, a facility fee accruing at the rate of the then
Applicable Facility Fee Percentage, on the amount of the Aggregate Revolving
Loan Commitment in effect on the date of such payment. All such facility fees
payable under this clause (C)(i) shall be payable quarterly in arrears on each
Payment Date occurring after the date of this Agreement (with the first such
payment being calculated for the period from the Closing Date and ending on
September 30, 2013, and, in addition, on the date on which the Aggregate
Revolving Loan Commitment shall be terminated in whole.

(ii) The Company agrees to pay the fees set forth in the Fee Letters at the
times and in the amounts set forth therein.

(D) Interest and Fee Basis; Applicable Eurocurrency Margin, Applicable Floating
Rate Margin, Applicable L/C Fee Percentage and Applicable Facility Fee
Percentage.

(i) Interest on all Eurocurrency Rate Loans and on all fees shall be calculated
for actual days elapsed on the basis of a 360-day year (except for Eurocurrency
Rate Loans denominated in British Pounds Sterling or Canadian Dollars, which
shall be calculated on the basis of a 365-, or when appropriate 366-, day year).
Interest on all Floating Rate Loans shall be calculated for actual days elapsed
on the basis of a 365-, or when appropriate 366-, day year. Interest shall be
payable for the day an Obligation is incurred but not for the day of any payment
on the amount paid if payment is received prior to 2:00 p.m. (local time) at the
place of payment. If any payment of principal of or interest on a Loan or any
payment of any other Obligations shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

 

40



--------------------------------------------------------------------------------

(ii) The Applicable Eurocurrency Margin, Applicable Floating Rate Margin,
Applicable L/C Fee Percentage and Applicable Facility Fee Percentage shall be
determined on the basis of the then applicable Pricing Grid Leverage Ratio as
described in this Section 2.14(D)(ii), from time to time by reference to the
following table:

 

Applicable

Margin

   Level I
Status
(Pricing Grid
Leverage
Ratio is less
than or equal
to 1.25 to 1.0)     Level II
Status
(Pricing Grid
Leverage
Ratio is
greater than
1.25 to 1.0
and less than
or equal to
1.75 to 1.0)     Level III
Status
(Pricing Grid
Leverage
Ratio is
greater than
1.75 to 1.0
and less than
or equal to
2.25 to 1.0)     Level IV
Status
(Pricing Grid
Leverage
Ratio is
greater than
2.25 to 1.0
and less than
or equal to
2.75 to 1.0)     Level V
Status
(Pricing Grid
Leverage
Ratio is
greater than
2.75 to 1.0
and less than
or equal to
3.50 to 1.0)     Level VI Status
(Pricing Grid
Leverage Ratio
is greater
than 3.50 to 1.0)  

Eurocurrency Margin and L/C Fee Percentage

     0.85 %      0.95 %      1.05 %      1.25 %      1.45 %      1.65 % 

Facility Fee Percentage

     0.15 %      0.175 %      0.20 %      0.25 %      0.30 %      0.35 % 

All-in Drawn Rate (inclusive of Facility Fee and based on Eurocurrency Margin)

     1.00 %      1.125 %      1.25 %      1.50 %      1.75 %      2.00 % 

Floating Rate Margin

     0 %      0 %      0.05 %      0.25 %      0.45 %      0.65 % 

Upon receipt of the financial statements delivered (or deemed delivered)
pursuant to Sections 7.1(A)(i) and (ii), as applicable, the Applicable
Eurocurrency Margin, the Applicable Floating Rate Margin, the Applicable L/C Fee
Percentage and Applicable Facility Fee Percentage shall be adjusted, such
adjustment being effective five (5) Business Days following the day such
financial statements and compliance certificates are required to be delivered
pursuant to Section 7.1(A); provided, that if the Company shall not have timely
delivered its financial statements and compliance certificates in accordance
with the applicable provisions of Section 7.1(A), and such failure continues for
five (5) days after notice from the Administrative Agent to the Company, then,
at the discretion of the Required Lenders, commencing on the date upon which
such financial statements and compliance certificates should have been delivered
and continuing until five (5) days after such financial statements and
compliance certificates are actually delivered (or deemed delivered), it shall
be assumed for purposes of determining the Applicable Eurocurrency Margin, the
Applicable Floating Rate Margin, Applicable L/C Fee Percentage and Applicable
Facility Fee Percentage that the Leverage Ratio was greater than 3.50 to 1.0 and
Level VI pricing shall be applicable.

(iii) Notwithstanding anything herein to the contrary, from the Closing Date
through the fifth (5th) Business Day following the day financial statements are
required to be delivered pursuant to Section 7.1(A) for the fiscal quarter
ending June 30, 2013, the Applicable Eurocurrency Margin, the Applicable
Floating Rate Margin, the Applicable L/C Percentage and the Applicable Facility
Fee Percentage shall be determined based upon a Leverage Ratio equal to Level
III.

 

41



--------------------------------------------------------------------------------

(E) Taxes.

(i) Any and all payments by the Borrowers hereunder (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, fees, assessments, duties, charges or withholdings or any interest,
penalties or liabilities with respect thereto imposed by any Governmental
Authority including those arising after the date hereof as a result of the
adoption of or any change in any law, treaty, rule, regulation, guideline or
determination of a Governmental Authority or any change in the interpretation or
application thereof by a Governmental Authority but excluding, in the case of
each Lender and the Administrative Agent, Excluded Taxes (all such non-excluded
taxes, levies, imposts, deductions, fees, assessments, duties, charges,
withholdings, and liabilities which the Administrative Agent or a Lender
determines to be applicable to this Agreement, the other Loan Documents, the
Revolving Loan Commitments, the Loans or the Letters of Credit being hereinafter
referred to as “Taxes”). If any Borrower or the Administrative Agent shall be
required by law or requested by any Governmental Authority to deduct or withhold
any Taxes from or in respect of any sum payable hereunder or under the other
Loan Documents to any Lender or the Administrative Agent, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 2.14(E)) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) such
Borrower shall make such deductions or withholdings, and (iii) such Borrower
shall pay the full amount deducted or withheld to the relevant Governmental
Authority or other authority in accordance with applicable law. If any Tax,
including, without limitation, any withholding tax, of the United States of
America or any other Governmental Authority shall be or become applicable
(y) after the date of this Agreement, to such payments by such Borrower made to
the Lending Installation or any other office that a Lender may claim as its
Lending Installation, or (z) after such Lender’s selection and designation of
any other Lending Installation, to such payments made to such other Lending
Installation, such Lender shall use reasonable efforts to make, fund and
maintain its Loans through another Lending Installation of such Lender in
another jurisdiction so as to reduce such Borrower’s liability hereunder, if the
making, funding or maintenance of such Loans through such other Lending
Installation of such Lender does not, in the reasonable judgment of such Lender,
otherwise adversely and materially affect such Loans, or obligations under the
Revolving Loan Commitments of such Lender.

(ii) In addition, the Company agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Revolving Loan Commitments, the Loans or the Letters of Credit (other than
Excluded Taxes, collectively, the “Other Taxes”).

 

42



--------------------------------------------------------------------------------

(iii) Each Borrower indemnifies each Lender and the Administrative Agent for the
full amount of Taxes and Other Taxes (including, without limitation, any Taxes
or Other Taxes imposed by any Governmental Authority on amounts payable under
this Section 2.14(E)) paid by such Lender or the Administrative Agent (as the
case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. This indemnification shall be made
within thirty (30) days after the date such Lender or the Administrative Agent
(as the case may be) makes written demand therefor. A certificate as to any
additional amount payable to any Lender or the Administrative Agent under this
Section 2.14(E) submitted to the applicable Borrower and the Administrative
Agent (if a Lender is so submitting) by such Lender or the Administrative Agent
shall show in reasonable detail the amount payable and the calculations used to
determine such amount and shall, absent manifest error, be final, conclusive and
binding upon all parties hereto. With respect to such deduction or withholding
for or on account of any Taxes and to confirm that all such Taxes have been paid
to the appropriate Governmental Authorities, the applicable Borrower shall
promptly (and in any event not later than thirty (30) days after receipt)
furnish to each Lender and the Administrative Agent such certificates, receipts
and other documents as may reasonably be required (in the reasonable judgment of
such Lender or the Administrative Agent) to establish any tax credit to which
such Lender or the Administrative Agent may be entitled. In the event such
Lender or the Administrative Agent receives any such tax credit, such Lender or
the Administrative Agent shall pay to the applicable Borrower such amount (if
any) not exceeding the increased amount paid by such Borrower to, or on behalf
of, such Lender or the Administrative Agent that is allocable to such increased
amount. Any of the Administrative Agent or any Lender requesting compensation
under this Section 2.14(E) shall use its reasonable efforts to notify the
applicable Borrower (with a copy to the Administrative Agent) in writing of the
event giving rise to such demand for compensation not more than ninety (90) days
following the date upon which the responsible account officer for the
Administrative Agent or the applicable Lender knows of such event. Such written
demand shall be rebuttably presumed correct for all purposes. If any Lender or
the Administrative Agent demands compensation under this Section 2.14(E) more
than ninety (90) days following the date upon which a responsible account
officer for such Lender or the Administrative Agent knows that Taxes or Other
Taxes have begun to accrue with respect to which such Lender or the
Administrative Agent is entitled to compensation under this Section 2.14(E),
then any Taxes or Other Taxes attributable to the period prior to the ninety
(90) day period immediately preceding the date on which such Lender or the
Administrative Agent provided such notice and demand for compensation shall be
excluded from the indemnity obligations of the Borrowers under this
Section 2.14(E).

 

43



--------------------------------------------------------------------------------

(iv) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by any Borrower, such Borrower shall furnish to the Administrative Agent
the original or a certified copy of a receipt evidencing payment thereof.

(v) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.14(E) shall survive the payment in full of all Obligations hereunder,
the termination of the Letters of Credit and the termination of this Agreement
for a period of one year.

(vi) Each Lender (including any Replacement Lender or Purchaser) that is not
created or organized under the laws of the United States of America or a
political subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the
Borrowers and the Administrative Agent on or before the Closing Date, or, if
later, the date on which such Lender becomes a Lender pursuant to Section 13.3
hereof (and from time to time thereafter upon the request of any Borrower or the
Administrative Agent, but only for so long as such Non-U.S. Lender is legally
entitled to do so), either (1) two (2) duly completed copies of either (A) IRS
Form W-8BEN, or (B) IRS Form W-8ECI, or in either case an applicable successor
form; or (2) in the case of a Non-U.S. Lender that is not legally entitled to
deliver the forms listed in clause (vi)(1), (x) a certificate of a duly
authorized officer of such Non-U.S. Lender to the effect that such Non-U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (such certificate, an “Exemption Certificate”)
and (y) two (2) duly completed copies of IRS Form W-8BEN or applicable successor
form. Each such Lender further agrees to deliver to the Borrowers and the
Administrative Agent from time to time a true and accurate certificate executed
in duplicate by a duly authorized officer of such Lender in a form satisfactory
to the Borrowers and the Administrative Agent, before or promptly upon the
occurrence of any event requiring a change in the most recent certificate
previously delivered by it to the Borrowers and the Administrative Agent
pursuant to this Section 2.14(E)(vi). Further, each Lender which delivers a form
or certificate pursuant to this clause (vi) covenants and agrees to deliver to
the Borrowers and the Administrative Agent within fifteen (15) days prior to the
expiration of such form, for so long as this Agreement is still in effect,
another such certificate and/or two (2) accurate and complete original
newly-signed copies of the applicable form (or any successor form or forms
required under the Code or the applicable regulations promulgated thereunder).

If a payment made to a Lender under this Agreement would be subject to United
States federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.14(E)(vi), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

44



--------------------------------------------------------------------------------

Each Lender shall promptly furnish to the Company and the Administrative Agent
such additional documents as may be reasonably required by the Company or the
Administrative Agent to establish any exemption from or reduction of any Taxes
or Other Taxes required to be deducted or withheld. Notwithstanding any other
provision of this Section 2.14(E), the Borrowers shall not be obligated to gross
up any payments to any Lender pursuant to Section 2.14(E)(i), or to indemnify
any Lender pursuant to Section 2.14(E)(iii), in respect of United States federal
withholding taxes to the extent imposed as a result of (x) the failure of such
Lender to deliver to the Borrowers the form or forms and/or an Exemption
Certificate, as applicable to such Lender, pursuant to Section 2.14(E)(vi),
(y) such form or forms and/or Exemption Certificate not establishing a complete
exemption from U.S. federal withholding tax or the information or certifications
made therein by the Lender being untrue or inaccurate on the date delivered in
any material respect, or (z) the Lender designating a successor Lending
Installation at which it maintains its Loans which has the effect of causing
such Lender to become obligated for tax payments in excess of those in effect
immediately prior to such designation; provided, however, that the Borrowers
shall be obligated to gross up any payments to any such Lender pursuant to
Section 2.14(E)(i), and to indemnify any such Lender pursuant to
Section 2.14(E)(iii), in respect of United States federal withholding taxes if
(x) any such failure to deliver a form or forms or an Exemption Certificate or
the failure of such form or forms or exemption certificate to establish a
complete exemption from U.S. federal withholding tax or inaccuracy or untruth
contained therein resulted from a change in any applicable statute, treaty,
regulation or other applicable law or any interpretation of any of the foregoing
occurring after the date such Lender became a party hereto, which change
rendered such Lender no longer legally entitled to deliver such form or forms or
Exemption Certificate or otherwise ineligible for a complete exemption from U.S.
federal withholding tax, or rendered the information or the certifications made
in such form or forms or Exemption Certificate untrue or inaccurate in any
material respect, (ii) the redesignation of the Lender’s Lending Installation
was made at the request of the Company or (iii) the obligation to gross up
payments to any such Lender pursuant to Section 2.14(E)(i), or to indemnify any
such Lender pursuant to Section 2.14(E)(iii), is with respect to a Purchaser
that becomes a Purchaser as a result of an assignment made at the request of the
Company.

(vii) Upon the request, and at the expense of the applicable Borrower, each
Lender to which such Borrower is required to pay any additional amount pursuant
to this Section 2.14(E), shall reasonably afford such Borrower the opportunity
to contest, and shall reasonably cooperate with such Borrower in contesting, the
imposition of any Tax giving rise to such payment; provided, that (i) such
Lender shall not be required to afford such Borrower the opportunity to so
contest unless such Borrower shall have confirmed in writing to such Lender its
obligation to pay such amounts pursuant to this Agreement; and (ii) such
Borrower shall reimburse such Lender for its attorneys’ and accountants’ fees
and disbursements incurred in so cooperating with such Borrower in contesting
the imposition of such Tax; provided, however, that notwithstanding the
foregoing, no Lender shall be required to afford such Borrower the opportunity
to contest, or cooperate with such Borrower in contesting, the imposition of any
Taxes, if such Lender in good faith determines that to do so would have an
adverse effect on it.

 

45



--------------------------------------------------------------------------------

(viii) If the Administrative Agent or any Lender is entitled to an exemption
from or reduction in the rate of the imposition, deduction or withholding of any
Tax or Other Tax under the laws of the jurisdiction in which any Foreign
Subsidiary Borrower is organized or engaged in business, or any treaty to which
such jurisdiction is a party, with respect to payments by such Foreign
Subsidiary Borrower under this Agreement or any other Loan Document, then the
Administrative Agent or such Lender (as the case may be) shall, at the request
of the Company, deliver to such Foreign Subsidiary Borrower or the relevant
Governmental Authority, in the manner and at the time or times prescribed by
applicable law or as reasonably requested by the Company (such request to be at
least 60 days prior to the due date required for submission thereof), such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company (and in form and substance reasonably
acceptable to the Administrative Agent or such Lender (as applicable)) as will
permit such payments to be made without the imposition, deduction or withholding
of such Tax or Other Tax or at a reduced rate, provided that the Administrative
Agent or such Lender is legally entitled to complete, execute and deliver such
documentation and in its reasonable judgment such completion, execution or
submission would not materially prejudice its commercial or legal position or
require disclosure of information it considers confidential or proprietary.

(ix) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by any Borrower or with respect to which the Borrowers have
paid additional amounts pursuant to this Section 2.14(E), it shall pay to such
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.14(E) giving rise to such refund), net of all expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

 

46



--------------------------------------------------------------------------------

(x) Each Lender shall severally indemnify the Administrative Agent for any
taxes, levies, imposts, deductions, fees, assessments, duties, charges,
withholdings, and any interest, penalties or liabilities with respect thereto
(but, in the case of any Taxes or Other Taxes, only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such Taxes
or Other Taxes and without limiting the obligation of each Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement and any reasonable expenses arising therefrom
or with respect thereto, whether or not such amounts were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.14(E)(x) shall be paid within thirty (30) days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

2.15. Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Revolving Loan Commitment reduction notice, Borrowing/Election Notice, and
repayment notice received by it hereunder. The Administrative Agent will notify
each Lender of the interest rate and Agreed Currency applicable to each
Eurocurrency Rate Loan promptly upon determination of such interest rate and
Agreed Currency and will give each Lender prompt notice of each change in the
Alternate Base Rate.

2.16. Lending Installations. Each Lender may book its Loans or Letters of Credit
at any Lending Installation selected by such Lender and may change its Lending
Installation from time to time upon reasonable written notice thereof to the
Company. All terms of this Agreement shall apply to any such Lending
Installation. Each Lender may, by written or facsimile notice to the
Administrative Agent and the Company, designate a Lending Installation through
which Loans will be made by it and for whose account Loan payments and/or
payments of L/C Obligations are to be made.

2.17. Non-Receipt of Funds by the Administrative Agent. Unless a Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of a Borrower,
a payment of principal, interest or fees to the Administrative Agent for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by a
Borrower, the interest rate applicable to the relevant Loan.

 

47



--------------------------------------------------------------------------------

2.18. Termination Date. This Agreement shall be effective until the Termination
Date. Notwithstanding the termination of this Agreement, until (A) all of the
Obligations (other than contingent indemnity obligations) shall have been fully
paid and satisfied in cash, (B) all financing arrangements among the Borrowers
and the Lenders shall have been terminated and (C) all of the Letters of Credit
shall have expired, been canceled, terminated or cash collateralized in
accordance with Section 3.3(B) or Section 3.11, as applicable, all of the rights
and remedies under this Agreement and the other Loan Documents shall survive.

2.19. Replacement of Certain Lenders. In the event a Lender (“Affected Lender”)
shall: (i) be a Defaulting Lender, (ii) have requested compensation from a
Borrower under Sections 2.14(E), 4.1 or 4.2 to recover Taxes, Other Taxes or
other additional costs incurred by such Lender which are not being requested
generally by the other Lenders, (iii) have delivered a notice pursuant to
Section 4.3 claiming that such Lender is unable to extend Eurocurrency Rate
Loans to a Borrower for reasons not generally applicable to the other Lenders,
(iv) have invoked Section 10.2, or (v) failed to consent to a waiver or
amendment hereto which requires the consent of each Lender or each Lender
affected thereby and that has otherwise been consented to by the Required
Lenders, then, in any such case, the applicable Borrower (or the Company on
behalf of any Borrower) or the Administrative Agent may make written demand on
such Affected Lender (with a copy to the Administrative Agent in the case of a
demand by a Borrower and a copy to the applicable Borrower in the case of a
demand by the Administrative Agent) for the Affected Lender to assign, and such
Affected Lender shall use commercially reasonable efforts to assign pursuant to
one or more duly executed Assignment Agreements five (5) Business Days after the
date of such demand, to one or more financial institutions that comply with the
provisions of Section 13.3(A) which the applicable Borrower or the
Administrative Agent, as the case may be, shall have engaged for such purpose
(“Replacement Lender”), all of such Affected Lender’s rights and obligations
under this Agreement and the other Loan Documents (including, without
limitation, its Revolving Loan Commitment, all Loans owing to it, all of its
participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit and Swing Line Loans hereunder) in
accordance with Section 13.3. The Administrative Agent agrees, upon the
occurrence of such events with respect to an Affected Lender and upon the
written request of the applicable Borrower (or the Company on behalf of any
Borrower), to use its reasonable efforts to obtain the commitments from one or
more financial institutions to act as a Replacement Lender. The Administrative
Agent is authorized to execute one or more of such assignment agreements as
attorney-in-fact for any Affected Lender failing to execute and deliver the same
within five (5) Business Days after the date of such demand. Further, with
respect to such assignment the Affected Lender shall have concurrently received,
in cash, all amounts due and owing to the Affected Lender hereunder or under any
other Loan Document, including, without limitation, the aggregate outstanding
principal amount of the Loans owed to such Lender, together with accrued
interest thereon through the date of such assignment, amounts payable under
Sections 2.14(E), 4.1, and 4.2 with respect to such Affected Lender and
compensation payable under Section 2.14(C) in the event of any replacement of
any Affected Lender under clause (ii) or clause (iii) of this Section 2.19;
provided that upon such Affected Lender’s replacement, such Affected Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14(E), 4.1, 4.2, 4.4, and 10.7, as well as to any fees
accrued for its account hereunder and not yet paid, and shall continue to be
obligated under Section 11.8 for such amounts, obligations and liabilities as
are due and payable up to and including (but not after) the date such Affected
Lender is replaced pursuant hereto. Upon the replacement of any Affected Lender
pursuant to this Section 2.19, the provisions of Section 9.2 shall continue to
apply with respect to Loans which are then outstanding with respect to which the
Affected Lender failed to fund its Pro Rata Share and which failure has not been
cured.

 

48



--------------------------------------------------------------------------------

2.20. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in Charlotte, North Carolina on the Business Day preceding
that on which the final, non-appealable judgment is given. The obligations of
each Borrower in respect of any sum due to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 12.2, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the applicable Borrower.

2.21. Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent
of Reimbursement Obligations.

(A) Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in this Article II with respect to any Advance in any Agreed
Currency other than Dollars, if there shall occur on or prior to the date of
such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Company, the Administrative Agent or the
Required Lenders make it impracticable for the Eurocurrency Rate Loans
comprising such Advance to be denominated in the Agreed Currency, specified by
the applicable Borrower, then the Administrative Agent shall forthwith give
notice thereof to the applicable Borrower, and the Lenders, and such
Eurocurrency Rate Loans shall not be denominated in such currency but shall be
made on such Borrowing Date in Dollars, in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice, as Floating Rate Loans, unless the applicable Borrower
notifies the Administrative Agent at least one (1) Business Day before such date
that (i) it elects not to borrow on such date or (ii) it elects to borrow on
such date in a different Agreed Currency, in which the denomination of such
Loans would in the opinion of the Administrative Agent and the Required Lenders
be practicable and in an aggregate principal amount equal to the Dollar Amount
of the aggregate principal amount specified in the related Borrowing Notice.

 

49



--------------------------------------------------------------------------------

(B) Calculation of Amounts. Except as set forth below, all amounts referenced in
this Article II shall be calculated using the Dollar Amount determined based
upon the Equivalent Amount in effect as of the date of any determination
thereof; provided, however, that to the extent the applicable Borrower shall be
obligated hereunder to pay in Dollars any Advance denominated in a currency
other than Dollars, such amount shall be paid in Dollars using the Dollar Amount
of the Advance (calculated based upon the Equivalent Amount in effect on the
date of payment thereof) and in the event that the applicable Borrower does not
reimburse the Administrative Agent and the Lenders are required to fund a
purchase of a participation in such Advance, such purchase shall be made in
Dollars in an amount equal to the Dollar Amount of such Advance (calculated
based upon the Equivalent Amount in effect on the date of payment thereof).
Notwithstanding anything herein to the contrary, the full risk of currency
fluctuations shall be borne by the Borrowers and each Borrower agrees to
indemnify and hold harmless each Issuing Bank, the Administrative Agent and the
Lenders from and against any loss resulting from any borrowing denominated in a
currency other than in Dollars and for which the Lenders are not reimbursed on
the day of such borrowing as it relates to such Borrower’s respective
obligations.

2.22. Increase of Aggregate Revolving Loan Commitment. The Company may from time
to time elect to increase the Aggregate Revolving Loan Commitment and/or enter
into one or more tranches of term loans (each an “Incremental Term Loan”), or
any combination of such increases and Incremental Term Loans, in each case in a
minimum aggregate amount of $25,000,000 and increments of $5,000,000 in excess
thereof so long as, after giving effect thereto, (x) the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $200,000,000
and (y) the sum of the Aggregate Revolving Loan Commitment plus the amount of
Incremental Term Loans does not exceed $800,000,000. The Company may arrange for
any such increase or tranche to be provided by one or more Lenders agreeing to
an increase in its existing Revolving Loan Commitment or to participate in such
Incremental Term Loans, as the case may be (each such Lender, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”) agreeing to extend Revolving Loan Commitments or to participate in such
Incremental Term Loans, as the case may be; provided that (i) each Augmenting
Lender shall be subject to the approval of the Company, the Administrative
Agent, the Issuing Bank and the Swingline Lender, (ii) no Augmenting Lender
shall be the Company or any Subsidiary or Affiliate of the Company and
(iii) (x) in the case of an Increasing Lender, the Company and such Increasing
Lender execute an agreement substantially in the form of Exhibit M-1 hereto, and
(y) in the case of an Augmenting Lender, the Company and such Augmenting Lender
execute an agreement substantially in the form of Exhibit M-2 hereto. No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan) shall be required for any increase in Revolving Loan
Commitments or Incremental Term Loan pursuant to this Section 2.22. Increases
and new Revolving Loan Commitments and Incremental Term Loans created pursuant
to this Section 2.22 shall become effective on the date agreed by the Company,
the Administrative Agent and the relevant Increasing Lenders or Augmenting
Lenders, and the Administrative Agent shall notify each Lender thereof.
Notwithstanding the foregoing, no increase in the Revolving Loan Commitments (or
in the Revolving Loan Commitment of any Lender) or tranche of Incremental Term
Loans shall

 

50



--------------------------------------------------------------------------------

become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (A) and (B) of Section 5.2 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Signer
of the Company and (B) the Company shall be in compliance on a pro forma basis
with the covenants contained in Section 7.4 and (ii) the Administrative Agent
shall have received documents consistent with those delivered on the Closing
Date as to the organizational power and authority of the Borrowers to borrow
hereunder after giving effect to such increase. On the effective date of any
Incremental Term Loans being made, each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent its
Incremental Term Loan in immediately available funds and the Administrative
Agent will promptly make the funds so received available to the Company. On the
effective date of any increase in the Revolving Loan Commitments (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its Pro
Rata Share of such outstanding Revolving Loans, and (ii) the Borrowers shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Loan Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the applicable Borrower, or the
Company on behalf of the applicable Borrower, in accordance with the
requirements of Section 2.1(B)). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Fixed Rate Loan, shall be subject to indemnification by the Borrowers pursuant
to the provisions of Section 4.4 if the deemed payment occurs other than on the
last day of the related Interest Periods. The Incremental Term Loans (a) shall
rank pari passu in right of payment with the Revolving Loans, (b) shall not
mature earlier than the Revolving Loan Termination Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans; provided that
(i) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Revolving Loan Termination Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Revolving Loan Termination Date and
(ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders
(except to the extent required pursuant to Section 9.3), effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.22. Nothing contained in this Section 2.22
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Revolving Loan Commitment hereunder, or provide
Incremental Term Loans, at any time.

 

51



--------------------------------------------------------------------------------

2.23. Subsidiary Borrowers and Foreign Subsidiary Borrowers. So long as no
Default or Unmatured Default has occurred and is continuing, the Company may
from time to time add as a party to this Agreement (i) a wholly-owned Domestic
Incorporated Subsidiary as a “Subsidiary Borrower” hereunder or (ii) a Foreign
Subsidiary as a “Foreign Subsidiary Borrower” hereunder, each such joinder to be
subject to (a) if such new Borrower is organized outside of an Agreed
Jurisdiction, the prior written consent of the Administrative Agent and one
hundred percent (100%) of the Lenders, (b) the receipt of evidence satisfactory
to the Administrative Agent that such Domestic Incorporated Subsidiary or
Foreign Subsidiary would not, in its capacity as a Subsidiary Borrower or
Foreign Subsidiary Borrower hereunder, be required by law to withhold or deduct
any Taxes from or in respect of any sum payable hereunder by such Domestic
Incorporated Subsidiary or Foreign Subsidiary Borrower to the Administrative
Agent or any Lender and that no other adverse tax, regulatory or other
consequences would affect the Administrative Agent or any Lender as a result of
such Domestic Incorporated Subsidiary’s or Foreign Subsidiary’s status as a
Subsidiary Borrower or Foreign Subsidiary Borrower (and the Administrative Agent
shall consider in making such determination any notice received from any Lender
of any such adverse tax, regulatory or other consequences which would affect
such Lender), (c) receipt by the Administrative Agent of a valid and enforceable
amendment to this Credit Agreement to the extent the Administrative Agent deems
such amendment necessary or advisable in connection with such joinder, (d) the
execution and delivery to the Administrative Agent by such Domestic Incorporated
Subsidiary or Foreign Subsidiary of duly completed documentation pursuant to
which such Domestic Incorporated Subsidiary or Foreign Subsidiary shall agree to
become a Subsidiary Borrower or Foreign Subsidiary Borrower hereunder and to
perform, comply with and be bound by each of the provisions of this Agreement
applicable to the Borrowers, with the written consent of the Company appearing
thereon, which may be in the form of a Borrowing Subsidiary Agreement, and
(e) the execution and delivery to the Administrative Agent of each other
instrument, document and agreement as the Administrative Agent may reasonably
request, including, without limitation, acceptable opinions of counsel. Upon
satisfaction of all such conditions, such Domestic Incorporated Subsidiary or
Foreign Subsidiary shall for all purposes be a party hereto as a Subsidiary
Borrower or Foreign Subsidiary Borrower as fully as if it had executed and
delivered this Agreement. Concurrent with the addition of any Domestic
Incorporated Subsidiary or Foreign Subsidiary of the Company as a Subsidiary
Borrower or Foreign Subsidiary Borrower, (i) the Company and each Domestic
Subsidiary Borrower shall be jointly and severally liable for all of the
Obligations of the Company, each Subsidiary Borrower and each Foreign Subsidiary
Borrower under the Loan Documents, provided, however, that the Foreign
Subsidiary Borrowers (including those Foreign Subsidiary Borrowers party hereto
as of the Closing Date) shall not be liable for any Obligations other than each
such Foreign Subsidiary Borrower’s own Obligations, (ii) each Borrower shall be
permitted to request Advances hereunder and (iii) all references herein to the
“Borrower” shall be deemed to be references to the Borrower, each Subsidiary
Borrower and each Foreign Subsidiary Borrower, individually and collectively.
The joinder of any Foreign Subsidiary as a Foreign Subsidiary Borrower shall
also be subject to satisfaction of the conditions precedent set forth in
Section 5.3. No Lender will be required to hold any commitment or make any
advance to an additional Foreign Subsidiary Borrower, including, without
limitation, a Foreign Subsidiary Borrower organized in an Agreed Jurisdiction,
if after the Closing Date the Lender has determined in good faith that such
commitment or advance would violate Requirements of Law, and the Lender has
notified the Administrative Agent and the Company of such determination prior to
the joinder of the applicable Foreign Subsidiary Borrower.

 

52



--------------------------------------------------------------------------------

Upon the delivery by the Company of a Borrowing Subsidiary Termination with
respect to any Subsidiary, such Subsidiary shall cease to be a Subsidiary
Borrower or Foreign Subsidiary Borrower, as applicable, and a party to this
Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Subsidiary Borrower or Foreign
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such
Subsidiary Borrower or Foreign Subsidiary Borrower to make further Borrowings
under this Agreement. As soon as practicable upon receipt of a Borrowing
Subsidiary Agreement, the Administrative Agent shall furnish a copy thereof to
each Lender.

2.24. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(A) fees shall cease to accrue on the Revolving Loan Commitment (whether used or
unused) of such Defaulting Lender pursuant to Section 2.14(C);

(B) the Revolving Loan Commitment and Revolving Credit Obligations of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including consent to any
waiver, amendment or other modification pursuant to Section 9.3), provided, that
this clause (B) shall not apply to the vote of a Defaulting Lender in the case
of (i) any increase or extension of the Revolving Loan Commitment of such
Defaulting Lender or (ii) any amendment, waiver or other modification requiring
the consent of each Lender affected thereby pursuant to the first clause (ii) or
(iii) of Section 9.3;

(C) if any Swing Line Exposure or L/C Obligations exist at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Exposure and L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent the sum
of all non-Defaulting Lenders’ Revolving Credit Obligations plus such Defaulting
Lender’s Swing Line Exposure and L/C Obligations does not exceed the total of
all non-Defaulting Lenders’ Revolving Loan Commitments; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Banks only, such Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 3.11 for so long as such L/C Obligations are outstanding;

 

53



--------------------------------------------------------------------------------

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 3.8 with respect to
such Defaulting Lender’s L/C Obligations during the period such Defaulting
Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.8 shall be adjusted in accordance with such non-Defaulting Lenders’
Pro Rata Shares; or

(v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any Lender hereunder, all facility fees that would otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Revolving Loan Commitment that was utilized by such L/C
Obligations) and letter of credit fees payable under Section 3.8 with respect to
such Defaulting Lender’s L/C Obligations shall be payable to the Issuing Banks
until and to the extent that such L/C Obligations are reallocated and/or cash
collateralized;

(D) so long as such Lender is a Defaulting Lender, the Swing Line Bank shall not
be required to fund any Swing Line Loan, and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and such Defaulting Lender’s then outstanding L/C
Obligations will be 100% covered by the Revolving Loan Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 3.11, and participating interests in any such newly made
Swing Line Loan or newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.24(C)(i) (and
Defaulting Lenders shall not participate therein);

(E) if (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Bank or an Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Bank
shall not be required to fund any Swing Line Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless the Swing Line
Lender or such Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrowers or such Lender, satisfactory to the Swing Line
Lender or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder; and

 

54



--------------------------------------------------------------------------------

(F) in the event that the Administrative Agent, the Company, the Issuing Banks
and the Swing Line Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Exposure and L/C Obligations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Loan Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share.

ARTICLE III: THE LETTER OF CREDIT FACILITY

3.1. Obligation to Issue Letters of Credit. Subject to the terms and conditions
of this Agreement and in reliance upon the representations, warranties and
covenants of the Borrowers herein set forth, each Issuing Bank hereby agrees to
issue for the account of the Borrowers through such Issuing Bank’s branches as
it and the Borrower may jointly agree, one or more Letters of Credit denominated
in Dollars or, so long as such currency remains an Agreed Currency, euro,
British Pounds Sterling, Canadian Dollars and Swiss Francs, in accordance with
this Article III, from time to time during the period commencing on the Closing
Date and ending on the Business Day prior to the Termination Date.

3.2. Transitional Letters of Credit. Schedule 3.2 contains a schedule of certain
letters of credit issued for the account of the Company prior to the Closing
Date (the “Transitional Letters of Credit”). Subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, from and after the Closing Date
such letters of credit shall be deemed to be Letters of Credit issued pursuant
to this Article III.

3.3. Types and Amounts. No Issuing Bank shall have any obligation to and no
Issuing Bank shall:

(A) issue (or amend) any Letter of Credit if on the date of issuance (or
amendment), before or after giving effect to the Letter of Credit requested
hereunder, (i) the Dollar Amount of the Revolving Credit Obligations at such
time would exceed the Aggregate Revolving Loan Commitment at such time, (ii) the
aggregate outstanding Dollar Amount of the L/C Obligations would exceed
$70,000,000, or (iii) the aggregate outstanding Dollar Amount of L/C Obligations
relating to Letters of Credit having expiration dates more than two (2) years
after the date of issuance thereof exceeds $5,000,000; or

(B) issue (or amend) any Letter of Credit which has an expiration date later
than the date which is the earlier of (x) two (2) years after the date of
issuance thereof (provided, however, that an Issuing Bank may issue (or amend) a
Letter of Credit with an expiration date up to five years after the date of
issuance thereof if the requirements of Section 3.3(A)(iii) are met and such
expiration date does not run beyond the date contemplated in the following
clause (y)) or (y) subject to the following sentence, five (5) Business Days
immediately preceding the Revolving Credit Termination Date; provided, that any
Letter of Credit with a one-year term or a two-year term (or longer term as
contemplated above), as applicable, may provide for the renewal thereof for
additional one-year, two-year or longer periods (which in no event shall extend
beyond the date referred to in clause (y) above). Notwithstanding anything to
the contrary set forth in this Agreement, a Letter of Credit may have an expiry
date that occurs within five (5) Business Days before the Revolving Credit
Termination Date or after the Revolving Credit Termination Date so long as, in
each case, the Administrative Agent receives from the applicable Borrower, at
least five (5) Business Days prior to the earlier of the applicable Letter of
Credit’s expiry date and the Revolving Credit Termination Date, an amount in
immediately available funds equal to at least one hundred two percent (102%) of
the LC Obligations owing under or in connection with such Letter of Credit. Any
such collateral shall be held by the Administrative Agent in a separate account
appropriately designated as a cash collateral account in relation to this
Agreement and the Letters of Credit and retained by the Administrative Agent for
the benefit of the Lenders and the Issuing Banks as collateral security for the
Borrowers’ obligations in respect of this Agreement and such Letter of Credit.
Amounts remaining in any cash collateral account established pursuant to this
Section 3.3 which are not applied to reimburse an Issuing Bank for amounts
actually paid or to be paid by such Issuing Bank in respect of a Letter of
Credit or otherwise applied to the Obligations shall be returned to the
applicable Borrower within one (1) Business Day (after deduction of the
Administrative Agent’s expenses incurred in connection with such cash collateral
account).

 

55



--------------------------------------------------------------------------------

3.4. Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, the obligation of an Issuing Bank
to issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:

(A) the applicable Borrower shall have delivered to the applicable Issuing Bank
(and, if the Issuing Bank is a Lender other than Wells Fargo, with a copy to the
Administrative Agent) at such times and in such manner as such Issuing Bank may
reasonably prescribe, a request for issuance of such Letter of Credit in
substantially the form of Exhibit C hereto (each such request a “Request For
Letter of Credit”), duly executed applications for such Letter of Credit, and
such other documents, instructions and agreements as may be required pursuant to
the terms thereof (all such applications, documents, instructions, and
agreements being referred to herein as the “L/C Documents”), and the proposed
Letter of Credit shall be reasonably satisfactory to such Issuing Bank as to
form and content; it being agreed that any Letter of Credit application
submitted by the Company through any Issuing Bank’s approved internet portal or
approved electronic intake system shall be deemed to meet all of the
requirements of this Section 3.4(A) with no further action being required by the
applicable Borrower; and

(B) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit.

(C) In the event of any conflict between the terms of this Agreement and the
terms of any application for a Letter of Credit, the terms of this Agreement
shall control.

 

56



--------------------------------------------------------------------------------

3.5. Procedure for Issuance of Letters of Credit.

(A) Subject to the terms and conditions of this Article III and provided that
the applicable conditions set forth in Sections 5.1 and 5.2 hereof have been
satisfied, the applicable Issuing Bank shall, on the requested date, issue a
Letter of Credit on behalf of the applicable Borrower in accordance with such
Issuing Bank’s usual and customary business practices and, in this connection,
such Issuing Bank may assume that the applicable conditions set forth in
Section 5.2 hereof have been satisfied unless it shall have received notice to
the contrary from the Administrative Agent or a Lender or has knowledge that the
applicable conditions have not been met.

(B) The applicable Issuing Bank shall give the Administrative Agent written
notice, or telephonic notice confirmed promptly thereafter in writing, of the
issuance of a Letter of Credit; provided, however, that the failure to provide
such notice shall not result in any liability on the part of such Issuing Bank.

(C) No Issuing Bank shall extend or amend any Letter of Credit unless the
requirements of this Section 3.5 are met as though a new Letter of Credit was
being requested and issued.

3.6. Letter of Credit Participation. On the date of this Agreement with respect
to the Letters of Credit identified on Schedule 3.2 and immediately upon the
issuance of each Letter of Credit hereunder, each Lender with a Pro Rata Share
shall be deemed to have automatically, irrevocably and unconditionally purchased
and received from the applicable Issuing Bank an undivided interest and
participation in and to such Letter of Credit, the obligations of the applicable
Borrower in respect thereof, and the liability of such Issuing Bank thereunder
(collectively, an “L/C Interest”) in an amount equal to the Dollar Amount
available for drawing under such Letter of Credit multiplied by such Lender’s
Pro Rata Share. Each Issuing Bank will notify each Lender promptly upon
presentation to it of an L/C Draft or upon any other draw under a Letter of
Credit. On or before the Business Day on which an Issuing Bank makes payment of
each such L/C Draft or, in the case of any other draw on a Letter of Credit, on
demand by the Administrative Agent or the applicable Issuing Bank, each Lender
shall make payment to the Administrative Agent, for the account of the
applicable Issuing Bank, in immediately available funds in the Agreed Currency
in an amount equal to such Lender’s Pro Rata Share of the Dollar Amount of such
payment or draw. The obligation of each Lender to reimburse the Issuing Banks
under this Section 3.6 shall be unconditional, continuing, irrevocable and
absolute. In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 3.6, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied; provided, however, that nothing
contained in this sentence shall relieve such Lender of its obligation to
reimburse the applicable Issuing Bank for such amount in accordance with this
Section 3.6.

 

57



--------------------------------------------------------------------------------

3.7. Reimbursement Obligation. Each Borrower agrees unconditionally, irrevocably
and absolutely to pay immediately to the Administrative Agent, for the account
of the Lenders, the amount of each advance drawn under or pursuant to any Letter
of Credit or an L/C Draft related thereto and issued on its behalf (such
obligation of each Borrower to reimburse the Administrative Agent for an advance
made under any Letter of Credit or L/C Draft being hereinafter referred to as a
“Reimbursement Obligation” with respect to such Letter of Credit or L/C Draft),
each such reimbursement to be made by such Borrower no later than the Business
Day on which the applicable Issuing Bank makes payment of each such L/C Draft
or, if such Borrower shall have received notice of a Reimbursement Obligation
later than 11:00 a.m. (Chicago time, or local time in the city of the applicable
Eurocurrency Payment Office if such L/C is issued to the account of a Foreign
Subsidiary Borrower), on any Business Day or on a day which is not a Business
Day, no later than 11:00 a.m. (Chicago time, or local time in the city of the
applicable Eurocurrency Payment Office if such L/C is issued to the account of a
Foreign Subsidiary Borrower), on the immediately following Business Day or, in
the case of any other draw on a Letter of Credit, the date specified in the
demand of such Issuing Bank. If any Borrower at any time fails to repay a
Reimbursement Obligation pursuant to this Section 3.7, such Borrower shall be
deemed to have elected to borrow Revolving Loans from the Lenders, as of the
date of the advance giving rise to the Reimbursement Obligation, equal in amount
to the Dollar Amount of the unpaid Reimbursement Obligation. Such Revolving
Loans shall be made as of the date of the payment giving rise to such
Reimbursement Obligation, automatically, without notice and without any
requirement to satisfy the conditions precedent otherwise applicable to an
Advance of Revolving Loans. Such Revolving Loans shall initially, until
converted, constitute a Floating Rate Advance, the proceeds of which Advance
shall be used to repay such Reimbursement Obligation. If, for any reason, any
Borrower fails to repay a Reimbursement Obligation on the day such Reimbursement
Obligation arises and, for any reason, the Lenders are unable to make or have no
obligation to make Revolving Loans, then such Reimbursement Obligation shall
bear interest from and after such day, until paid in full, at the interest rate
otherwise applicable thereto plus two percent (2.0%) per annum.

3.8. Letter of Credit Fees. Each Borrower agrees to pay:

(A) quarterly, in arrears, on each Payment Date occurring after the date of this
Agreement (with the first such payment being calculated for the period from the
Closing Date and ending on September 30, 2013, and, in addition, on the date on
which the Aggregate Revolving Loan Commitment shall be terminated in whole), to
the Administrative Agent for the ratable benefit of the Lenders a letter of
credit fee at a rate per annum equal to the Applicable L/C Fee Percentage on the
average daily outstanding Dollar Amount available for drawing under each standby
Letter of Credit;

(B) quarterly, in arrears, on each Payment Date occurring after the date of this
Agreement (with the first such payment being calculated for the period from the
Closing Date and ending on September 30, 2013, and, in addition, on the date on
which the Aggregate Revolving Loan Commitment shall be terminated in whole), to
the applicable Issuing Bank, a letter of credit fronting fee equal to 0.125% per
annum on the average daily outstanding face amount available for drawing under
each standby Letter of Credit issued by such Issuing Bank; and

(C) to the applicable Issuing Bank, all customary fees and other issuance,
amendment, cancellation, document examination, negotiation, transfer and
presentment expenses and related charges in connection with the issuance,
amendment, cancellation, presentation of L/C Drafts, negotiation, transfer and
the like customarily charged by such Issuing Banks with respect to standby
Letters of Credit, payable at the time of invoice of such amounts.

 

58



--------------------------------------------------------------------------------

3.9. Issuing Bank Reporting Requirements. In addition to the notices required by
Section 3.5(B), each Issuing Bank shall, no later than the tenth (10th) Business
Day following the last day of each month, provide to the Administrative Agent,
upon the Administrative Agent’s request, schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of issue,
account party, Agreed Currency and amount in such Agreed Currency, expiration
date and the reference number of each Letter of Credit issued by it outstanding
at any time during such month and the aggregate amount payable by the applicable
Borrower during such month. In addition, upon the request of the Administrative
Agent, each Issuing Bank shall furnish to the Administrative Agent copies of any
Letter of Credit and any application for or reimbursement agreement with respect
to a Letter of Credit to which the Issuing Bank is party and such other
documentation as may reasonably be requested by the Administrative Agent. Upon
the request of any Lender, the Administrative Agent will provide to such Lender
information concerning such Letters of Credit.

3.10. Indemnification; Exoneration.

(A) In addition to amounts payable as elsewhere provided in this Article III,
each Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, each Issuing Bank and each Lender from and against any and
all liabilities and costs which the Administrative Agent, such Issuing Bank or
such Lender may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit other than, in the case of the
applicable Issuing Bank, to the extent resulting from its gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction, or (ii) the failure of the applicable Issuing Bank to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).

(B) As among the Borrowers, the Lenders, the Administrative Agent and the
Issuing Banks, each Borrower assumes all risks of the acts and omissions of, or
misuse of such Letter of Credit by, the beneficiary of any Letter of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by each Borrower at the time of request for any Letter of Credit,
neither the Administrative Agent, any Issuing Bank nor any Lender shall be
responsible (in the absence of gross negligence or willful misconduct in
connection therewith, as determined by the final judgment of a court of
competent jurisdiction): (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of a Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason; (iii) for failure
of the beneficiary of a Letter of Credit to comply duly with conditions required
in order to draw upon such Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, or other similar form of teletransmission or otherwise;
(v) for errors in interpretation of technical trade terms; (vi) for any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Administrative Agent, the Issuing Banks
and the Lenders, including, without limitation, any Governmental Acts. None of
the above shall affect, impair, or prevent the vesting of any Issuing Bank’s
rights or powers under this Section 3.10.

 

59



--------------------------------------------------------------------------------

(C) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put the applicable Issuing Bank, the Administrative Agent or any
Lender under any resulting liability to the applicable Borrower or relieve the
applicable Borrower of any of its obligations hereunder to any such Person.

(D) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

3.11. Cash Collateral. Notwithstanding anything to the contrary herein or in any
application for a Letter of Credit, following the occurrence and during the
continuance of a Default upon the request of the Required Lenders or upon payout
or termination of this Agreement in full in cash, each Borrower shall, on the
Business Day that it receives Administrative Agent’s demand or as required
pursuant to Section 9.1, deliver to the Administrative Agent for the benefit of
the Lenders and the Issuing Banks, cash, or other collateral of a type
satisfactory to the Required Lenders, having a value, as determined by such
Lenders, equal to one hundred two percent (102%) of the aggregate Dollar Amount
of its outstanding L/C Obligations. Any such collateral shall be held by the
Administrative Agent in a separate interest-bearing account appropriately
designated as a cash collateral account in relation to this Agreement and the
Letters of Credit and retained by the Administrative Agent for the benefit of
the Lenders and the Issuing Banks as collateral security for the applicable
Borrower’s obligations in respect of this Agreement and each of the Letters of
Credit. Such amounts shall be applied to reimburse the Issuing Banks for
drawings or payments under or pursuant to Letters of Credit, or if no such
reimbursement is required, to payment of such of the other Obligations as the
Administrative Agent shall determine. Amounts remaining in any cash collateral
account established pursuant to this Section 3.11 which are not applied to
reimburse an Issuing Bank for amounts actually paid or to be paid by such
Issuing Bank in respect of a Letter of Credit shall be returned to the
applicable Borrower within one (1) Business Day (after deduction of the
Administrative Agent’s expenses incurred in connection with such cash collateral
account).

 

60



--------------------------------------------------------------------------------

ARTICLE IV: CHANGE IN CIRCUMSTANCES

4.1. Yield Protection. If any Change in Law:

(A) subjects the Administrative Agent, any Lender, any applicable Lending
Installation or any Issuing Bank to any tax, levy, impost, deduction, fee,
assessment, duty, charge or withholding, and any interest, penalties or
liabilities with respect thereto, (excluding (1) Taxes, which are governed by
Section 2.14(E), (2) amounts included in clauses (b) through (d) of the
definition of Excluded Taxes, (3) Connection Income Taxes and (4) any other
taxes for which such Lender has been reimbursed by such Borrower), on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or

(B) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, any applicable Lending
Installation or any Issuing Bank (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurocurrency Rate Loans)
with respect to its Revolving Loan Commitment, Loans, L/C Interests or the
Letters of Credit, or

(C) imposes any other condition the result of which is to increase the cost to
any Lender, any applicable Lending Installation or any Issuing Bank of making,
funding or maintaining its Revolving Loan Commitment, the Loans, the L/C
Interests or the Letters of Credit or reduces any amount receivable by any
Lender, any applicable Lending Installation or any Issuing Bank in connection
with Loans or Letters of Credit, or requires any Lender or any applicable
Lending Installation or any Issuing Bank to make any payment calculated by
reference to the amount of its Revolving Loan Commitment, Loans or the L/C
Interests held or interest received by it or by reference to the Letters of
Credit;

and the result of any of the foregoing is to increase the cost to that Lender or
Issuing Bank of making, renewing or maintaining its Revolving Loan Commitment,
Loans, L/C Interests, or Letters of Credit or to reduce any amount received
under this Agreement, then, within fifteen (15) days after receipt by the
Administrative Agent or the applicable Borrower of written demand by such Lender
or Issuing Bank pursuant to Section 4.5, the applicable Borrower shall pay the
Administrative Agent or such Lender or Issuing Bank that portion of such
increased expense incurred or reduction in an amount received which the
Administrative Agent or such Lender or Issuing Bank determines is attributable
to making, funding and maintaining its Loans, L/C Interests, Letters of Credit
and its Revolving Loan Commitment; provided, however, that such Borrower shall
not be required to pay any additional amounts pursuant to this Section 4.1
incurred more than 90 days prior to the date of the relevant Lender’s demand
therefor.

4.2. Changes in Capital Adequacy Regulations. If any Lender or Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing by an amount deemed material by such
Lender or Issuing Bank the rate of return on such Lender’s or Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Loans or Letters of Credit held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the applicable Borrower will pay to such Lender or Issuing Bank, as the case may
be, within fifteen (15) days after receipt by the applicable Borrower of written
demand by such Lender or Issuing Bank pursuant to Section 4.5, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered.

 

61



--------------------------------------------------------------------------------

Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 4.2 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided, that the
applicable Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any such increased cost or reduction incurred more
than 90 days prior to the date that such Lender or Issuing Bank demands, or
notifies such Borrower of its intention to demand, compensation therefor,
provided further that, if the Change in Law giving rise to such increased cost
or reduction is retroactive, then such 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

4.3. Availability of Types of Advances. If (i) any Lender determines that
maintenance of its Fixed-Rate Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or (ii) the Required Lenders determine that
(x) deposits of a type, currency or maturity appropriate to match fund
Fixed-Rate Loans are not available or (y) the interest rate applicable to
Fixed-Rate Loans does not accurately reflect the cost of making or maintaining
such an Advance, then the Administrative Agent shall suspend the availability of
the affected Type of Advance and, in the case of any occurrence set forth in
clause (i), require any Advances of the affected Type to be repaid or converted
into another Type.

4.4. Funding Indemnification. Subject to Section 2.4(B), if any payment of a
Fixed-Rate Loan occurs on a date which is not the last day of the applicable
Interest Period, whether because of acceleration, prepayment, or otherwise, or a
Fixed-Rate Loan is not made on the date specified by the applicable Borrower for
any reason other than default by the Lenders, such Borrower shall indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain the Fixed-Rate Loan.

4.5. Lender Statements; Survival of Indemnity. If reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Fixed-Rate Loans to reduce any liability of any Borrower to such Lender under
Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance under
Section 4.3, so long as such designation is not materially disadvantageous, in
the judgment of the Lender, to such Lender. Any demand for compensation pursuant
to Section 2.14(E) or this Article IV shall be in writing and shall state the
amount due, if any, under Section 2.14(E), 4.1, 4.2, or 4.4 and shall set forth
in reasonable detail the calculations upon which such Lender determined such
amount and shall be final, conclusive, and binding on the Borrowers in the
absence of manifest error. Determination of amounts payable under such Sections
in connection with a Fixed-Rate Loan shall be calculated as though each Lender
funded its Fixed-Rate Loan through the purchase of a deposit of the type,
currency and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate applicable to such Loan, whether in fact that
is the case or not. The obligations of the Borrowers under Sections 2.14(E),
4.1, 4.2, or 4.4 shall survive payment of the Obligations and termination of
this Agreement.

 

62



--------------------------------------------------------------------------------

ARTICLE V: CONDITIONS PRECEDENT

5.1. Initial Advances and Letters of Credit. The Lenders shall not be required
to make the initial Loans or issue any Letters of Credit unless the Company has
furnished to the Administrative Agent each of the following, with sufficient
copies for the Lenders, all in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders:

(1) Copies of the Certificate of Incorporation (or other comparable constituent
document) of each member of the Initial Obligor Group, together with all
amendments and, where applicable, a certificate of good standing, both certified
by the appropriate governmental officer in its jurisdiction of organization;

(2) Copies, certified by the Secretary, Assistant Secretary or other comparable
officer of each member of the Initial Obligor Group, of its By-Laws (or other
comparable governing document) and of its board of directors’ or, in the case of
any Obligor organized as a German GmbH, shareholders’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for any
Lender) authorizing the execution of the Loan Documents;

(3) An incumbency certificate, executed by the Secretary, Assistant Secretary or
other comparable officer of each member of the Initial Obligor Group, which
shall identify by name and title and bear the signature of the officers of the
members of the Initial Obligor Group authorized to sign the Loan Documents (and,
in the case of the Borrowers, to make borrowings hereunder), upon which
certificate the Lenders shall be entitled to rely until informed of any change
in writing by the Company;

(4) A certificate, in form and substance satisfactory to the Administrative
Agent, signed by the chief financial officer of the Company, stating that on the
date of this Agreement all the representations in this Agreement are true and
correct in all material respects (unless such representation and warranty is
made as of a specific date, in which case, such representation and warranty
shall be true in all material respects as of such date) and no Default or
Unmatured Default has occurred and is continuing;

(5) Written money transfer instructions reasonably requested by the
Administrative Agent, addressed to the Administrative Agent and signed by an
Authorized Signer;

(6) Receipt in cash of the fees agreed to in the Fee Letters;

(7) The written opinions of the Borrowers’ and the Subsidiary Guarantors’
counsel in the forms of the opinions attached hereto as Exhibit E, addressed to
the Administrative Agent, the Issuing Banks and the Lenders, in form and
substance reasonably acceptable to the Administrative Agent and its counsel,
with respect to (without limitation) the due authorization, execution and
enforceability of this Agreement and the other Loan Documents;

 

63



--------------------------------------------------------------------------------

(8) The Domestic Subsidiary Guaranty, in the form attached hereto as Exhibit
I-1, executed by each Domestic Subsidiary Guarantor;

(9) The Foreign Subsidiary Guaranty, in the form attached hereto as Exhibit I-3,
executed by each Foreign Subsidiary Guarantor;

(10) Evidence satisfactory to the Administrative Agent that the commitments
under the Existing Credit Agreement have been terminated and cancelled and any
and all indebtedness thereunder other than the Transitional Letters of Credit
shall have been fully repaid (except to the extent being so repaid with the
proceeds of the initial Revolving Loans); and

(11) Such other documents as the Administrative Agent or any Lender or its
counsel may have reasonably requested, including, without limitation, each
document reflected on the List of Closing Documents attached as Exhibit F to
this Agreement.

5.2. Each Advance and Letter of Credit. The Lenders shall not be required to
make any Advance, or issue any Letter of Credit, unless on the applicable
Borrowing Date, or in the case of a Letter of Credit, the date on which the
Letter of Credit is to be issued:

(A) There exists no Default or Unmatured Default;

(B) The representations and warranties contained in Article VI are true and
correct in all material respects as of such Borrowing Date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true in all material respects as of such
date); and

(C) The Revolving Credit Obligations do not, and after making such proposed
Advance or issuing such Letter of Credit would not, exceed the Aggregate
Revolving Loan Commitment.

Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the applicable Borrower that the conditions
contained in Sections 5.2(A), (B) and (C) have been satisfied. For the avoidance
of doubt, this Section 5.2 does not apply to the conversion or continuation of
any existing Revolving Loan.

5.3. Designation of a Foreign Subsidiary Borrower. The designation of a Foreign
Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

(A) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its board of directors’ (or equivalent governing body’s)
resolutions (and resolutions of other bodies, if any are deemed necessary by
counsel for the Administrative Agent) approving the Borrowing Subsidiary
Agreement and any other Loan Documents to which such Subsidiary is becoming a
party;

 

64



--------------------------------------------------------------------------------

(B) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

(C) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders, including, without limitation, tax and
regulatory opinions;

(D) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent, each in such form as
the Administrative Agent may reasonably require; and

(E) To the extent there are Foreign Subsidiary Borrowers having Significant
Foreign Subsidiaries and such guaranty is required in accordance with the terms
of the definition of Foreign Subsidiary Guarantor, a Foreign Subsidiary
Guaranty, in the form attached hereto as Exhibit I-2, executed by each Foreign
Subsidiary Guarantor.

ARTICLE VI: REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrowers and to issue the Letters of Credit described herein, each Borrower
represents and warrants as follows to each Lender and the Administrative Agent
as of the Closing Date, giving effect to the consummation of the transactions
contemplated by the Loan Documents on the Closing Date, and thereafter on each
date as required by Section 5.2:

6.1. Organization; Corporate Powers. Each of such Borrowers and its Significant
Subsidiaries (i) is a corporation, partnership or limited liability company duly
organized, validly existing and, where applicable, in good standing under the
laws of the jurisdiction of its organization, (ii) is duly qualified to do
business as a foreign entity and is in good standing under the laws of each
jurisdiction in which failure to be so qualified and in good standing would
reasonably be expected to have a Material Adverse Effect, and (iii) has all
requisite power and authority to own, operate and encumber its property and to
conduct its business as presently conducted and as proposed to be conducted.

6.2. Authority; Enforceability.

(A) Each Borrower and each other member of the Obligor Group has the requisite
power and authority to execute, deliver and perform each of the Loan Documents
which have been executed by it as required by this Agreement and the other Loan
Documents.

(B) The execution, delivery, and performance, of each of the Loan Documents
which have been executed as required by this Agreement, the other Loan Documents
or otherwise to which such Borrower or any other member of the Obligor Group is
party, and the consummation of the transactions contemplated thereby, have been
duly authorized by all requisite corporate, partnership or limited liability
company acts (including any required shareholder or partner approval) of such
Borrower and/or such other member of the Obligor Group.

 

65



--------------------------------------------------------------------------------

(C) Each of the Loan Documents to which such Borrower or any other member of the
Obligor Group is a party has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally and general equitable principles).

6.3. No Conflict; Governmental Consents. The execution, delivery and performance
of each of the Loan Documents to which such Borrower or any other member of the
Obligor Group is a party do not and will not (i) conflict with the certificate
or articles of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization or formation, by-laws, operating
agreement or other management agreement (or other applicable constituent
documents) of such Borrower or any other member of the Obligor Group,
(ii) conflict with, result in a breach of or constitute (with or without notice
or lapse of time or both) a default under any Requirement of Law (including,
without limitation, any Environmental Property Transfer Act) or Contractual
Obligation of such Borrower or any such other member of the Obligor Group, or
require termination of any Contractual Obligation, except such breach, default
or termination which individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect, or (iii) result in or require the
creation or imposition of any Lien whatsoever upon any of the property or assets
of such Borrower or any other member of the Obligor Group, other than Liens
permitted or created by the Loan Documents. Except as set forth on Schedule 6.3
to this Agreement, the execution, delivery and performance of each of the Loan
Documents to which such Borrower or any other member of the Obligor Group is a
party do not and will not require any registration with, consent or approval of,
or notice to, or other action to, with or by any Governmental Authority,
including under any Environmental Property Transfer Act, except filings,
consents or notices which have been made, obtained or given, or which, if not
made, obtained or given, individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.

6.4. Financial Statements. The consolidated financial statements of the Company
and its Subsidiaries at and for the year ended September 30, 2012 heretofore
delivered to the Administrative Agent and the Lenders were prepared in
accordance with generally accepted accounting principles in effect on the date
such statements were prepared and fairly present the consolidated financial
condition and operation of the Company and its Subsidiaries at September 30,
2012 and the consolidated results of their operations for the period then ended.

6.5. No Material Adverse Change. Since September 30, 2012, except as disclosed
(x) in any of the Company’s Form 10-Q, 10-K, or 8-K filings with the Commission
subsequent to September 30, 2012 but prior to the Closing Date, or (y) in any
letter or confidential offering memorandum delivered by the Company to the
Administrative Agent and the Lenders prior to the Closing Date, there has
occurred no change in the business, properties, financial condition,
performance, or results of operations of the Company and its Subsidiaries taken
as a whole, or any other event which has had or would reasonably be expected to
have a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

6.6. Taxes. Each of the Company and its Subsidiaries has filed or caused to be
filed all federal and other material tax returns which are required to be filed
by it and, except for taxes and assessments being, or which will promptly be,
contested in good faith and reserved for in accordance with generally accepted
accounting principles as in effect from time to time (if and to the extent so
required), have paid or caused to be paid all taxes as shown on said returns or
any assessment received by it, to the extent that such taxes have become due.

6.7. Litigation; Loss Contingencies and Violations. There is no action, suit,
proceeding, arbitration or, to any Borrower’s knowledge, investigation before or
by any Governmental Authority or private arbitrator pending or, to any
Borrower’s knowledge, threatened in writing against the Company, any of its
Subsidiaries or any property of any of them which could reasonably be expected
to have a Material Adverse Effect.

6.8. Subsidiaries. As of the Closing Date, Schedule 6.8 to this Agreement
(i) contains a description of the corporate structure of the Company, its
Subsidiaries and any other Person in which the Company or any of its
Subsidiaries holds a material Equity Interest; and (ii) accurately sets forth
(A) the correct legal name and the jurisdiction of organization, (B) a listing
of all of the Company’s Significant Subsidiaries, (C) the issued and outstanding
shares of each class of Capital Stock of each of the Company’s Subsidiaries and
the owners of such shares, and (D) a summary of the direct and indirect
partnership, joint venture, or other material Equity Interests, if any, which
the Company and each Subsidiary of the Company holds in any Person that is not a
corporation. Except as disclosed on Schedule 6.8, as of the Closing Date, there
are no warrants or options outstanding with respect to the issued and
outstanding Capital Stock of the Company or any of the Company’s Subsidiaries.
Except as disclosed on Schedule 6.8, as of the Closing Date, none of the issued
and outstanding Capital Stock of the Company or any of the Company’s
Subsidiaries is subject to any redemption right or repurchase agreement pursuant
to which the Company or any Subsidiary is or may become obligated to redeem or
repurchase its Capital Stock. All outstanding Capital Stock of each of the
Company’s Subsidiaries is duly authorized, validly issued, fully paid and
nonassessable and is not Margin Stock.

6.9. ERISA. Except as disclosed on Schedule 6.9, no ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect or a Default. The
minimum funding standards of ERISA and the Code with respect to each Plan have
been satisfied, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect or a Default. Neither the
Company nor any member of the Controlled Group has failed to make an installment
or any other payment which could result in a lien under Section 430(k) of the
Code.

6.10. Accuracy of Information. The information, exhibits and reports furnished
by such Borrower and any of its Significant Subsidiaries, or by the Company on
behalf of any of such Borrower or any of its Significant Subsidiaries, to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents, the representations and warranties of the
Company and its Subsidiaries contained in the Loan Documents, and all
certificates and documents delivered to the Administrative Agent and the Lenders
pursuant to the terms thereof (excluding any forecasts and projections of
financial information and results submitted to any Lender as works in process or
as materials not otherwise required to be submitted to the Commission), taken as
a whole, do not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading in any material respect.

 

67



--------------------------------------------------------------------------------

6.11. Securities Activities. Neither the Company nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

6.12. Material Agreements.

(a) Neither such Borrower nor any of such Borrower’s Subsidiaries is a party to
or subject to any Contractual Obligation, which, as of such date, individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

(b) No member of the senior management of either such Borrower or any of its
Subsidiaries has received written notice that (i) it is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Contractual Obligation to which it is a party, or
(ii) any condition exists which, with the giving of notice or the lapse of time
or both, would constitute a default with respect to any such Contractual
Obligation, in each case, which default has, or if not remedied within any
applicable grace period could reasonably be likely to have, a Material Adverse
Effect.

6.13. Compliance with Laws. Such Borrower and its Subsidiaries are in compliance
with all Requirements of Law applicable to them and their respective businesses,
in each case where the failure to so comply individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.

6.14. Assets and Properties. Each of such Borrower and its Significant
Subsidiaries has good and sufficient title to all of its material real and
personal properties owned by it or a valid leasehold interest in all of its
leased assets (except insofar as marketability may be limited by any laws or
regulations of any Governmental Authority affecting such assets), and all such
assets and property are free and clear of all Liens, except Liens permitted
under Section 7.3(C), and except for those defects in title and Liens that,
individually or in the aggregate, would not have a Material Adverse Effect.

6.15. Statutory Indebtedness Restrictions. Neither the Company nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, or the
Investment Company Act of 1940, or any other foreign, federal or state statute
or regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.

6.16. Labor Matters. To the knowledge of any Borrower, no attempt to organize
the employees of the Company or any of its Subsidiaries, and no labor disputes,
strikes or walkouts affecting the operations of the Company or any of its
Subsidiaries, is pending, or, to the Company’s or such Subsidiaries’ knowledge,
threatened, planned or contemplated which would reasonably be expected to have a
Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

6.17. Environmental Matters. Except as disclosed on Schedule 6.17 to this
Agreement,

(A) the operations of the Company and its Subsidiaries comply in all respects
with all Environmental, Health or Safety Requirements of Law, except where such
failure would not reasonably be expected to have a Material Adverse Effect;

(B) the Company and its Subsidiaries have all permits, licenses or other
authorizations required under all Environmental, Health or Safety Requirements
of Law and are in compliance with such permits, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect;

(C) neither the Company, any of its Subsidiaries nor any of their respective
present property or operations, or, to the Company’s or any of its Subsidiaries’
knowledge, any of their respective past property or operations, are subject to
or the subject of, any investigation known to the Company or any of its
Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any violation of
Environmental, Health or Safety Requirements of Law; (B) any remedial action; or
(C) any claims or liabilities arising from the Release or threatened Release of
a Contaminant into the environment, in each case, which would reasonably be
expected to have a Material Adverse Effect;

(D) there is not now, nor to the Company’s or any of its Subsidiaries’ knowledge
has there ever been, on or in the property of the Company or any of its
Subsidiaries any landfill, waste pile, underground storage tanks, aboveground
storage tanks, surface impoundment or hazardous waste storage facility of any
kind, any polychlorinated biphenyls (PCBs) used in hydraulic oils, electric
transformers or other equipment, or any asbestos containing material, in each
case, which would reasonably be expected to have a Material Adverse Effect; and

(E) to the knowledge of the Company or any of its Subsidiaries, neither the
Company nor any of its Subsidiaries has any Contingent Obligation in connection
with any Release or threatened Release of a Contaminant into the environment
which would reasonably be expected to have a Material Adverse Effect.

6.18. Insurance. The Company maintains, and has caused each Significant
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all of its property in such amounts, subject to
deductibles and self-insurance retentions, and covering such properties and
risks, as is consistent with sound business practices.

6.19. Solvency. As of the Closing Date and immediately after the making of the
Loans, (i) the fair value of the assets of the Company and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed their consolidated debts
and liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the consolidated properties of the Company and its
Subsidiaries will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Company and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Company
and its Subsidiaries will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted after the Closing Date.

 

69



--------------------------------------------------------------------------------

6.20. OFAC. Neither the Company nor any of its Subsidiaries (i) is an “enemy” or
an “ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as amended,
(ii) is in violation of any Requirement of Law related to money laundering or
financing terrorism, including (A) the Trading with the Enemy Act, as amended,
(B) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (C) the Patriot Act, (iii) is
a Sanctioned Person, (iv) has more than 10% of its assets in Sanctioned
Countries, or (v) derives more than 10% of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Countries (and if
either the Company or any of its Subsidiaries has more than 10% of its assets in
Sanctioned Countries or derives more than 10% of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Countries
(unless a greater threshold is permitted under any Requirement of Law related to
money laundering or financing terrorism), the Company shall provide notice
thereof to the Administrative Agent and the Lenders).

ARTICLE VII: COVENANTS

The Company covenants and agrees that so long as any Revolving Loan Commitments
are outstanding and thereafter until payment in full of all of the Obligations
(other than contingent indemnity obligations) and termination of all Letters of
Credit (or cash collateralization thereof in accordance with Section 3.11),
unless the Required Lenders shall otherwise give prior written consent:

7.1. Reporting. The Company shall:

(A) Financial Reporting. Furnish to the Administrative Agent (with sufficient
copies for each of the Lenders, which copies shall be distributed to the Lenders
by the Administrative Agent):

(i) Quarterly Reports. As soon as practicable, and in any event no later than
the earlier to occur of (x) the sixtieth (60th) day after the end of each of the
first three fiscal quarters of each fiscal year of the Company, and (y) the
tenth (10th) day after the date on which any of the following items are required
to be delivered to the Commission, the consolidated balance sheet of the Company
and its Subsidiaries as at the end of such period and the related statement of
consolidated earnings of the Company and its Subsidiaries for such fiscal
quarter and the related statements of consolidated earnings and consolidated
cash flows of the Company and its Subsidiaries for the period from the beginning
of the then current fiscal year to the end of such fiscal quarter, certified by
the chief financial officer of the Company on behalf of the Company as fairly
presenting in all material respects the consolidated financial position of the
Company and its Subsidiaries as at the dates indicated and the results of their
operations and cash flows for the periods indicated in accordance with generally
accepted accounting principles as in effect from time to time, subject to normal
year-end audit adjustments and the absence of footnotes. With respect to any
fiscal quarter, if all of the foregoing information is fairly, accurately and
completely set forth in the Company’s Form 10-Q filing with the Commission for
such fiscal quarter, such Form 10-Q filing with the Commission shall be deemed
delivery to the Administrative Agent of the information required under this
Section 7.1(A)(i); provided, however, that the Company must comply with the
foregoing timing requirements for such delivery or deemed delivery whether
constituting a Form 10-Q filing or another report and must deliver any
corresponding compliance certificates hereunder when due.

 

70



--------------------------------------------------------------------------------

(ii) Annual Reports. As soon as practicable, and in any event no later than the
earlier to occur of (x) the one-hundredth (100th) day after the end of each
fiscal year of the Company, and (y) the tenth (10th) day after the date on which
any of the following items are required to be delivered to the Commission,
(a) the consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year and the related statements of consolidated earnings,
consolidated shareholders’ equity and consolidated cash flows of the Company and
its Subsidiaries for such fiscal year, and in comparative form the corresponding
figures for the previous fiscal year in form and substance sufficient to
calculate the financial covenants set forth in Section 7.4, and (b) an audit
report on the items listed in clause (a) hereof of independent certified public
accountants of recognized national standing, which audit report shall be
unqualified and shall state that such financial statements fairly present the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in conformity with generally accepted accounting principles as
in effect from time to time and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards. The deliveries made
pursuant to this clause (ii) shall be accompanied by a certificate of such
accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default under Section 7.4, or if, in the opinion of such
accountants, any Default or Unmatured Default shall exist under Section 7.4,
stating the nature and status thereof. With respect to any fiscal year, if all
of the foregoing information is fairly, accurately and completely set forth in
the Company’s Form 10-K filing with the Commission for such fiscal year, such
Form 10-K filing with the Commission shall be deemed delivery to the
Administrative Agent of the information required under this Section 7.1(A)(ii);
provided, however, that the Company must comply with the foregoing timing
requirements for such delivery or deemed delivery whether constituting a Form
10-K filing or another report and must deliver any corresponding compliance
certificates hereunder when due.

 

71



--------------------------------------------------------------------------------

(iii) Officer’s Certificate. Together with each delivery of any financial
statement (a) pursuant to clauses (i) and (ii) of this Section 7.1(A), an
Officer’s Certificate of the Company, substantially in the form of Exhibit G
attached hereto and made a part hereof, stating that as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and
(b) pursuant to clauses (i) and (ii) of this Section 7.1(A), a compliance
certificate, substantially in the form of Exhibit H attached hereto and made a
part hereof, signed by the Company’s chief financial officer, (1) demonstrating
compliance, when applicable, with the provisions of Section 7.4, and
(2) calculating the Leverage Ratio for purposes of determining the then
Applicable Eurocurrency Margin, Applicable Floating Rate Margin, Applicable L/C
Fee Percentage and Applicable Facility Fee Percentage.

(B) Notice of Default. Promptly upon any Authorized Officer of the Company
obtaining knowledge (i) of any condition or event which constitutes a Default or
Unmatured Default, or becoming aware that any Lender or Administrative Agent has
given any written notice to any Authorized Officer with respect to a claimed
Default or Unmatured Default under this Agreement, or (ii) that any Person has
given any written notice to any Authorized Officer of the Company or taken any
other action with respect to a claimed default or event or condition of the type
referred to in Section 8.1(E), the Company shall deliver to the Administrative
Agent and the Lenders an Officer’s Certificate specifying (a) the nature and
period of existence of any such claimed default, Default, Unmatured Default,
condition or event, (b) the notice given or action taken by such Person in
connection therewith, and (c) what action the Company has taken, is taking and
proposes to take with respect thereto.

(C) Lawsuits. (i) Promptly upon any Authorized Officer obtaining knowledge of
the institution of, or written threat of, any action, suit, proceeding,
governmental investigation or arbitration, by or before any Governmental
Authority, against or affecting the Company or any of its Subsidiaries or any
property of the Company or any of its Subsidiaries not previously disclosed
pursuant to Section 6.7, which action, suit, proceeding, governmental
investigation or arbitration exposes, or in the case of multiple actions, suits,
proceedings, governmental investigations or arbitrations arising out of the same
general allegations or circumstances which expose, in the Company’s reasonable
judgment, the Company or any of its Subsidiaries to liability in an amount
aggregating $60,000,000 or more (exclusive of claims covered by insurance
policies of the Company or any of its Subsidiaries unless the insurers of such
claims have disclaimed coverage or reserved the right to disclaim coverage on
such claims and exclusive of claims covered by the indemnity of a financially
responsible indemnitor in favor of the Company or any of its Subsidiaries unless
the indemnitor has disclaimed or reserved the right to disclaim coverage
thereof), give written notice thereof to the Administrative Agent and the
Lenders and provide such other information as may be reasonably available to
enable each Lender to evaluate such matters; and (ii) in addition to the
requirements set forth in clause (i) of this Section 7.1(C), upon request of the
Administrative Agent or the Required Lenders, promptly give written notice of
the status of any action, suit, proceeding, governmental investigation or
arbitration covered by a report delivered pursuant to clause (i) above and
provide such other information as may be reasonably available to it that would
not jeopardize any attorney-client privilege by disclosure to the Lenders to
enable each Lender and the Administrative Agent and its counsel to evaluate such
matters.

(D) ERISA Notices. Deliver or cause to be delivered to the Administrative Agent
and the Lenders, at the Company’s expense, the following information and notices
as soon as reasonably possible, and in any event:

 

72



--------------------------------------------------------------------------------

(i) within ten (10) Business Days after any member of the Controlled Group
obtains knowledge that a Termination Event has occurred which could reasonably
be expected to subject the Company or its Subsidiaries to liability individually
or in the aggregate in excess of $60,000,000, a written statement of the chief
financial officer of the Company describing such Termination Event and the
action, if any, which the member of the Controlled Group has taken, is taking or
proposes to take with respect thereto, and when known, any action taken or
threatened by the IRS, DOL or PBGC with respect thereto;

(ii) within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Company or a member of the Controlled Group with
respect to such request within ten (10) Business Days such communication is
received;

(iii) within ten (10) Business Days after the Company or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter; and

(iv) within ten (10) Business Days after the Company or any member of the
Controlled Group fails to make a required installment or any other required
payment to a Benefit Plan which could result in the imposition of a lien under
Section 430(k) of the Code, a notice thereof.

For purposes of this Section 7.1(D), the Company and any member of the
Controlled Group shall be deemed to know all facts known by the administrator of
any Plan of which the Company or any member of the Controlled Group is the plan
sponsor.

(E) Labor Matters. Notify the Administrative Agent and the Lenders in writing,
promptly upon an Authorized Officer of the Company learning of (i) any material
labor dispute to which the Company or any of its Significant Subsidiaries may
become a party, including, without limitation, any strikes, lockouts or other
disputes relating to such Persons’ plants and other facilities, which dispute
would reasonably be expected to have a Material Adverse Effect and (ii) any
Worker Adjustment and Retraining Notification Act liability incurred with
respect to the closing of any plant or other facility of the Company or any of
its Significant Subsidiaries which would reasonably be expected to have a
Material Adverse Effect.

(F) Other Indebtedness. Deliver to the Administrative Agent (i) a copy of each
regular report, notice or written communication regarding potential or actual
defaults (including any accompanying officer’s certificate) delivered by or on
behalf of the Company to the holders of funded Indebtedness with an aggregate
outstanding principal amount in excess of $60,000,000 pursuant to the terms of
the agreements governing such Indebtedness, such delivery to be made at the same
time and by the same means as such notice of default is delivered to such
holders, and (ii) a copy of each written notice or other written communication
received by the Company from the holders of funded Indebtedness with an
aggregate outstanding principal amount in excess of $60,000,000 regarding
potential or actual defaults pursuant to the terms of such Indebtedness, such
delivery to be made promptly after such notice or other communication is
received by the Company.

 

73



--------------------------------------------------------------------------------

(G) Other Reports. Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of (i) all financial statements, reports and material
written notices, if any, sent by the Company to its securities holders or filed
with the Commission by the Company, and (ii) all notifications received from the
Commission by the Company or its Subsidiaries pursuant to the Securities
Exchange Act of 1934 and the rules promulgated thereunder. The Company shall
include the Administrative Agent and the Lenders on its standard distribution
lists for all press releases made available generally by the Company to the
public concerning material developments in the business of the Company or any
such Subsidiary.

(H) Environmental Notices. As soon as possible and in any event within twenty
(20) days after receipt by the Company, a copy of (i) any notice or claim to the
effect that the Company or any of its Significant Subsidiaries is or may be
liable to any Person as a result of the Release by the Company, any of its
Significant Subsidiaries, or any other Person of any Contaminant into the
environment, and (ii) any notice alleging any violation of any Environmental,
Health or Safety Requirements of Law by the Company or any of its Subsidiaries
if, in either case, such notice or claim relates to an event which could
reasonably be expected to subject the Company or any of its Significant
Subsidiaries to liability individually or in the aggregate in excess of
$60,000,000.

(I) Other Information. Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Company, any of its
Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent.

7.2. Affirmative Covenants.

(A) Corporate Existence, Etc. Except as permitted pursuant to Section 7.3(I),
the Company shall, and shall cause each of its Significant Subsidiaries to, at
all times maintain its valid existence and (to the extent such concept applies
to such entity) in good standing as a corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its businesses, unless,
in the good faith judgment of the Company, the failure to preserve any such
rights or franchises would not reasonably be expected to have a Material Adverse
Effect.

(B) Corporate Powers; Conduct of Business. The Company shall, and shall cause
each of its Significant Subsidiaries to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified will have or would
reasonably be expected to have a Material Adverse Effect.

(C) Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law (including, without
limitation, Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002) and
all restrictive covenants affecting such Person or the business, properties,
assets or operations of such Person, and (b) obtain as needed all permits
necessary for its operations and maintain such permits in good standing unless
failure to comply with such Requirements of Law or such covenants or to obtain
or maintain such permits would not reasonably be expected to have a Material
Adverse Effect.

 

74



--------------------------------------------------------------------------------

(D) Payment of Taxes and Claims; Tax Consolidation. The Company shall pay, and
cause each of its Subsidiaries to pay, (i) all material taxes, assessments and
other governmental charges imposed upon it or on any of its properties or assets
or in respect of any of its franchises, business, income or property before any
penalty accrues thereon, and (ii) all claims (including, without limitation,
claims for labor, services, materials and supplies) for sums which have become
due and payable and which by law have or may become a Lien (other than a Lien
permitted by Section 7.3(C)) upon any of the Company’s or such Subsidiary’s
property or assets, prior to the time when any penalty or fine shall be incurred
with respect thereto; provided, however, that no such taxes, assessments and
governmental charges referred to in clause (i) above or claims referred to in
clause (ii) above (and interest, penalties or fines relating thereto) need be
paid if (x) being, or will promptly be, contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with generally
accepted accounting principles as in effect from time to time shall have been
made therefor, or (y) the nonpayment of all such taxes, assessments and other
governmental charges would not reasonably be expected to have a Material Adverse
Effect.

(E) Insurance. The Company shall maintain for itself and its Significant
Subsidiaries, or shall cause each of its Significant Subsidiaries to maintain in
full force and effect, such insurance policies and programs as reflect coverage
that is reasonably consistent with prudent industry practice for companies
operating in the same or similar locations.

(F) Inspection of Property; Books and Records; Discussions. The Company shall
permit and cause each of the Company’s Significant Subsidiaries to permit, any
authorized representative(s) designated by either the Administrative Agent or
any Lender to visit and inspect any of the properties of the Company or any of
its Significant Subsidiaries, to examine, audit, check and make copies of their
respective financial and accounting records, books, journals, orders, receipts
and any correspondence and other data relating to their respective businesses or
the transactions contemplated hereby (including, without limitation, in
connection with environmental compliance, hazard or liability), and to discuss
their affairs, finances and accounts with their officers, all upon reasonable
notice and at such reasonable times during normal business hours, as often as
may be reasonably requested. The Company shall keep and maintain, in all
material respects, proper books of record and account on a consolidated basis in
which entries in material conformity with Agreement Accounting Principles shall
be made of all dealings and transactions in relation to their respective
businesses and activities. The Company shall cause each of its Significant
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account. If a Default has occurred and is continuing, the Company,
upon the Administrative Agent’s request, shall provide copies of such records to
the Administrative Agent or its representatives.

 

75



--------------------------------------------------------------------------------

(G) ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries to, maintain and operate all Plans to comply in all material
respects with the provisions of ERISA and shall operate all Plans to comply in
all material respects with the applicable provisions of the Code, all other
applicable laws, and the regulations and interpretations thereunder and the
respective requirements of the governing documents for such Plans, unless the
failure to maintain, operate and comply with the foregoing, as applicable, would
not reasonably be expected to have a Material Adverse Effect.

(H) Maintenance of Property. The Company shall cause all material property used
in the conduct of its business or the business of any Significant Subsidiary to
be maintained and kept in adequate condition, repair and working order and
supplied with all necessary equipment and shall cause to be made all necessary
repairs, renewals, replacements, betterments and improvements thereof, all as in
the judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly conducted at all times, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided, however, that nothing in this Section 7.2(H) shall prevent the
Company from discontinuing the operation or maintenance of any of such property
if such discontinuance is, in the judgment of the Company, desirable in the
conduct of its business or the business of any Subsidiary.

(I) Environmental Compliance. The Company and its Significant Subsidiaries shall
comply with all Environmental, Health or Safety Requirements of Law, except
where noncompliance would not reasonably be expected to have a Material Adverse
Effect.

(J) Use of Proceeds. The Borrowers shall use the proceeds of the Revolving Loans
for general corporate purposes and ongoing working capital needs of such
Borrower and its Subsidiaries (including, without limitation, to consummate
Permitted Acquisitions, make capital expenditures, and to refinance the Existing
Credit Agreement and other existing Indebtedness). The Borrowers will not, nor
will any Borrower permit any Subsidiary to, use any of the proceeds of the Loans
to purchase or carry any Margin Stock.

(K) Subsidiary Guarantees. The Company will (a) cause (i) each Domestic
Incorporated Subsidiary that becomes a Significant Domestic Incorporated
Subsidiary after the Closing Date in connection with a Permitted Acquisition to
execute and deliver to the Administrative Agent, as promptly as possible, but in
any event not later than sixty (60) days after becoming a Significant Domestic
Incorporated Subsidiary (or such later date as agreed to by the Administrative
Agent in writing in its sole discretion), an executed Supplement to become a
Domestic Subsidiary Guarantor under the Domestic Subsidiary Guaranty in the form
of Annex I-1 to the Domestic Subsidiary Guaranty (whereupon such Subsidiary
shall become a “Domestic Subsidiary Guarantor” under this Agreement), (ii) each
Domestic Incorporated Subsidiary becomes a Significant Domestic Incorporated
Subsidiary after the Closing Date other than in connection with a Permitted
Acquisition to execute and deliver to the Administrative Agent, as promptly as
possible, but in any event not later than the later of (x) the date that is
sixty (60) days after becoming a Significant Domestic Incorporated Subsidiary
and (y) the date on which the first financial statements and compliance
certificates after becoming a Significant Domestic Incorporated Subsidiary are
required to be delivered pursuant to Section 7.1(A) are delivered (or such later
date as agreed to by the Administrative Agent in writing in its sole
discretion), an executed Supplement to become a Domestic Subsidiary Guarantor
under the Domestic

 

76



--------------------------------------------------------------------------------

Subsidiary Guaranty in the form of Annex I-1 to the Domestic Subsidiary Guaranty
(whereupon such Subsidiary shall become a “Domestic Subsidiary Guarantor” under
this Agreement), (iii) each Foreign Subsidiary that becomes a Significant
Foreign Subsidiary of a Foreign Subsidiary Borrower after the Closing Date in
connection with a Permitted Acquisition (subject to there being no unreasonable
adverse tax impact thereof) to execute and deliver to the Administrative Agent,
as promptly as possible, but in any event not later than sixty (60) days after
becoming such a Significant Foreign Subsidiary (or such later date as agreed to
by the Administrative Agent in writing in its sole discretion), an executed
Supplement to become a Foreign Subsidiary Guarantor under the Foreign Subsidiary
Guaranty in the form of Annex I-2 to the Foreign Subsidiary Guaranty (whereupon
such Subsidiary shall become a “Foreign Subsidiary Guarantor” under this
Agreement), and (iv) each Foreign Subsidiary that becomes a Significant Foreign
Subsidiary of a Foreign Subsidiary Borrower after the Closing Date other than in
connection with a Permitted Acquisition (subject to there being no unreasonable
adverse tax impact thereof) to execute and deliver to the Administrative Agent,
as promptly as possible, but in any event not later than the later of (x) the
date that is sixty (60) days after becoming a Significant Foreign Subsidiary and
(y) the date on which the first financial statements and compliance certificates
after becoming a Significant Foreign Subsidiary are required to be delivered
pursuant to Section 7.1(A) are delivered (or such later date as agreed to by the
Administrative Agent in writing in its sole discretion), an executed Supplement
to become a Foreign Subsidiary Guarantor under the Foreign Subsidiary Guaranty
in the form of Annex I-2 to the Foreign Subsidiary Guaranty (whereupon such
Subsidiary shall become a “Foreign Subsidiary Guarantor” under this Agreement),
and (b) deliver and cause each such Domestic Incorporated Subsidiary or Foreign
Subsidiary to deliver corporate resolutions, opinions of counsel, and such other
corporate documentation as the Administrative Agent may reasonably request, all
in form and substance reasonably satisfactory to the Administrative Agent. Upon
the Company’s written request of and certification to the Administrative Agent
that (i) a Domestic Incorporated Subsidiary is no longer a Significant Domestic
Incorporated Subsidiary or (ii) a Foreign Subsidiary is no longer a Significant
Foreign Subsidiary, the Administrative Agent, as contemplated in the Domestic
Subsidiary Guaranty or the Foreign Subsidiary Guaranty, as applicable, shall
release such Domestic Incorporated Subsidiary or Foreign Subsidiary from its
duties and obligations under the Domestic Subsidiary Guaranty or Foreign
Subsidiary Guaranty, as applicable; provided, that if such Domestic Incorporated
Subsidiary or Foreign Subsidiary subsequently qualifies as a Significant
Domestic Incorporated Subsidiary or Significant Foreign Subsidiary, it shall be
required to re-execute the Domestic Subsidiary Guaranty or Foreign Subsidiary
Guaranty, as applicable.

7.3. Negative Covenants.

(A) Indebtedness. Neither the Company nor any of its Subsidiaries shall directly
or indirectly create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except:

(i) the Obligations;

(ii) Permitted Existing Indebtedness and Permitted Refinancing Indebtedness;

 

77



--------------------------------------------------------------------------------

(iii) Indebtedness in respect of obligations secured by Customary Permitted
Liens;

(iv) Indebtedness constituting Contingent Obligations permitted by
Section 7.3(E);

(v) Indebtedness arising from intercompany loans and advances; provided, that,
except with respect to Indebtedness under a securitization transaction, the
aggregate principal amount of intercompany loans and advances to Affiliates
which are not members of the Obligor Group from Affiliates which are members of
the Obligor Group (in each case, as determined at the time such intercompany
loan is made) shall not exceed 10% of Consolidated Tangible Assets at any time
outstanding; provided further, that such intercompany loans and advances shall
be subject to the subordination provisions of Section 10.14 of this Agreement,
Section 6 of the Domestic Subsidiary Guaranty and Section 6 of the Foreign
Subsidiary Guaranty, in each case, to the extent applicable in such
circumstance.

(vi) Indebtedness in respect of Hedging Obligations permitted under
Section 7.3(M);

(vii) Guarantees of Indebtedness permitted hereunder;

(viii) Indebtedness of any Person acquired pursuant to a Permitted Acquisition,
so long as such Indebtedness was not incurred in contemplation of such
acquisition;

(ix) Indebtedness that is subordinated to the Obligations pursuant to an
agreement reasonably acceptable to the Administrative Agent;

(x) Indebtedness consisting of promissory notes issued to redeem Equity
Interests of the Company permitted hereby;

(xi) Indebtedness with respect to surety, appeal and performance bonds obtained
by the Company or any of its Subsidiaries in the ordinary course of business;

(xii) Indebtedness evidenced by the 2008 Senior Notes, the 2009 Senior Notes and
the 2013 Senior Notes (including any Indebtedness of the Subsidiary Guarantors
arising under a guaranty of the 2008 Senior Notes, the 2009 Senior Notes or the
2013 Senior Notes);

(xiii) secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by the Company or any of its Subsidiaries to finance the
acquisition of assets used in its business, if (1) at the time of such
incurrence no Default or Unmatured Default has occurred and is continuing or
would result from such incurrence, (2) such Indebtedness does not exceed the
lower of the fair market value or the cost of the applicable assets on the date
acquired, (3) such Indebtedness does not exceed $80,000,000 in the aggregate
outstanding at any time, and (4) any Lien securing such Indebtedness is
permitted under Section 7.3(C);

 

78



--------------------------------------------------------------------------------

(xiv) Receivables Facility Attributed Indebtedness in an aggregate amount not to
exceed $200,000,000 at any time;

(xv) other Indebtedness in addition to that referred to elsewhere in this
Section 7.3(A) incurred and maintained by the Company and its Subsidiaries;
provided that the incurrence and maintenance of such additional Indebtedness
does not cause a violation of the Leverage Ratio as most recently calculated
hereunder; and provided further that no Default or Unmatured Default shall have
occurred and be continuing at the date of such incurrence or would result
therefrom; and

(xvi) Permitted Refinancing Indebtedness.

(B) Sales of Assets. Neither the Company nor any of its Significant Subsidiaries
shall consummate any Asset Sale, except:

(i) transfers of assets between the Company and any wholly-owned Subsidiary of
the Company or between wholly-owned Subsidiaries of the Company not otherwise
prohibited by this Agreement;

(ii) sales of inventory in the ordinary course of business;

(iii) the disposition in the ordinary course of business of equipment or
property that is obsolete, excess, or no longer necessary, used or useful in the
Company’s or any Subsidiary’s business or of any asset in exchange for, or the
proceeds of which shall be used to acquire, any replacement asset necessary or
useful in the business of the Company or any Subsidiary;

(iv) sales, transfers or assignments of Receivables in connection with
receivables purchase facilities; provided, that the aggregate amount of
Receivables Facility Attributed Indebtedness arising in connection therewith
does not exceed amounts permitted under Section 7.3(A)(xiv);

(v) sales, transfers and other dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof consistent with past
practice or other customary or reasonable business practices;

(vi) sales, transfers, leases and other dispositions of property that are
(x) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business, (y) investments of any Person
existing at the time such Person becomes a Subsidiary or consolidates or merges
with the Company or any Subsidiary (including in connection with an acquisition)
so long as such investments were not made in contemplation of such Person
becoming a Subsidiary or of such consolidation or merger or (z) another asset
received as consideration for the disposition of any asset permitted by this
Section (in each case, other than Equity Interests in a Subsidiary, unless all
Equity Interests in such Subsidiary are sold);

 

79



--------------------------------------------------------------------------------

(vii) leases entered into in the ordinary course of business, and sale and
leaseback transactions, in each case, to the extent that they do not materially
interfere with the business of the Company and its Subsidiaries and the sale of
such assets and the related Indebtedness under any resulting Capitalized Lease
would otherwise be permitted hereunder;

(viii) sales, transfers, licenses or sublicenses of intellectual property in the
ordinary course of business, to the extent that they do not materially interfere
with the business of the Company and its Subsidiaries;

(ix) dispositions resulting from any casualty or other damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Company or any Subsidiary; and

(x) contributions of assets constituting Investments in Joint Ventures that
would otherwise be permitted under Section 7.3(D)(xi) and for which no cash
proceeds are received; and

(xi) sales, assignments, transfers, leases, conveyances or other dispositions of
other assets if such transaction (a) is for not less than fair market value (as
determined in good faith by the Company’s management or board of directors) and
(b) when combined with all such other transactions pursuant to this
Section 7.3(B)(xi) (each such transaction being valued at book value) during the
then current fiscal year, represents the disposition of assets with an aggregate
book value not greater than 15% of the aggregate book value of Consolidated
Assets as of the end of the immediately preceding fiscal year. If the proceeds
resulting from an Asset Sale are used by the Company or the applicable
Subsidiary within 180 days of the date on which such proceeds arose to acquire
property useful in such Person’s business, then, only for purposes of
determining compliance with this Section 7.3(B)(xi), such Asset Sale shall not
be included in such determination.

(C) Liens. Neither the Company nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:

(i) Liens created by the Loan Documents or otherwise securing the Obligations;

(ii) Permitted Existing Liens;

(iii) Customary Permitted Liens;

(iv) purchase money Liens (including the interest of a lessor under a
Capitalized Lease and Liens to which any property is subject at the time of the
Company’s acquisition thereof) securing Indebtedness permitted pursuant to
Section 7.3(A)(viii) or (xiii); provided that such Liens shall not apply to any
property of the Company or its Subsidiaries other than that purchased or subject
to such Capitalized Lease;

 

80



--------------------------------------------------------------------------------

(v) Liens with respect to property acquired by the Company or any of its
Subsidiaries after the Closing Date (and not created in contemplation of such
acquisition) pursuant to a Permitted Acquisition; provided, that such Liens
shall extend only to the property so acquired;

(vi) Liens with respect to property of any Person the Capital Stock of which is
acquired (directly or indirectly) by the Company or any of its Subsidiaries
after the Closing Date (and not created in contemplation of such acquisition)
pursuant to a Permitted Acquisition; provided, that (x) such Liens (other than
Liens of the type described in clause (iv) above) shall extend only to the
property of such Person, (y) such Liens shall secure Indebtedness permitted
hereunder not in excess of $70,000,000 in the aggregate and (z) the Company or
the applicable Subsidiary shall cause such Liens to be terminated within sixty
(60) days of the date on which such Permitted Acquisition is consummated;

(vii) Liens arising under or in connection with the 2008 Senior Notes, the 2009
Senior Notes, the 2013 Senior Notes, the 2008 Note Agreement, the 2009 Note
Agreement, the 2013 Note Agreement and any other senior (unsubordinated) credit,
loan or borrowing facility or senior (unsubordinated) note purchase agreement
similar in form and substance to any of the foregoing and in a principal amount
equal to or greater than $50,000,000, so long as the creditors under such
facility or note purchase agreement agree to be bound by the terms of the
Intercreditor Agreement, the collateral securing the Liens of such creditors
also secures the Obligations, and the Liens of such creditors are pari passu to
the Liens securing the Obligations to the extent that the collateral securing
such Liens also secures the Obligations;

(viii) Liens securing Receivables Facility Attributed Indebtedness permitted
under Section 7.3(A);

(ix) Liens securing Hedging Obligations pursuant to Hedging Arrangements entered
into by the Company and its Subsidiaries in the ordinary course of business and
permitted hereby; and

(x) Liens with respect to property of any of Foreign Subsidiaries and securing
Indebtedness of Foreign Subsidiaries; provided, that such Liens shall only
secure Indebtedness permitted hereunder not in excess of $80,000,000 in the
aggregate;

(xi) other Liens in addition to those described in Sections 7.3(C)(i) through
(x) securing Indebtedness not to exceed $40,000,000 in the aggregate.

 

81



--------------------------------------------------------------------------------

In addition, other than such restrictions contained in agreements of the type
set forth in clauses (i)-(x) of Section 7.3(L) below, neither the Company nor
any of its Subsidiaries shall become a party to any agreement, note, indenture
or other instrument, or take any other action, which would prohibit the creation
of a Lien on any of its properties or other assets in favor of the
Administrative Agent for the benefit of itself and the Lenders, as collateral
for the Obligations. Notwithstanding the foregoing, any such agreement, note,
indenture or other instrument may prohibit the creation of a Lien in favor of
the Administrative Agent for the benefit of itself and the Lenders, as
collateral for the Obligations, so long as such prohibition does not apply if
the 2008 Senior Noteholders, the 2009 Senior Noteholders, the 2013 Senior
Noteholders and the lenders or creditors under any other senior (unsubordinated)
credit, loan or borrowing facility or senior (unsubordinated) note purchase
agreement similar in form and substance to any of the foregoing and in a
principal amount equal to or greater than $50,000,000, so long as the creditors
under such facility or note purchase agreement agree to be bound by the terms of
the Intercreditor Agreement, shall be provided with a Lien that is equal and
ratable with the Lien provided to the Administrative Agent for the benefit of
itself and the Lenders.

(D) Investments. Except to the extent permitted pursuant to paragraph (G) below,
neither the Company nor any of its Subsidiaries shall directly or indirectly
make or own any Investment except:

(i) Investments in cash and Cash Equivalents;

(ii) Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;

(iii) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(iv) Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;

(v) Investments in (i) Domestic Incorporated Subsidiaries or (ii) Foreign
Subsidiaries which provide a guarantee (including gross-up amounts for any
withholding taxes or capital charges) of the Obligations (as distinguished from
solely guaranteeing Drawn Foreign Amounts) (each such Foreign Subsidiary, a
“Foreign Guarantor”), so long as any guarantee payments made in connection with
such guarantee can be shared and applied in accordance with the requirements of
the Intercreditor Agreement; provided, however, that any Investment constituting
a Permitted Acquisition shall be governed by clause (vii) below and not this
clause (v);

(vi) Investments in Foreign Subsidiaries which are not Foreign Guarantors,
subject to the Foreign Subsidiary Investment Limitation, if applicable;
provided, that (x) intercompany loans permitted pursuant to Section 7.3(A)(v)
and assets of Foreign Subsidiaries (other than assets directly or indirectly
contributed to such Foreign Subsidiaries by the Company and/or the Significant
Domestic Incorporated Subsidiaries after the Closing Date) which are used to
make Investments in other Foreign Subsidiaries shall not be included in
determining compliance with this clause (vi), (y) prior to consummating any
Investment in a Foreign Subsidiary in an amount in excess of $100,000,000, the
Company shall demonstrate to the Administrative Agent’s satisfaction the
Company’s and its Subsidiaries’ pro forma compliance or planned pro forma
compliance with this clause (vi), and (z) any Investment constituting a
Permitted Acquisition shall be governed by clause (vii) below and not this
clause (vi);

 

82



--------------------------------------------------------------------------------

(vii) Investments constituting Permitted Acquisitions; provided, that the
Leverage Ratio will not exceed 3.50 to 1.00 immediately after giving effect to
(x) any Permitted Acquisition during the Leverage Ratio Increase Period
(including the Permitted Acquisition which triggered the beginning of such
Leverage Ratio Increase Period) where the net consideration therefor is
$50,000,000 or more, or (y) any Permitted Acquisition in excess of $150,000,000
(as demonstrated by the Company on a pro forma basis to the Administrative
Agent’s satisfaction for any such Permitted Acquisition in excess of
$150,000,000, with no such demonstration of pro forma compliance being required
pursuant to this Section 7.3(D)(vii) for any such Permitted Acquisition less
than or equal to $150,000,000); provided, further, that if a Foreign Subsidiary
(the “Acquiring Foreign Subsidiary”) acquires another Person that becomes a
Foreign Subsidiary (the “Target Sub”) as a result of such Acquisition, and the
Equity Interests of the Target Sub are transferred in their entirety by the
Acquiring Foreign Subsidiary to the Company or a Significant Domestic
Incorporated Subsidiary within 60 days after the date on which the Target Sub is
initially Acquired, then the Target Sub shall be deemed to have been owned at
all times by the Company or the applicable Significant Domestic Incorporated
Subsidiary, and, so long as the other conditions for a Permitted Acquisition
have been satisfied and the Leverage Ratio test set forth above is met, then the
Investment in the Target Sub shall be permitted under this clause (vii);

(viii) Investments constituting Indebtedness permitted by Section 7.3(A),
Contingent Obligations permitted by Section 7.3(E) or Restricted Payments
permitted by Section 7.3(F);

(ix) Investments consisting of any right of the Company or its wholly-owned
Domestic Incorporated Subsidiaries to payment for goods sold or for services
rendered, whether or not it has been earned by performance;

(x) Investments comprised of capital contributions (whether in the form of cash,
a note, or other assets) to a Subsidiary or other special purpose entity created
solely to engage in transactions giving rise to Receivables Facility Attributed
Indebtedness permitted hereunder or otherwise resulting from transfers of assets
permitted hereunder to such a Subsidiary or special purpose entity;

(xi) Investments in Joint Ventures in an aggregate amount not to exceed
$200,000,000; and

(xii) Investments in addition to those referred to elsewhere in this
Section 7.3(D) in an aggregate amount not to exceed $100,000,000.

 

83



--------------------------------------------------------------------------------

(E) Contingent Obligations. Neither the Company nor any of its Subsidiaries
shall directly or indirectly create or become or be liable with respect to any
Contingent Obligation, except: (i) recourse obligations resulting from
endorsement of negotiable instruments for collection in the ordinary course of
business; (ii) Permitted Existing Contingent Obligations, together with
replacement Contingent Obligations (on substantially similar terms as the
Permitted Existing Contingent Obligations) to the extent of any Permitted
Refinancing Indebtedness of the Indebtedness that was the subject of such
Permitted Existing Contingent Obligations; (iii) obligations, warranties,
guarantees and indemnities, not relating to Indebtedness of any Person, which
have been or are undertaken or made in the ordinary course of business and not
for the benefit of or in favor of an Affiliate of the Company or such
Subsidiary; (iv) Contingent Obligations with respect to surety, appeal and
performance bonds obtained by the Company or any Subsidiary in the ordinary
course of business, (v) Contingent Obligations of the Subsidiary Guarantors
under the Domestic Subsidiary Guaranty, the Foreign Subsidiary Guaranty or of a
Foreign Guarantor under a guaranty of the Indebtedness under the agreements
described in clause (vi) below, (vi) Contingent Obligations of the Subsidiary
Guarantors or any of the Company’s other Subsidiaries under any guaranty of the
Indebtedness arising under the 2008 Senior Notes, the 2009 Senior Notes, the
2013 Senior Notes, the 2008 Note Agreement, the 2009 Note Agreement, the 2013
Note Agreement or any other senior (unsubordinated) credit, loan or borrowing
facility or senior (unsubordinated) note purchase agreement similar in form and
substance to any of the foregoing and in a principal amount equal to or greater
than $50,000,000, so long as the creditors under such facility or note purchase
agreement agree to be bound by the terms of the Intercreditor Agreement,
(vii) obligations arising under or related to the Loan Documents,
(viii) Contingent Obligations arising in connection with Receivables Facility
Attributed Indebtedness permitted under Section 7.3(A); (ix) Contingent
Obligations of the Company or any Subsidiary arising from the guaranty of
Indebtedness of the Company or any Subsidiary, as applicable, to the extent such
Indebtedness was permitted pursuant to Section 7.3(A); (x) Contingent
Obligations in respect of representations and warranties customarily given in
respect of Asset Sales otherwise permitted hereunder; and (xi) Contingent
Obligations, in an aggregate amount not to exceed $200,000,000 at any time
outstanding, arising as a result of the guaranty of any Indebtedness not
described in clauses (i) through (x) hereof and otherwise permitted under
Section 7.3(A).

(F) Restricted Payments. The Company shall not, and shall not permit any of its
Subsidiaries to, declare or make any Restricted Payment if either a Default or
an Unmatured Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom; provided, however,
that the Company or any Subsidiary may make dividend payments to holders of its
Equity Interests or stock repurchases or redemptions pursuant to any Stock
Repurchase Plan subsequent to the occurrence of a Default or an Unmatured
Default if the payment of such dividends or commitment to make such stock
repurchase was publicly announced to such holders of Equity Interests prior to
the occurrence of such Default or Unmatured Default. In addition to the
foregoing, the Company shall not permit any of its issued and outstanding
Capital Stock or any of its Subsidiaries’ issued and outstanding Capital Stock
to be subject to any redemption right or repurchase agreement pursuant to which
the Company or any Subsidiary is or may become obligated to redeem or repurchase
its Capital Stock, other than those agreements identified in Schedule 6.8.

 

84



--------------------------------------------------------------------------------

(G) Conduct of Business; Subsidiaries; Acquisitions. Neither the Company nor any
of its Significant Subsidiaries shall engage in any business other than the
businesses engaged in by the Company on the date hereof and any business or
activities which are reasonably similar, related or incidental thereto or
logical extensions thereof. The Company shall not create, acquire or capitalize
any Subsidiary after the date hereof unless (i) no Default or Unmatured Default
which is not being cured shall have occurred and be continuing or would result
therefrom; (ii) after such creation, acquisition or capitalization, all of the
representations and warranties contained herein shall be true and correct in all
material respects (unless such representation and warranty is made as of a
specific date, in which case, such representation or warranty shall be true in
all material respects as of such date); and (iii) after such creation,
acquisition or capitalization the Company shall be in compliance with the terms
of Section 7.2(K) and Section 7.3(L). Neither the Company nor any Significant
Domestic Subsidiary shall make any Acquisitions, other than Acquisitions meeting
the following requirements or otherwise approved by the Required Lenders (each
such Acquisition constituting a “Permitted Acquisition”):

(i) no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith;

(ii) the purchase is consummated pursuant to a negotiated acquisition agreement
on a non-hostile basis;

(iii) prior to each such Acquisition with a purchase price in excess of
$150,000,000, the Company shall deliver to the Administrative Agent a
certificate from one of the Authorized Signers, demonstrating to the reasonable
satisfaction of the Administrative Agent that after giving effect to such
Acquisition and the incurrence of any Indebtedness permitted by Section 7.3(A)
in connection therewith, on a pro forma basis using, for any Acquisition,
historical financial statements containing reasonable adjustments satisfactory
to the Administrative Agent, as if the Acquisition and such incurrence of
Indebtedness had occurred on the first day of the twelve-month period ending on
the last day of the Company’s most recently completed fiscal quarter, the
Company would have been in compliance with the financial covenants in
Section 7.4 and not otherwise in Default;

(iv) the Leverage Ratio will not exceed 3.50 to 1.00 immediately after giving
effect to (x) any Acquisition during the Leverage Ratio Increase Period
(including the Acquisition which triggered the beginning of such Leverage Ratio
Increase Period) where the net consideration therefor is $50,000,000 or more, or
(y) any Acquisition in excess of $150,000,000 (as demonstrated by the Company on
a pro forma basis to the Administrative Agent’s satisfaction for any such
Acquisition in excess of $150,000,000, including for purposes of calculating
such ratio, EBITDA of the Person which is the subject of such Acquisition for
the preceding 12 month period, with no such demonstration of pro forma
compliance being required pursuant to this Section 7.3(G)(iv) for any such
Acquisition less than or equal to $150,000,000); and

 

85



--------------------------------------------------------------------------------

(v) the businesses being acquired shall be reasonably similar, related or
incidental to, or a logical extension of, the businesses or activities engaged
in by the Company on the Closing Date.

Notwithstanding the foregoing, it is acknowledged and agreed that following any
Permitted Acquisition that is consummated in compliance with both this
Section 7.3(G) and Section 7.3(D)(vii), the Leverage Ratio for the fiscal
quarter during which such Permitted Acquisition was consummated and the next
three fiscal quarters thereafter may exceed 3.50 to 1.00 pursuant to
Section 7.4(A) if the Leverage Ratio Increase Requirements are satisfied.

(H) Transactions with Affiliates. Neither the Company nor any of its
Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
the Company (other than a wholly-owned direct or indirect Subsidiary of the
Company), on terms that are (a) not authorized by the board of directors (or
equivalent governing body) of the Company or any of its Subsidiaries, as
applicable, or (b) less favorable to the Company or any of its Subsidiaries, as
applicable, than those that might be obtained in an arm’s length transaction at
the time from Persons who are not such an Affiliate, except for (i) Restricted
Payments permitted by Section 7.3(F), (ii) Investments permitted by
Section 7.3(D), (iii) transactions in the ordinary course of business and
pursuant to the reasonable requirements of the Company’s or such Subsidiary’s
business and (iv) loans and advances to employees in the ordinary course of
business and in amounts consistent with practice in effect prior to the Closing
Date.

(I) Restriction on Fundamental Changes. Neither the Company nor any of its
Significant Subsidiaries shall enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of the Company’s consolidated
business or property, whether now or hereafter acquired, except (i) transactions
permitted under Sections 7.3(B), 7.3(D) or 7.3(G) and, (ii) a Subsidiary of the
Company may be merged into or consolidated with the Company (in which case the
Company shall be the surviving corporation) or any wholly-owned Domestic
Incorporated Subsidiary of the Company, (iii) a Foreign Subsidiary may be merged
into or consolidated with any other wholly-owned Foreign Subsidiary (provided
that if involving a Foreign Subsidiary Borrower, the Foreign Subsidiary Borrower
shall be the surviving corporation), and (iv) any liquidation of any Subsidiary
of the Company into the Company or another Subsidiary of the Company, as
applicable.

(J) Margin Regulations. Neither the Company nor any of its Subsidiaries, shall
use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock in such amounts as would cause this
Agreement to be deemed a “purpose credit” for purposes of Regulation T.

(K) [Reserved]

 

86



--------------------------------------------------------------------------------

(L) Subsidiary Covenants. The Company will not, and will not permit any
Significant Subsidiary to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any
Significant Subsidiary to pay dividends or make any other distribution on its
stock, or make any other Restricted Payment, pay any Indebtedness or other
Obligation owed to the Company or any other Subsidiary, make loans or advances
or other Investments in the Company or any other Subsidiary, or sell, transfer
or otherwise convey any of its property to the Company or any other Subsidiary
other than pursuant to (i) applicable law, (ii) this Agreement or the other Loan
Documents, (iii) the 2008 Senior Notes, the 2009 Senior Notes, the 2013 Senior
Notes and any other senior (unsubordinated) credit, loan or borrowing facility
or senior (unsubordinated) note purchase agreement similar in form and substance
to any of the foregoing and in a principal amount equal to or greater than
$50,000,000, so long as the creditors under such facility or note purchase
agreement agree to be bound by the terms of the Intercreditor Agreement,
(iv) restrictions imposed by the holder of a Lien permitted by Section 7.3(C),
(v) restrictions and conditions on the foregoing existing as of the Closing
Date, (vi) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or any assets pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary or assets
that is or are to be sold and such sale is permitted hereunder,
(vii) restrictions or conditions imposed by any agreement relating to any
securitization transaction permitted by this Agreement if such restrictions or
conditions apply only to the assets and interests therein that are the subject
of the securitization transaction or to any Subsidiary which is a special
purpose entity party to and whose sole business relates to such securitization
transaction, (viii) restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(ix) customary provisions in leases and other contracts restricting the
assignment thereof, (x) restrictions and conditions in any existing or future
joint venture agreement that restricts the ability of any party to such
agreement to create, incur or permit a Lien on the equity interests in the joint
venture and (xi) restrictions and conditions in any existing or future license
agreement with respect to intellectual property that restricts the ability of
any party to such agreement to create, incur or permit a Lien on such
intellectual property.

(M) Hedging Obligations. The Company shall not and shall not permit any of its
Subsidiaries to enter into any interest rate, commodity or foreign currency
exchange, swap, collar, cap or similar agreements evidencing Hedging
Obligations, other than interest rate, foreign currency or commodity exchange,
swap, collar, cap or similar agreements entered into by the Company or such
Subsidiary pursuant to which the Company or such Subsidiary has hedged its
reasonably estimated interest rate, foreign currency or commodity exposure,
which are non-speculative in nature. Such permitted hedging agreements entered
into by the Company or any Subsidiary and any Lender or any affiliate of any
Lender are sometimes referred to herein as “Hedging Agreements.”

(N) Issuance of Disqualified Stock. From and after the Closing Date, neither the
Company, nor any of its Subsidiaries shall issue to any Person (other than the
Company or a wholly-owned Subsidiary) any Disqualified Stock unless after giving
effect to the next sentence, such Disqualified Stock and Indebtedness is issued
in accordance with the terms of this Agreement. All issued and outstanding
Disqualified Stock issued to any Person (other than the Company or a
wholly-owned Subsidiary) shall be treated as Indebtedness for all purposes of
this Agreement (and as funded Indebtedness for purposes of Section 7.1(F)), and
the amount of such deemed Indebtedness shall be the aggregate amount of the
liquidation preference of such Disqualified Stock.

 

87



--------------------------------------------------------------------------------

(O) OFAC. No part of the proceeds of any Revolving Credit Obligation or
Incremental Term Loan hereunder have been or will be used directly or indirectly
to fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country, or in violation of any
Requirement of Law related to money laundering or financing terrorism or
sanction laws enacted by the United States, European Union, or the Security
Council or any other legislative body of the United Nations.

7.4. Financial Covenants. The Company shall comply with the following:

(A) Maximum Leverage Ratio. The Company and its consolidated Subsidiaries shall
not permit the ratio (the “Leverage Ratio”) of (i) Net Indebtedness to
(ii) EBITDA to be greater than 3.50 to 1.00 for each four (4) fiscal quarter
period of the Company beginning with the fiscal quarter ending September 30,
2013 (or, so long as the Leverage Ratio Increase Requirements have been met,
(x) 4.00 to 1.00 for the fiscal quarter during which any applicable Permitted
Acquisition was consummated and the immediately following fiscal quarter, and
(y) 3.75 to 1.00 for the next two succeeding fiscal quarters).

The Leverage Ratio shall be calculated, in each case, determined as of the last
day of each fiscal quarter of the Company based upon (a) for Net Indebtedness,
Net Indebtedness as of the last day of each such fiscal quarter; and (b) for
EBITDA, the actual amount for the Last Twelve-Month Period, provided, that the
Leverage Ratio shall be calculated, with respect to Permitted Acquisitions, on a
pro forma basis using historical financial statements and containing reasonable
adjustments satisfactory to the Administrative Agent, broken down by fiscal
quarter in the Company’s reasonable judgment.

(B) Minimum Consolidated Net Worth. The Company shall not permit its
Consolidated Net Worth at any time to be less than the sum of (a) $800,000,000
(the “Base Amount”) plus (b) on the last Business Day of each fiscal year,
beginning with the fiscal year ending September 30, 2013, the sum of fifty
percent (50%) of Net Income (if positive) for such fiscal year, plus (c) fifty
percent (50%) of the net cash proceeds resulting from the issuance by the
Company of any Capital Stock, other than shares of Capital Stock issued pursuant
to employee stock option or ownership plans; provided that the effect of
adjustments (not in excess of the Maximum Adjustment Amount) in the accumulated
other comprehensive earnings accounts of the Company and its Subsidiaries, shall
in each case be excluded in calculating the Company’s Consolidated Net Worth.
For purposes of this Section 7.4(B), “Maximum Adjustment Amount” means 10% of
the Base Amount. The Company’s compliance with this covenant shall be calculated
and tested as of the end of each fiscal quarter.

 

88



--------------------------------------------------------------------------------

ARTICLE VIII: DEFAULTS

8.1. Defaults. Each of the following occurrences shall constitute a Default
under this Agreement:

(A) Failure to Make Payments When Due. (i) The Company shall fail to pay when
due any of the Obligations consisting of principal with respect to the Loans or
Reimbursement Obligations or (ii) any member of the Obligor Group shall fail to
pay within five (5) days of the date when due any of the other Obligations under
this Agreement or the other Loan Documents.

(B) Breach of Certain Covenants. The Company shall fail duly and punctually to
perform or observe any agreement, covenant or obligation binding on the Company
under:

(i) Section 7.1 and such failure shall continue unremedied for thirty (30) days;

(ii) Section 7.2 and such failure shall continue unremedied for thirty (30) days
after notice thereof from the Agent or any Lender is delivered to the Company or
the Company otherwise becomes aware of such failure, or

(iii) Sections 7.3 or 7.4.

(C) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by the Company to the Administrative Agent or any Lender herein or
by the Company or any of its Subsidiaries in any of the other Loan Documents or
in any statement or certificate at any time given by any such Person pursuant to
any of the Loan Documents shall be false or misleading in any material respect
on the date as of which made (or deemed made).

(D) Other Defaults. The Company shall default in the performance of or
compliance with any term contained in this Agreement (other than as covered by
paragraphs (A) or (B) of this Section 8.1), or the Company or any of its
Subsidiaries shall default in the performance of or compliance with any term
contained in any of the other Loan Documents, and such default shall continue
unremedied and unwaived for thirty (30) days after the occurrence thereof.

(E) Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) with respect to any Indebtedness
(other than Indebtedness hereunder, but including, without limitation,
Disqualified Stock issued to Persons other than the Company or any wholly-owned
Subsidiary), beyond any period of grace provided with respect thereto, which
individually or together with other such Indebtedness as to which any such
failure exists has an aggregate outstanding principal amount in excess of
$60,000,000; or any breach, default or event of default shall occur, or any
other condition shall exist under any instrument, agreement or indenture
pertaining to any such Indebtedness having such aggregate outstanding principal
amount, beyond any period of grace, if any, provided with respect thereto, if
the effect thereof is to cause an acceleration, mandatory redemption, a
requirement that the Company offer to purchase such Indebtedness or other
required repurchase of such Indebtedness, or permit the holder(s) of such
Indebtedness to accelerate the maturity of any such Indebtedness, or require a
redemption or other repurchase of such Indebtedness or any such Indebtedness
shall be otherwise declared to be due and payable (by acceleration or otherwise)
or required to be prepaid, redeemed or otherwise repurchased by the Company or
any of its Subsidiaries (other than by a regularly scheduled required
prepayment) prior to the stated maturity thereof.

 

89



--------------------------------------------------------------------------------

(F) Involuntary Bankruptcy; Appointment of Receiver, Etc.

(i) An involuntary case shall be commenced against the Company, any of the
Company’s Significant Domestic Incorporated Subsidiaries, or any of the
Company’s Significant Foreign Subsidiaries and the petition shall not be
dismissed, stayed, bonded or discharged within sixty (60) days after
commencement of the case; or a court having jurisdiction in the premises shall
enter a decree or order for relief in respect of the Company, any of the
Company’s Significant Domestic Incorporated Subsidiaries, or any of the
Company’s Significant Foreign Subsidiaries in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect; or any other similar relief shall be granted under any applicable
federal, state, local or foreign law.

(ii) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company, any of the Company’s Significant
Domestic Incorporated Subsidiaries or any of the Company’s Significant Foreign
Subsidiaries or over all or a substantial part of the property of the Company,
any of the Company’s Significant Domestic Incorporated Subsidiaries or any of
the Company’s Significant Foreign Subsidiaries shall be entered; or an interim
receiver, trustee or other custodian of the Company, any of the Company’s
Significant Domestic Incorporated Subsidiaries or any of the Company’s
Significant Foreign Subsidiaries or of all or a substantial part of the property
of the Company, any of the Company’s Significant Domestic Incorporated
Subsidiaries or any of the Company’s Significant Foreign Subsidiaries shall be
appointed or a warrant of attachment, execution or similar process against any
substantial part of the property of the Company, any of the Company’s
Significant Domestic Incorporated Subsidiaries or any of the Company’s
Significant Foreign Subsidiaries shall be issued and any such event shall not be
stayed, dismissed, bonded or discharged within sixty (60) days after entry,
appointment or issuance.

(G) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company, any of the
Company’s Significant Domestic Incorporated Subsidiaries or any of the Company’s
Significant Foreign Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) consent to the entry of an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
law, (iii) consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property,
(iv) make any assignment for the benefit of creditors or (v) take any corporate
action to authorize any of the foregoing.

(H) Judgments and Attachments. Any money judgment(s) (other than a money
judgment covered by insurance reasonably satisfactory (including the amount
thereof) to the Administrative Agent and as to which the applicable insurance
company has not disclaimed or reserved the right to disclaim coverage or subject
to indemnity), writ or warrant of attachment, or similar process against the
Company or any of its Subsidiaries or any of their respective assets involving
in any single case or in the aggregate an amount in excess of $60,000,000 is or
are entered and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days.

 

90



--------------------------------------------------------------------------------

(I) Dissolution. Any order, judgment or decree shall be entered against the
Company decreeing its involuntary dissolution or split up from its Significant
Subsidiaries and such order shall remain undischarged and unstayed for a period
in excess of sixty (60) days; or the Company shall otherwise dissolve or cease
to exist except as specifically permitted by this Agreement.

(J) Loan Documents. At any time, for any reason, any Loan Document that
materially affects the ability of the Administrative Agent or any of the Lenders
to enforce the Obligations ceases to be in full force and effect or the Company
or any of the Company’s Significant Subsidiaries party thereto seek to repudiate
their respective obligations thereunder.

(K) ERISA Event. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, individually or when taken together with all other ERISA
Events that have occurred, could reasonably be expected to have a Material
Adverse Effect.

(L) Installment Payments. The Company or any member of the Controlled Group has
failed to make an installment or any other payment which could result in a lien
under Section 430(k) of the Code with respect to a liability in excess of
$60,000,000.

(M) Change of Control. A Change of Control shall occur.

(N) Environmental Matters. The Company or any of its Subsidiaries shall be the
subject of any proceeding or investigation pertaining to (i) the Release by the
Company or any of its Subsidiaries of any Contaminant into the environment,
(ii) the liability of the Company or any of its Subsidiaries arising from the
Release by any other Person of any Contaminant into the environment, or
(iii) any violation of any Environmental, Health or Safety Requirements of Law
by the Company or any of its Subsidiaries, which, in any case, has or is
reasonably likely to have a Material Adverse Effect.

(O) Guarantor Revocation. Except as permitted upon the termination of such
Foreign Subsidiary Guarantor’s parent as a Foreign Subsidiary Borrower, any
guarantor of the Obligations shall terminate or revoke any of its obligations
under the Domestic Subsidiary Guaranty or the Foreign Subsidiary Guaranty.

(P) Receivables Facility Attributed Indebtedness. An event (such event, a
“Receivables Facility Trigger Event”) shall occur which (i) permits the
investors or purchasers in respect of Receivables Facility Attributed
Indebtedness of the Company or any Affiliate of the Company to require the early
amortization or liquidation of such Receivables Facility Attributed Indebtedness
in an aggregate outstanding amount in excess of $60,000,000 and (x) such
Receivables Facility Trigger Event shall not be remedied or waived within the
later to occur of the tenth day after the occurrence thereof or the expiry date
of any grace period related thereto under the agreement evidencing such
Receivables Facility Attributed Indebtedness, or (y) such investors shall
require the early amortization or liquidation of such Receivables Facility
Attributed Indebtedness as a result of such Receivables Facility Trigger Event,
(ii) results in the termination of reinvestments of collections or proceeds of
receivables and related assets under the agreements evidencing such Receivables
Facility Attributed Indebtedness, or (iii) causes or otherwise permits the
replacement or substitution of the Company or any Affiliate thereof as the
servicer under the agreements evidencing such Receivables Facility Attributed
Indebtedness; provided, however, that this Section 8.1(P) shall not apply on any
date with respect to any voluntary request by the Company or an Affiliate
thereof for an above-described amortization, liquidation, or termination of
reinvestments so long as the aforementioned investors or purchasers cannot
independently require on such date such amortization, liquidation or termination
of reinvestments.

A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.

 

91



--------------------------------------------------------------------------------

ARTICLE IX: ACCELERATION, DEFAULTING LENDERS; WAIVERS,

AMENDMENTS AND REMEDIES

9.1. Termination of Revolving Loan Commitments; Acceleration. If any Default
described in Section 8.1(F) or 8.1(G) occurs with respect to any Borrower, the
Termination Date shall be deemed to have occurred, all obligations of the
Lenders to make Loans hereunder and the obligation of any Issuing Banks to issue
Letters of Credit hereunder shall automatically terminate, the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender and the Borrowers shall be and become
thereby unconditionally obligated, without any further notice, act or demand, to
pay to the Administrative Agent the cash collateral required pursuant to
Section 3.11. If any other Default occurs, the Required Lenders may terminate or
suspend the obligations of the Lenders to make Loans hereunder and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, or declare
the Termination Date to have occurred and the Obligations to be due and payable,
or both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrowers expressly waive.

9.2. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the applicable
Borrower to satisfy the conditions precedent to such Loan or issuance of such
Letter of Credit shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.3, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full in cash.

 

92



--------------------------------------------------------------------------------

9.3. Amendments. Subject to the provisions of this Article IX and except as
otherwise provided in Section 2.22 with respect to an Incremental Term Loan
Amendment, the Required Lenders (or the Administrative Agent with the consent in
writing of the Required Lenders) and the Borrowers may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrowers hereunder or waiving any Default hereunder; provided, however, that no
such supplemental agreement shall, without the consent of each Lender (which is
not a Defaulting Lender) affected thereby (provided, that a Defaulting Lender
shall be permitted to consent to any increase or extension of its Revolving Loan
Commitment or any amendment, waiver or modification which would otherwise
require its consent pursuant to clauses (ii) and (iii) below):

(i) Postpone or extend the Revolving Loan Termination Date or any other date
fixed for any payment of principal of, or interest on, the Loans (other than
prepayments thereunder), the Reimbursement Obligations or any fees or other
amounts payable to such Lender or any modifications of the provisions relating
to prepayments of Loans and other Obligations;

(ii) Reduce the principal amount of any Loans or L/C Obligations, or reduce the
rate or extend the time of payment of interest or fees thereon; provided,
however, that a waiver of the application of the default rate of interest
pursuant to Section 2.10 hereof shall only require the approval of the Required
Lenders; or

(iii) Increase the amount of the Revolving Loan Commitment of any Lender
hereunder, increase any Lender’s Pro Rata Share or increase the aggregate
principal amount of such Lender’s Loans;

provided, further, however, that no such supplemental agreement shall, without
the consent of each Lender (which is not a Defaulting Lender):

(i) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share” (it being understood that, solely with the consent
of the parties prescribed by Section 2.22 to be parties to an Incremental Term
Loan Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Revolving Loan
Commitments and the Revolving Loans are included on the Closing Date);

(ii) Permit any Borrower to assign its rights under this Agreement;

(iii) Other than pursuant to a transaction permitted by the terms of this
Agreement, release the Company or any guarantor from its obligations under
Article XVI, the Domestic Subsidiary Guaranty or the Foreign Subsidiary
Guaranty;

(iv) Amend Section 12.2 or 12.3 in a manner that would alter the pro rata
sharing of payments required thereby (it being acknowledged and agreed that any
Lender’s decision to extend the maturity date for any of its Loans pursuant to
an amend and extend transaction shall not require the consent of any other
Lender); or

(v) Amend the definition of “Agreed Currencies” or “Agreed Jurisdictions” or
amend Section 2.23, this Section 9.3 or Section 12.3.

No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) Swing Line Loans shall be effective without the
written consent of the Swing Line Bank, and (c) any Issuing Bank shall be
effective without the written consent of such Issuing Bank. The Administrative
Agent may waive payment of the fee required under Section 13.3(C) without
obtaining the consent of any of the Lenders.

 

93



--------------------------------------------------------------------------------

ARTICLE X: GENERAL PROVISIONS

10.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive delivery of this Agreement
and the making of the Loans herein contemplated so long as any principal,
accrued interest, fees, or any other amount due and payable under any Loan
Document is outstanding and unpaid (other than contingent reimbursement and
indemnification obligations) and so long as the Revolving Loan Commitments have
not been terminated.

10.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrowers in violation of any limitation or prohibition provided by any
applicable statute or regulation.

10.3. Intentionally Omitted.

10.4. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.5. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent, the Co-Syndication
Agents and the Lenders and supersede all prior agreements and understandings
among the Borrowers, the Administrative Agent and the Lenders relating to the
subject matter thereof.

10.6. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

10.7. Expenses; Indemnification.

(A) Expenses. The Borrowers shall reimburse the Administrative Agent, the
Arrangers and the Co-Syndication Agents for any reasonable and documented costs
and out-of-pocket expenses (including reasonable and documented fees, time
charges and expenses of attorneys and paralegals for the Administrative Agent)
paid or incurred by the Administrative Agent, the Arrangers or the
Co-Syndication Agents in connection with the preparation, negotiation,
execution, delivery, syndication, review, amendment, modification, and
administration of the Loan Documents. The Company also agrees to reimburse the
Administrative Agent, the Arrangers, the Co-Syndication Agents and the Lenders
for any reasonable and documented costs and out-of-pocket expenses (including
reasonable and documented fees, time charges and expenses of attorneys and
paralegals for the Administrative Agent, the Arrangers, the Co-Syndication
Agents and the Lenders) paid or incurred by the Administrative Agent, the
Arrangers, the Co-Syndication Agents or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents.

 

94



--------------------------------------------------------------------------------

(B) Indemnity. The Borrowers further agree to defend, protect, indemnify, and
hold harmless the Administrative Agent, each Arranger, each Co-Syndication
Agent, and each and all of the Lenders and each of their respective Affiliates,
and each of such Administrative Agent’s, Arranger’s, Co-Syndication Agent’s,
Lender’s, or Affiliate’s respective officers, directors, trustees, investment
advisors, employees, attorneys, advisors and agents (including, without
limitation, those retained in connection with the satisfaction or attempted
satisfaction of any of the conditions set forth in Article V) (collectively, the
“Indemnitees”), based upon its obligations, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, reasonable costs, reasonable expenses of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of:

(i) this Agreement or any of the other Loan Documents, or any act, event or
transaction related or attendant thereto or to the making of the Loans, and the
issuance of and participation in Letters of Credit hereunder, the management of
such Loans or Letters of Credit, the use or intended use of the proceeds of the
Loans or Letters of Credit hereunder, or any of the other transactions
contemplated by the Loan Documents; or

(ii) any liabilities, obligations, responsibilities, losses, damages, personal
injury, death, economic damages, treble damages, intentional, willful or wanton
injury, damage or threat to the environment, natural resources or public health
or welfare, costs and expenses (including, without limitation, attorney, expert
and consulting fees and costs of investigation, feasibility or remedial action
studies), fines, penalties and monetary sanctions, interest, known or unknown,
absolute or contingent, past, present or future relating to violation of any
Environmental, Health or Safety Requirements of Law arising from or in
connection with the past, present or future operations of the Company, its
Subsidiaries or any of their respective predecessors in interest, or, the past,
present or future environmental, health or safety condition of any respective
property of the Company or its Subsidiaries, the presence of asbestos-containing
materials at any respective property of the Company or its Subsidiaries or the
Release or threatened Release of any Contaminant into the environment
(collectively, the “Indemnified Matters”);

provided, however, the Borrowers shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters to the extent caused by or
resulting from the intentional breach by such Indemnitee of its material duties
and obligations under this Agreement or any of the other Loan Documents, or the
willful misconduct or gross negligence of such Indemnitee, in each case as
determined by the final non-appealable judgment of a court of competent
jurisdiction. If the undertaking to indemnify, pay and hold harmless set forth
in the preceding sentence may be unenforceable because it is violative of any
law or public policy, each Borrower shall contribute the maximum portion which
it is permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.

 

95



--------------------------------------------------------------------------------

(C) Waiver of Certain Claims. The Borrowers further agree to assert no claim
against any of the Indemnitees on any theory of liability seeking consequential,
special, indirect, exemplary or punitive damages.

(D) Survival of Agreements. The obligations and agreements of the Borrowers
under this Section 10.7 shall survive the termination of this Agreement.

10.8. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

10.9. Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from any member of the Obligor Group pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in Hedging Agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 13.4, (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder, (ix) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, and (x) in the event and to the extent such confidential information
(A) becomes publicly available other than as a result of breach of this Section
or (B) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

10.10. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

10.11. Nonliability of Lenders. The relationship among the Borrowers and the
Lenders and the Administrative Agent shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to any Borrower. Neither the Administrative Agent nor any
Lender undertakes any responsibility to any Borrower to review or inform such
Borrower of any matter in connection with any phase of such Borrower’s business
or operations.

10.12. GOVERNING LAW ANY DISPUTE BETWEEN ANY BORROWER AND THE ADMINISTRATIVE
AGENT OR ANY LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THE BORROWERS AND THE LENDERS IN CONNECTION
WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN
CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

 

96



--------------------------------------------------------------------------------

10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

(A) NON-EXCLUSIVE JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY MEMBER OF THE OBLIGOR
GROUP AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT (OTHER THAN
COUNTERCLAIMS INITIATED IN THE SAME JURISDICTION AS THE CLAIM) SHALL BE BROUGHT
TO THE EXTENT POSSIBLE ONLY IN A COURT IN NEW YORK CITY, NEW YORK.

(B) SERVICE OF PROCESS. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF
ANY PROCESS UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
WRITS, PROCESS OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING
THEREOF BY THE ADMINISTRATIVE AGENT OR THE LENDERS BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH PARTY ADDRESSED AS PROVIDED HEREIN. NOTHING
HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF ANY OF THE PARTIES
HERETO TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

(C) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

97



--------------------------------------------------------------------------------

(D) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 10.7 AND THIS SECTION 10.13, WITH ITS COUNSEL.

(E) SERVICE OF PROCESS TO FOREIGN SUBSIDIARY BORROWERS. EACH FOREIGN SUBSIDIARY
BORROWER IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS ITS AUTHORIZED
AGENT, TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS
WHICH MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO
IN SECTION 10.13(A) IN ANY FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK
CITY, NEW YORK. THE COMPANY HEREBY REPRESENTS, WARRANTS AND CONFIRMS THAT THE
COMPANY HAS AGREED TO ACCEPT SUCH APPOINTMENT (AND ANY SIMILAR APPOINTMENT BY A
SUBSIDIARY GUARANTOR WHICH IS A FOREIGN SUBSIDIARY). SAID DESIGNATION AND
APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH FOREIGN SUBSIDIARY BORROWER UNTIL
ALL LOANS, ALL REIMBURSEMENT OBLIGATIONS, INTEREST THEREON AND ALL OTHER AMOUNTS
PAYABLE BY SUCH FOREIGN SUBSIDIARY BORROWER HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS SHALL HAVE BEEN PAID IN FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF
AND THEREOF AND SUCH FOREIGN SUBSIDIARY BORROWER SHALL HAVE BEEN TERMINATED AS A
BORROWER HEREUNDER PURSUANT TO SECTION 2.23. EACH FOREIGN SUBSIDIARY BORROWER
HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE
NATURE REFERRED TO IN SECTION 10.13(A) IN ANY FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, NEW YORK BY SERVICE OF PROCESS UPON THE COMPANY AS
PROVIDED IN THIS SECTION 10.13(E); PROVIDED THAT, TO THE EXTENT LAWFUL AND
POSSIBLE, NOTICE OF SAID SERVICE UPON SUCH AGENT SHALL BE MAILED BY REGISTERED
OR CERTIFIED AIR MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE COMPANY
AND (IF APPLICABLE TO) SUCH FOREIGN SUBSIDIARY BORROWER AT ITS ADDRESS SET FORTH
IN THE BORROWING SUBSIDIARY AGREEMENT TO WHICH IT IS A PARTY OR TO ANY OTHER
ADDRESS OF WHICH SUCH FOREIGN SUBSIDIARY BORROWER SHALL HAVE GIVEN WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE COMPANY). EACH
FOREIGN SUBSIDIARY BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ALL CLAIM OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH MANNER AND
AGREES THAT SUCH SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON SUCH FOREIGN SUBSIDIARY BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD
TO BE VALID AND PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO SUCH FOREIGN
SUBSIDIARY BORROWER. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

 

98



--------------------------------------------------------------------------------

10.14. Subordination of Intercompany Indebtedness. Each Borrower agrees that any
and all claims of such Borrower against any of its Affiliates that is a
guarantor with respect to any indebtedness of any guarantor to such Borrower
(“Intercompany Indebtedness”), any endorser, obligor or any other guarantor of
all or any part of the Obligations, or against any of its properties, including,
without limitation, claims arising from liens or security interests upon
property, shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Obligations; provided that, and not in
contravention of the foregoing, so long as no Default has occurred and is
continuing each Borrower may make loans to and receive payments in the ordinary
course with respect to such Intercompany Indebtedness from each such guarantor
to the extent permitted by the terms of this Agreement and the other Loan
Documents. Should any payment, distribution, security or instrument or proceeds
thereof be received by a Borrower upon or with respect to the Intercompany
Indebtedness in contravention of this Agreement or the Loan Documents or after
the occurrence of a Default, including, without limitation, an event described
in Section 8.1(F) or (G), prior to the satisfaction of all of the Obligations
(other than contingent indemnity obligations) and the termination of all
financing arrangements pursuant to any Loan Document or Hedging Agreement among
the Borrowers and the Lenders (and their Affiliates), each Borrower shall
receive and hold the same in trust, as trustee, for the benefit of the holders
of the Obligations and shall forthwith deliver the same to the Administrative
Agent, for the benefit of such Persons, in precisely the form received (except
for the endorsement or assignment of the applicable Borrower where necessary),
for application to any of the Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the applicable Borrower as the
property of the holders of the Obligations. If the applicable Borrower fails to
make any such endorsement or assignment to the Administrative Agent, the
Administrative Agent or any of its officers or employees are irrevocably
authorized to make the same. Each Borrower agrees that until the Obligations
(other than the contingent indemnity obligations) have been paid in full (in
cash) and satisfied and all financing arrangements pursuant to any Loan Document
or Hedging Agreement among the Borrowers and the Lenders (and their Affiliates)
have been terminated, such Borrower will not assign or transfer to any Person
(other than the Administrative Agent) any claim such Borrower has or may have
against any guarantor.

10.15. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the Patriot Act it is required to obtain, verify and
record information that identifies each Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrowers in accordance with the Act. Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

99



--------------------------------------------------------------------------------

10.16. No Duties Imposed on Co-Syndication Agents, Documentation Agents or
Arrangers. None of the Persons identified on the cover page to this Agreement,
the signature pages to this Agreement or otherwise in this Agreement as a
“Co-Syndication Agent,” “Documentation Agent” or “Arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, if such Person is a Lender, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Persons identified on the cover page
to this Agreement, the signature pages to this Agreement or otherwise in this
Agreement as a “Co-Syndication Agent,” “Documentation Agent” or “Arranger” shall
have or be deemed to have any fiduciary duty to or fiduciary relationship with
any Lender. Each Lender acknowledges that it has not relied, and will not rely,
on any of the Persons so identified in deciding to enter into this Agreement or
in taking or not taking action hereunder.

10.17. Accounting. Except as provided to the contrary herein, all accounting
terms and other applicable definitions, covenants and provisions herein shall be
interpreted and all accounting determinations and other applicable calculations
hereunder shall be made in accordance with Agreement Accounting Principles. If
any changes in generally accepted accounting principles are hereafter required
or permitted and are adopted by the Company or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Company’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Company’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Administrative Agent and
the Required Lenders, no Accounting Change shall be given effect in such
calculations and all financial reports (excluding in any event financial
statements) required to be delivered hereunder shall be prepared in accordance
with Agreement Accounting Principles without taking into account such Accounting
Changes. In the event such amendment is entered into, all references in this
Agreement to Agreement Accounting Principles shall mean generally accepted
accounting principles as of the date of such amendment. Notwithstanding the
foregoing or any other provision contained herein, all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Company or any
of its Subsidiaries at “fair value”, as defined therein and (ii) any treatment
of Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.

 

100



--------------------------------------------------------------------------------

ARTICLE XI: THE ADMINISTRATIVE AGENT

11.1. Appointment; Nature of Relationship. Wells Fargo is appointed by the
Lenders as the Administrative Agent hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XI. Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement and that the Administrative Agent is merely
acting as the representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of Section 9-102 of the New
York Uniform Commercial Code and (iii) is acting as an independent contractor,
the rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders, for itself and on
behalf of its affiliates, agrees to assert no claim against the Administrative
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender waives.

11.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders, or any obligation to the Lenders to take any
action hereunder or under any of the other Loan Documents except any action
specifically provided by the Loan Documents required to be taken by the
Administrative Agent.

11.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrowers, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is found in a final
judgment by a court of competent jurisdiction to have arisen solely from the
gross negligence or willful misconduct of such Person.

11.4. No Responsibility for Loans, Creditworthiness, Recitals, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document; (iii) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered solely to the Administrative Agent; (iv) the existence
or possible existence of any Default or (v) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith. The Administrative Agent shall not be responsible to any
Lender for any recitals, statements, representations or warranties herein or in
any of the other Loan Documents for the execution, effectiveness, genuineness,
validity, legality, enforceability, collectibility, or sufficiency of this
Agreement or any of the other Loan Documents or the transactions contemplated
thereby, or for the financial condition of any guarantor of any or all of the
Obligations, the Borrower or any of its Subsidiaries.

 

101



--------------------------------------------------------------------------------

11.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or all of the Lenders in the event that and to the extent
that this Agreement expressly requires such), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and on all owners of Loans. Upon receipt of any such instructions from
the Required Lenders (or all of the Lenders in the event that and to the extent
that this Agreement expressly requires such), the Administrative Agent shall be
permitted to act on behalf of the full principal amount of the Obligations. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

11.6. Employment of Administrative Agent and Counsel. The Administrative Agent
may execute any of its duties as the Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorney-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

11.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.

11.8. The Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to its respective Pro Rata Shares (i) for any amounts not reimbursed by the
Borrowers for which the Administrative Agent is entitled to reimbursement by the
Borrowers under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen
solely from the gross negligence or willful misconduct of the Administrative
Agent.

11.9. Rights as a Lender. With respect to its Revolving Loan Commitment, Loans
made by it, and Letters of Credit issued by it, the Administrative Agent shall
have the same rights and powers hereunder and under any other Loan Document as
any Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders”, “Issuing Bank” or
“Issuing Banks” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Company or any of its
Subsidiaries in which such Person is not prohibited hereby from engaging with
any other Person.

 

102



--------------------------------------------------------------------------------

11.10. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
either Co-Syndication Agent or any other Lender and based on the financial
statements prepared by the Company and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any Arranger, either Co-Syndication Agent or any other Lender based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking the action under this
Agreement and the other Loan Documents. Except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the Person
serving as Administrative Agent for any of its Affiliates in any capacity.

11.11. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Company. Upon
any such resignation, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Administrative Agent’s giving notice of resignation, then the retiring
Administrative Agent may appoint, on behalf of the Borrowers and the Lenders, a
successor Administrative Agent. Notwithstanding anything herein to the contrary,
so long as no Default has occurred and is continuing, each such successor
Administrative Agent shall be subject to approval by the Company, which approval
shall not be unreasonably withheld. Such successor Administrative Agent shall be
a Lender and shall be a commercial bank having capital and retained earnings of
at least $500,000,000. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents. The
Administrative Agent may not be removed without its prior written consent.

11.12. No Duties Imposed Upon Arrangers. No Person identified on the cover page
to this Agreement, the signature pages to this Agreement or otherwise in this
Agreement as an “Arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than if such Person is a
Lender, those applicable to all Lenders as such. Without limiting the foregoing,
no Person identified on the cover page to this Agreement, the signature pages to
this Agreement or otherwise in this Agreement as an “Arranger” shall have or be
deemed to have any fiduciary duty to or fiduciary relationship with any Lender.
In addition to the agreement set forth in Section 11.10, each of the Lenders
acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

103



--------------------------------------------------------------------------------

11.13. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

11.14. Delegation to Affiliates. The Borrowers and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents, and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under terms
of this Agreement.

11.15. Intercreditor Agreement and Subsidiary Guaranties. Each Lender authorizes
the Administrative Agent to enter into and remain subject to each of the
Intercreditor Agreement, the Domestic Subsidiary Guaranty and the Foreign
Subsidiary Guaranty on behalf and for the benefit of such Lender and to take all
actions contemplated by such documents, including, without limitation, all
enforcement actions. Each Lender agrees to be bound by the terms and conditions
of the Intercreditor Agreement.

ARTICLE XII: SETOFF; RATABLE PAYMENTS

12.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any
Indebtedness from any Lender to any Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.

12.2. Ratable Payments; Failure to Fund. (A) If any Lender, whether by setoff or
otherwise, has payment made to it upon its Loans (other than payments received
pursuant to Sections 2.14(E), 4.1, 4.2, or 4.4) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans. If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to the obligations owing to
them. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.

 

104



--------------------------------------------------------------------------------

(B) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.2(D), 2.17, 3.6, 3.7 or 11.8, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, the Swing
Line Bank or an Issuing Bank to satisfy such Lender’s obligations to it under
such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

12.3. Application of Payments. If any Borrower, prior to the occurrence of a
Default, has remitted a payment to the Administrative Agent or any Lender
without indicating the Obligation to be reduced thereby, or at any time after
the occurrence of a Default, subject to the provisions of Section 9.2, the
Administrative Agent shall, unless otherwise specified at the direction of the
Required Lenders which direction shall be consistent with the last sentence of
this Section 12.3, apply all payments and prepayments in respect of any
Obligations in the following order:

(A) first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
any Borrower;

(B) second, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Administrative Agent;

(C) third, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders and the issuer(s) of Letters of Credit;

(D) fourth, to pay interest due in respect of Swing Line Loans;

(E) fifth, to pay interest due in respect of Loans (other than Swing Line Loans
and L/C Obligations);

(F) sixth, to the ratable payment or prepayment of principal outstanding on
Swing Line Loans;

(G) seventh, to the ratable payment or prepayment of principal outstanding on
Loans (other than Swing Line Loans), Reimbursement Obligations and Hedging
Obligations in such order as the Administrative Agent may determine in its sole
discretion;

(H) eighth, to provide required cash collateral, if required pursuant to
Section 3.11; and

(I) ninth, to the ratable payment of all other Obligations.

 

105



--------------------------------------------------------------------------------

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the applicable Borrower, all principal payments
in respect of Loans (other than Swing Line Loans) shall be applied first, to
repay outstanding Floating Rate Loans, and then to repay outstanding
Eurocurrency Rate Loans with those Eurocurrency Rate Loans which have earlier
expiring Interest Periods being repaid prior to those which have later expiring
Interest Periods. The order of priority set forth in this Section 12.3 and the
related provisions of this Agreement are set forth solely to determine the
rights and priorities of the Administrative Agent, the Lenders, the Swing Line
Bank and the issuer(s) of Letters of Credit as among themselves. Upon written
notice to the Borrowers, the order of priority set forth in clauses (C) through
(I) of this Section 12.3 may at any time and from time to time be changed by the
Required Lenders without consent of or approval by the Company, or any other
Person; provided, that the order of priority of payments in respect of Swing
Line Loans may be changed only with the prior written consent of the Swing Line
Bank. The order of priority set forth in clauses (A) and (B) of this
Section 12.3 may be changed only with the prior written consent of the
Administrative Agent.

12.4. Relations Among Lenders.

(A) Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 12.1, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against the Company or any other obligor hereunder or with respect
to any Loan Document, without the prior written consent of the Required Lenders
or, as may be provided in this Agreement or the other Loan Documents, at the
direction of the Administrative Agent.

(B) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

12.5. Representations and Covenants Among Lenders. Each Lender represents and
covenants for the benefit of all other Lenders and the Administrative Agent that
such Lender is not satisfying and shall not satisfy any of its obligations
pursuant to this Agreement with any assets considered for any purposes of ERISA
or Section 4975 of the Code to be assets of or on behalf of any “plan” as
defined in section 3(3) of ERISA or section 4975 of the Code, regardless of
whether subject to ERISA or Section 4975 of the Code.

 

106



--------------------------------------------------------------------------------

ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1. Successors and Assigns; Designated Lenders.

(A) Successors and Assigns. The terms and provisions of the Loan Documents shall
be binding upon and inure to the benefit of the Borrowers, the Administrative
Agent and the Lenders and their respective successors and assigns permitted
hereby, except that (i) none of the Borrowers shall have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 13.3, and (iii) any transfer by Participants must be made in
compliance with Section 13.2. Any attempted assignment or transfer by any party
not made in compliance with this Section 13.1 or Section 13.3 shall be null and
void, unless such attempted assignment or transfer is treated as a participation
in accordance with Section 13.2. The parties to this Agreement acknowledge that
clause (ii) of this Section 13.1 relates only to absolute assignments and this
Section 13.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any promissory note issued
hereunder to a Federal Reserve Bank, (y) in the case of a Lender which is a
Fund, any pledge or assignment of all or any portion of its rights under this
Agreement and any promissory note issued hereunder to its trustee in support of
its obligations to its trustee or (z) any pledge or assignment by any Lender of
all or any portion of its rights under this Agreement and any promissory note
issued hereunder to direct or indirect contractual counterparties in interest
rate swap agreements relating to the Loans, but in all cases excluding credit
default swaps; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 13.3. The Administrative Agent may treat the Person which made any
Revolving Loan or which holds any promissory note issued hereunder as the owner
thereof for all purposes hereof unless and until such Person complies with
Section 13.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Revolving Loan or which holds any promissory note issued
hereunder to direct payments relating to such Revolving Loan or promissory note
issued hereunder to another Person. Any assignee of the rights to any Revolving
Loan or any promissory note issued hereunder agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents.
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan (whether or not a promissory note has been issued hereunder in evidence
thereof), shall be conclusive and binding on any subsequent holder or assignee
of the rights to such Loan.

(B) Designated Lenders.

(i) Subject to the terms and conditions set forth in this Section 13.1(B), any
Lender may from time to time elect to designate an Eligible Designee to provide
all or any part of the Loans to be made by such Lender pursuant to this
Agreement; provided that the designation of an Eligible Designee by any Lender
for purposes of this Section 13.1(B) shall be subject to the approval of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed). Upon the execution by the parties to each such designation of an
agreement in the form of Exhibit L hereto (a “Designation Agreement”) and the
acceptance thereof by the Administrative Agent, the Eligible Designee shall
become a Designated Lender for purposes of this Agreement. The Designating
Lender shall thereafter have the right to permit the Designated Lender to
provide all or a portion of the Loans to be made by the Designating Lender
pursuant to the terms of this Agreement and the making of the Loans or portion
thereof shall satisfy the obligations of the Designating Lender to the same
extent, and as if, such Loan was made by the Designating Lender. As to any Loan
made by it, each Designated Lender shall have all the rights a Lender making
such Loan would have under this Agreement and otherwise;

 

107



--------------------------------------------------------------------------------

provided, (x) that all voting rights under this Agreement shall be exercised
solely by the Designating Lender, (y) each Designating Lender shall remain
solely responsible to the other parties hereto for its obligations under this
Agreement, including the obligations of a Lender in respect of Loans made by its
Designated Lender and (z) no Designated Lender shall be entitled to
reimbursement under Article IV hereof for any amount which would exceed the
amount that would have been payable by the applicable Borrower to the Lender
from which the Designated Lender obtained any interests hereunder. No additional
promissory notes shall be required to be issued hereunder with respect to Loans
provided by a Designated Lender; provided, however, to the extent any Designated
Lender shall advance funds, the Designating Lender shall be deemed to hold the
promissory notes issued hereunder in its possession as an administrative agent
for such Designated Lender to the extent of the Loan funded by such Designated
Lender. Such Designating Lender shall act as an administrative agent for its
Designated Lender and give and receive notices and communications hereunder. Any
payments for the account of any Designated Lender shall be paid to its
Designating Lender as administrative agent for such Designated Lender and
neither the Borrowers nor the Administrative Agent shall be responsible for any
Designating Lender’s application of such payments. In addition, any Designated
Lender may (1) with notice to, but without the consent of the Borrowers or the
Administrative Agent, assign all or portions of its interests in any Loans to
its Designating Lender or to any financial institution consented to by the
Administrative Agent providing liquidity and/or credit facilities to or for the
account of such Designated Lender and (2) subject to advising any such Person
that such information is to be treated as confidential in accordance with
Section 13.4, disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any guarantee, surety or credit or liquidity enhancement to such Designated
Lender.

(ii) Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against, any Designated Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender; provided that the Designating Lender for
each Designated Lender hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of its
inability to institute any such proceeding against such Designated Lender. This
Section 13.1(B) shall survive the termination of this Agreement.

13.2. Participations.

(A) Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Revolving Credit Obligations of such Lender, any promissory note issued
hereunder held by such Lender, any Revolving Loan Commitment of such Lender or
any other interest of such Lender under the Loan Documents. In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Revolving Credit
Obligations and the holder of any promissory note issued to it hereunder in
evidence thereof for all purposes under the Loan Documents, all amounts payable
by the Borrowers under this Agreement shall be determined as if such Lender had
not sold such participating interests, and the Borrowers and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents.

 

108



--------------------------------------------------------------------------------

(B) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Revolving Loan Commitment in which such Participant
has an interest which would require consent of all of the Lenders pursuant to
the terms of Section 9.3.

(C) Benefit of Certain Provisions. Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 12.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 12.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender. Each Borrower
further agrees that each Participant shall be entitled to the benefits of
Article IV to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 13.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Article IV than the
Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
applicable Borrower, and (ii) any Participant not incorporated under the laws of
the United States of America or any State thereof agrees to comply with the
provisions of Article IV to the same extent as if it were a Lender.

13.3. Assignments.

(A) Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit D or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall, unless otherwise
consented to in writing by the applicable Borrower and the Administrative Agent,
either be in an amount equal to the entire applicable Revolving Credit
Obligations of the assigning Lender or (unless each of the applicable Borrower
and the Administrative Agent otherwise consents) be in an aggregate amount not
less than $5,000,000. The amount of the assignment shall be based on the
Revolving Credit Obligations subject to the assignment, determined as of the
date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the Assignment Agreement.

 

109



--------------------------------------------------------------------------------

(B) Consents. The consent of the applicable Borrower shall be required prior to
an assignment becoming effective unless the Purchaser is a Lender, an Affiliate
of a Lender or an Approved Fund; provided that the consent of the applicable
Borrower shall not be required if a Default has occurred and is continuing;
provided further, that the Borrowers shall be deemed to have consented to any
such assignment unless they shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof. The consent of each Issuing Bank shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund. The consent of the Administrative Agent shall be
required prior to an assignment becoming effective. Any consent required under
this Section 13.3(B) shall not be unreasonably withheld or delayed.

(C) Effect; Effective Date. Upon (i) delivery to the Administrative Agent of an
Assignment Agreement, together with any consents required by Sections 13.3(A)
and 13.3(B), and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent or unless such assignment is made to such assigning Lender’s Affiliate),
such assignment shall become effective on the effective date specified in such
assignment. The Assignment Agreement shall contain a representation and warranty
by the Purchaser to the effect that none of the funds, money, assets or other
consideration used to make the purchase and assumption of the Revolving Loan
Commitment and Revolving Credit Obligations under the applicable Assignment
Agreement constitutes “plan assets” as defined under ERISA and that the rights,
benefits and interests of the Purchaser in and under the Loan Documents will not
be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights, benefits and obligations of a Lender under the
Loan Documents, to the same extent as if it were an original party thereto, and
the transferor Lender shall be released with respect to the Revolving Credit
Obligations assigned to such Purchaser without any further consent or action by
the Borrowers, the Lenders or the Administrative Agent. In the case of an
assignment covering all of the assigning Lender’s rights, benefits and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 13.3 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 13.3(C), the transferor
Lender, the Administrative Agent and the applicable Borrower shall, at no
additional cost to the applicable Borrower, and, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by promissory notes, make
appropriate arrangements so that, upon cancellation and surrender to the
applicable Borrower of the previously issued promissory notes (if any) held by
the transferor Lender, new promissory notes issued hereunder or, as appropriate,
replacement promissory notes are issued to such transferor Lender, if
applicable, and new promissory notes or, as appropriate, replacement promissory
notes, are issued to such Purchaser, in each case in principal amounts
reflecting their respective Revolving Loan Commitments (or, if the Revolving
Loan Termination Date has occurred, their respective Revolving Credit
Obligations), as adjusted pursuant to such assignment.

 

110



--------------------------------------------------------------------------------

(D) The Register. The Administrative Agent, acting solely for this purpose as an
Administrative Agent of each Borrower (and each Borrower hereby designates the
Administrative Agent to act in such capacity), shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders,
and the Revolving Loan Commitments of, and principal amounts of and interest on
the Loans owing to, each Lender pursuant to the terms hereof from time to time
and whether such Lender is an original Lender or assignee of another Lender
pursuant to an assignment under this Section 13.3. The entries in the Register
shall be conclusive, and Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by any
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

13.4. Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of such Borrower and its Subsidiaries; provided,
that each Transferee and prospective Transferee agrees to be bound by
Section 10.9 of this Agreement.

13.5. Tax Certifications. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 2.14(E).

ARTICLE XIV: NOTICES

14.1. Giving Notice. Except as otherwise permitted by Section 2.13 with respect
to Borrowing/Election Notices, all notices and other communications provided to
any party hereto under this Agreement or any other Loan Documents shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to any Borrower or any Subsidiary Guarantor, at the Company’s address or
telecopier number set forth on the signature page hereof;

(ii) if to the Administrative Agent, at its address or telecopier number set
forth on the signature page hereof, provided, however, that all notices relating
to Loans (but not any notices relating to Letters of Credit) shall also be
delivered to:

Wells Fargo Bank, N.A.

1525 West W.T. Harris Blvd

Charlotte, NC 28262

Attn: Agency Services

Agencyservices.requests@wellsfargo.com

 

111



--------------------------------------------------------------------------------

(iii) if to an Issuing Bank, at its address or telecopier number set forth on
the signature page hereof; and

(iv) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).

14.2. Change of Address. Each of the Company and the Administrative Agent may
change the address for service of notice upon it by a notice in writing to the
other parties hereto, including, without limitation, each Lender. Each Lender
may change the address for service of notice upon it by a notice in writing to
the Company and the Administrative Agent.

ARTICLE XV: COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by each Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.

ARTICLE XVI: COMPANY GUARANTEE

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by: (a) the failure of the Administrative Agent,
the Issuing Bank or any Lender to assert any claim or demand or to enforce any
right or remedy against any Borrower under the provisions of this Agreement, any
other Loan Document or otherwise; (b) any extension or renewal of any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Obligations, if any; (f) any change in the corporate, partnership or other
existence, structure or ownership of any Borrower or any other guarantor of any
of the Obligations; (g) the enforceability or validity of the Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Obligations, for any
reason related to this Agreement, any Swap Agreement, any other Loan Document,
or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of the Company or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of the Company to
subrogation.

 

112



--------------------------------------------------------------------------------

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, the Issuing Bank or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent, the Issuing Bank or any Lender in favor of any Borrower or
any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, the Issuing Bank or any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against the Company by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, the Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, the Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, the
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

 

113



--------------------------------------------------------------------------------

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Administrative Agent, the Issuing Bank
and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

The remainder of this page is intentionally blank.

 

114



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

WOODWARD, INC.,

as a Borrower

By:

  /s/ Robert F. Weber   Name: Robert F. Weber   Title: Vice Chairman, Chief
Financial Officer and Treasurer

Address: 1000 East Drake Road

               Fort Collins, Colorado 80525

Attention: Robert F. Weber, Jr.

                 Chief Financial Officer and Treasurer

Telephone No.: 970-498-3112

Facsimile No.: 970-498-3921

WOODWARD AKEN GMBH, as a Foreign Subsidiary Borrower

By:

  /s/ Wilhelm Boyemann   Name: Wilhelm Boyemann   Title: Managing Director

Address: c/o Woodward, Inc.

               1000 East Drake Road

               Fort Collins, Colorado 80525

Attention: Robert F. Weber, Jr.

                 Chief Financial Officer and Treasurer

Telephone No.: 970-498-3112

Facsimile No.: 970-498-3921

SIGNATURE PAGE TO

WOODWARD CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swing Line
Lender, as an Issuing Bank and as a Lender

By:

  /s/ Peg Laughlin   Name: Peg Laughlin   Title: SVP

Address: Wells Fargo Bank, National Association

               1525 West W.T. Harris Blvd.

               Charlotte, NC 28262

Attention: Keisha Dockery

Telephone No.: 704-590-2770

Email: Keisha.dockery@wellsfargo.com;

agencyservices.requests@wellsfargo.com

 

SIGNATURE PAGE TO

WOODWARD CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent, as an Issuing Bank and as a
Lender

By:

  /s/ Krys Szremski   Name: Krys Szremski   Title: Vice President

 

SIGNATURE PAGE TO

WOODWARD CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Syndication Agent and as a Lender

By:

  /s/ Thomas J. Sterr   Name: Thomas J. Sterr   Title: Authorized Signatory

 

SIGNATURE PAGE TO

WOODWARD CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent and as a Lender

By:

  /s/ Jeff Benedix   Name: Jeff Benedix   Title: Asst. Vice President

 

SIGNATURE PAGE TO

WOODWARD CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:

  /s/ Robert R. Mangers   Name: Robert R. Mangers   Title: Vice President

 

SIGNATURE PAGE TO

WOODWARD CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:

  /s/ Michael T. Letsch   Name: Michael T. Letsch   Title: Senior Vice President

 

SIGNATURE PAGE TO

WOODWARD CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender

By:

  /s/ Liam N. Golightley   Name: Liam N. Golightley   Title: Assistant Vice
President

 

SIGNATURE PAGE TO

WOODWARD CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender

By:

  /s/ Anne Nickel   Name: Anne Nickel   Title: Second Vice President

 

SIGNATURE PAGE TO

WOODWARD CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender

By:

  /s/ Thomas F. O’Connell   Name: Thomas F. O’Connell   Title: SVP, Regional
Commercial Executive

 

SIGNATURE PAGE TO

WOODWARD CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

BOKF, NA dba COLORADO STATE BANK AND TRUST, as a Lender

By:

  /s/ Matthew J. Mason   Name: Matthew J. Mason   Title: Vice President

 

SIGNATURE PAGE TO

WOODWARD CREDIT AGREEMENT (2013)



--------------------------------------------------------------------------------

Exhibits A, A-1, B, C, D, E, F, G, H, I-1, I-2, I-3, J, K, L, M-1, M-2, N-1 and
N-2

(to Credit Agreement)

[Intentionally Removed]



--------------------------------------------------------------------------------

Schedules 1.1.1, 1.1.2, 1.1.3, 1.1.4, 1.1.5, 3.2, 6.3, 6.8, 6.9 and 6.17

(to Credit Agreement)

[Intentionally Removed]